Madam President, ladies and gentlemen, I have here before me a newspaper interview, from which I should like to read you an extract. It reads 'I do not agree with the Anti-Slavery Conference in Durban. It promotes a sense of victimisation in people who already feel like victims.' It goes on to say: 'I am not happy with the whole Conference in Durban, quite apart from the way in which the Middle East was discussed and the fact that someone like Castro was applauded. These are indicators that this was an anti-western meeting' . These are not my words, but those of a European Commissioner, namely Mr Bolkestein. Last night in my group, our group chairman told me that Mr Nielson, on account of unfortunate statements he made concerning anti-American imperialism, will have to justify himself before the Conference of Presidents. Would it not be fair, therefore, if you, in your capacity as President of the Conference of Presidents, were also to invite Mr Bolkestein, giving him the opportunity to explain before the Conference of Presidents these very unfortunate, extremely dangerous statements at a time when we, as the Western world, must join forces with the Islamic world to combat terrorism.
Mr Staes, I can confirm that Mr Nielson will be attending the Conference of Presidents and we shall consider your suggestion.
Madam President, I would like to draw your attention to the fact that the Finnish language programmes have been removed from Parliament' s television network. We wondered why that was, but got no explanation for it. There are therefore no programmes being broadcast from Finland, while some Member States can get three or even four channels. Could I request the President to ask those concerned to correct the situation, as it is odd, particularly during these times of crisis, that one Member State' s programme signal should have been removed from the television network without any explanation.
Mr Paasilinna, due to absolutely exceptional circumstances, Mrs Banotti has unfortunately not yet arrived. We shall, of course, inform her of your dissatisfaction and she will immediately find out what can be done.
Announcement by the President
The Court of First Instance has recently rejected the appeals lodged by Members of the European Parliament, the National Front and the Bonino List against Parliament' s decision of 14 September 1999 not to recognise the existence of the Technical Group of Independent Members. In accordance with the provision of the order, the cases concerned were joined for the purposes of judgment and the appeals were rejected. In each case, the applicants will bear their own costs and the costs of Parliament, including those incurred in the summary proceedings in case 222/99. The judgment was delivered in open session in Luxembourg on 2 October 2001. As a result, the suspensive order handed down by the President of the Court of First Instance on 25 November 1999 at the end of the summary proceedings lapsed when the judgment was delivered, in other words, on 2 October 2001, pursuant to Article 107(3) of the Court' s Rule of Procedure. Therefore, Parliament' s decision of 14 September 1999 not to recognise the existence of the Technical Group of Independent Members is once again fully effective.
I shall of course give the floor to Mr Dell' Alba.
Madam President, ladies and gentlemen, the eighteen MEPs belonging to the Technical Group of Independent Members have taken note of the judgment of the Court of First Instance on 2 October. They point out that this judgment is somehow the inverse image of the order handed down by the President of the same court, who, on 25 November 1999, ruled that Parliament was obliged to recognise the legitimate existence of our group. It stands to reason that we shall be appealing against yesterday' s decision and that, obviously, we ask for an interim order to suspend the effects of the judgment.
In this respect, Madam President, in order to avoid any misunderstandings, I ask you, before making further provisions to consult the Legal Services as to the effects of the suspension, which is what we shall ask the Court to do, as is within our rights.
Having said that, I would like to draw the attention of my fellow Members to two important aspects of yesterday' s judgment. The first aspect is that our appeal is fully admissible and, therefore, MEPs are fully entitled to question the justice of actions of the European Parliament, such as these. This was not what Parliament wished, as it had requested that the Court declare that this appeal should not be admitted.
The second aspect is that, on several occasions, the Court recognises that disparities do exist in the treatment of the Members of the European Parliament. The Court mentions this in Paragraphs 201 and 57 of yesterday' s judgment. I am not going to quote these paragraphs and I will simply say that the Court declared that Parliament must remedy these disparities, as part of its duties to manage internal affairs.
Mr Corbett, since your draft report on the reform of Articles 29 and 30, which aims to rectify these disparities has been held in abeyance for a year, we shall continue our fight, we shall be vigilant and we shall do everything within our power to ensure that we continue this fight to eliminate these disparities and that it does not cease as a result of yesterday' s judgment.
Madam President, I am delighted at the victory of Parliament at the Court of First Instance. It confirms that we were right in the decision that we took. Mr Dell'Alba, though, is also right to draw attention to the fact that we must ensure that there are no disparities or discriminations in our Rules. That was the objective of the report of the Committee on Constitutional Affairs which we held in abeyance pending the judgment of the Court.
Perhaps now is the time for this report to come before the full House, but if there is to be an appeal and if - although I would personally doubt this - the full Court of Justice were to suspend the effects of the decision of the Court of First Instance until they themselves rule, that would put us in a difficult position with the report from the Committee on Constitutional Affairs. Personally I doubt that the full Court of Justice would give such an ordinance giving a suspensive effect, in which case we can proceed immediately to look at the disparity that some people may feel exists in our Rules. My report would, I am sure, go some way to reassuring people.
Mr Corbett, what I can say to you and Mr Dell' Alba is that, of course, if there is to be an appeal, I shall examine very closely, in conjunction with Parliament' s Legal Service, whether this appeal will have a suspensive effect. We shall look into this matter extremely carefully.
Madam President, the judgment is very clear, but in a society governed by the rule of law there must, of course, be the right of appeal and the judgment must have no effects until such time as the highest court has reached its conclusion. The judgment is also very clear when it comes to the duties of Parliament. Among the grounds of the judgment, number 157 expressly states that it is Parliament' s duty, within the framework of its relevant internal procedures, to investigate whether the disparities in treatment of the two categories of Members arising from the aforesaid internal procedures are all necessary and, therefore, objectively justified. This is, to speak plainly, a broad hint to us to examine our Rules of Procedure to see whether they are discriminatory.
I think that all MEPs and political units such as the Italian Radical Party must have completely equal opportunities. They must naturally have the same political rights as the political groups, apart from a number of rights quite specific to the latter. However, the rules need to be examined critically to ensure that political units have the same opportunities to work in Parliament. I would therefore call upon you to request the legal services to go through the judgment carefully and see how we are to improve the Rules of Procedure in order to ensure complete equality. I would also call for the judgment to be brought up at the first meeting of the Conference of Presidents to be held directly after such an investigation of the judgment has been carried out. In that context, we shall be able to debate a package of arrangements for independent MEPs and smaller political units which are not large enough to form a group and, in that way, be able to secure the fair treatment of MEPs.
Madam President, I must take this opportunity to inform you that a party of schoolchildren invited by me for this week - tomorrow to be precise - has cancelled the visit. I also heard, however, that mine was not the only group affected, but that around half the invited groups had cancelled their visits this week. The children in question, or their parents, fear that security measures in this House are inadequate and that the children would be in danger if they visited Parliament. Let me request you, then, to supply the public with extensive information about the adequacy of the security arrangements. Should this not be possible, consideration should be given to a general suspension of visits. I myself have also another concern: I would welcome it if those visitors' quotas that cannot be made use of because visits have been cancelled, could be set aside for future dates rather than be lost, so that these groups that, for understandable reasons, are not visiting Parliament now, may make up for it at a later date.
The Bureau members will be meeting this evening and I shall inform them of your proposal.
Madam President, as regards the formation of Parliamentary Groups, our group expressed itself quite unambiguously at the time this Parliament was constituted. We are grateful for this confirmation of our understanding of the law. Further to certain remarks by Members, I would again like to make it clear that our Rules of Procedure, decided on by this Parliament, make a clear distinction between Members belonging to a group and pooling their rights in it, and those who do not belong to a group.
Members without a group should quite clearly not be discriminated against, but that does not mean that they, as individual Members, enjoy complete equality of treatment with the groups. Rule 30 of our Rules of Procedure expressly states that Members not belonging to a group have the use of a Secretariat with all other details being decided on by the Presidents. That is now the legal position as handed down by the Court of First Instance, and we should proceed in accordance with it in the coming months.
Extraordinary European Council of 21 September 2001 in Brussels - Preparatory work for the European Council in Ghent
The next item is the Council and Commission statements, firstly, on the Extraordinary European Council held in Brussels on 21 September 2001, and secondly, on the preparatory work for the European Council in Ghent.
I would like to welcome the President-in-Office of the Council, Mr Michel, and I shall now give him the floor.
Madam President, ladies and gentlemen, I was keen to inform you as quickly as possible about the progress of the work done at the extraordinary European Council held on 21 September involving the Heads of State and Government of the European Union.
I felt that it was important to involve you, as MEPs, closely in the European Union' s talks and decisions, as we have done since the tragic events occurred. As you know, the European Council met to analyse the international situation following the terrorist attacks in the United States and to give the necessary impetus to the actions taken by the European Union.
The talks rapidly led to unanimous conclusions, the text of which was made public on the evening of 21 September. I do not intend to read it out here in its entirety, but I would like to emphasise the salient points.
I will first inform you that the presidency is most satisfied to see the European Union decide that the fight against terrorism is a priority, and to reaffirm its unyielding determination to take concerted action under any and all circumstances. The terrorist threat is a test for European integration. The unanimity displayed by the European Council, the quality of its debate, and the adoption of comprehensive and specific measures all show that the Union proved to be equal to the challenge.
The extraordinary Council gave the Union an opportunity to get several important messages across. The first message is one of solidarity and cooperation with the United States. The European Union shares the same values as the United States: those of an open, democratic, multi-cultural society. The Union will stand alongside the United States to bring to justice the perpetrators of these barbarous acts, together with their sponsors and accomplices, and to ensure that they are punished.
We are of the opinion that the targeted American reprisals are legitimate under Security Council Resolution 1368. We are prepared to commit ourselves to this line, each Member State according to its means. However, we must not underestimate the seriousness of this scourge. If we are to succeed, we must have the backing of a broad coalition, under the aegis of the United Nations. This coalition would include candidates for EU membership, the Russian Federation and our Arab partners.
The second message that the European Union would like to get across following this Council is that it is fully committed to fighting terrorism, and to this end has adopted an action plan comprising five series of measures. The first series of measures consists of bolstering essential police and judicial cooperation. To this end, the European Council has set a number of objectives, including the creation of a European arrest warrant and the establishment of a common definition of terrorism. The same European Council has also taken a firm decision to adopt measures for identifying terrorists and the organisations that support them in order to draw up lists of terrorist organisations. In this connection, the role of Europol and its cooperation with the United States will be reinforced.
The second series of measures in the action plan, which I consider to be very important, involves the development of international legal instruments. There are many such instruments that need to be implemented and it would no doubt be worthwhile examining, as India suggests, the idea of a general convention against international terrorism.
The third series of measures on which the European Union would like to work involves the funding of terrorism. Here too, specific action will be taken at EU level, particularly with regard to money laundering and the freezing of assets. The fourth series of measures involves air safety. The European Union intends to swiftly devise a set of specific, technical measures for this purpose, such as baggage checks, technical training for crews and so on.
Lastly, I wish to draw your attention to the fifth series of measures, which involves the common, foreign and security policy as a whole. The emphasis has been placed on the need to coordinate the Union' s overall action; the idea being to bolster the common, foreign and security policy, in order for there to be an integrated campaign against terrorism, including the systematic reassessment of relations between the European Union and third countries in the light of any support that these countries might give to terrorism.
In the medium and long term, the fight against terrorism will also require the Union to strengthen its prevention policy and to become more involved in stabilising regional conflicts. As part of this, the European Union certainly intends to enhance its role, with the assistance of the United States, Russia and its partners in Arab countries, in order to work towards finding a long-term solution to the Middle East conflict.
In addition, the development of the common, foreign and security policy (CFSP) and the European security and defence policy (ESDP) could have long-lasting effects. These EU policies must not be used as tools for reprisals, but as a means of prevention. Conflict prevention also implies an unstinting commitment on the part of the European Union to integrate all countries into a global system of security and sustainable prosperity.
Finally, we must pay special attention to the problem of refugees. On this issue, the Commission will devise projects to assist Afghan refugees in neighbouring countries.
The last message sent by the European Council was to reassure the European countries and the markets about the economy, and it will be helped in this endeavour by the conclusions of the informal ECOFIN Council held at the same time in Liège, and to stress the positive role the euro will play in this economic context that we are experiencing. That, ladies and gentlemen, is the content of the message of the European Council held on 21 September. To sum up, I would like to add two comments.
First of all, as is so often the case, the crisis situation created by the attacks in New York and Washington has given impetus to European unification. The Extraordinary European Council on 21 September provided an opportunity to take practical decisions and to display genuine European leadership. The Belgian Presidency will endeavour to follow up its commitments, particularly at the forthcoming General Affairs Council in October and the Ghent European Council.
Secondly, while making the fight against terrorism a priority, we must not be diverted from other projects that are fundamental to European integration. I would like to confirm here and now that the Belgian Presidency will make every effort to comply with its programme on preparing for the introduction of the euro, enlargement negotiations and the implementation of the European security and defence policy.
I would now like to turn to the preparation of the Ghent European Council.
(NL) The informal meeting of Heads of State and Government in Ghent on 19 October will consider the three subjects already identified by the Belgian Presidency, namely the euro, the enlargement of the European Union and the Laeken Declaration on the future of Europe. In the wake of recent international developments, a fourth issue will probably be added to the agenda, namely the fight against terrorism.
With regard to the introduction of the euro coins and notes in 12 Member States on 1 January 2002, the President of the ECOFIN Council, Minister Reynders, the relevant European Commissioner, Mr Solbes, and the President of the European Central Bank, Mr Wim Duisenberg, will present a detailed report on the level of preparedness of the Member States. The Heads of State and Government will thus have an opportunity to influence preparations, where necessary. They will also have the opportunity to discuss some of the more political aspects of the euro, such as the use of the euro in the candidate countries.
With regard to the preparations for the Laeken Declaration, the President of the General Affairs Council will report on the talks held to date by the foreign affairs ministers on this subject. In particular, the focus will be on the work done in this connection by the Belgian Presidency. The progress made to date mostly concerns the organisation of the Convention as an innovative instrument paving the way for the Intergovernmental Conference in 2004.
The Belgian Presidency hopes to be able to consolidate this progress at the General Affairs Council in Luxembourg on 8 and 9 October and then build on it with regard to two additional aspects: the status of the candidate countries at the Convention and the organisation of a Civil Forum.
What is more, the presidency would like to see a consensus reached on the best way of defining the Convention' s mandate. The presidency would prefer to develop further or to reformulate the four themes of the Nice Declaration, with, of course, the objective of arriving at a broader agenda.
At the General Affairs Council of 8 October, the presidency will also give the Member States an initial indication of the possible structure of the Laeken Declaration. The preparatory work done in the General Affairs Council should make it possible for the Heads of State and Government meeting in Ghent to push ahead gradually with the plans for the Laeken Declaration and, if possible, to make further progress in this domain. Consequently, over the coming weeks, the presidency will strive, firstly, to convince the other Member States that the Laeken Declaration should not be limited simply to procedural matters; secondly, to explain the nature of the new elements affecting the Declaration' s content and, thirdly, to persuade the other Member States that this approach, in substance, should not pose any specific problems.
(FR) I would like to take advantage of this opportunity to reassure all those who have expressed reservations regarding the approach being recommended by the presidency.
The type of undertaking that we envisage does not give rise to insurmountable obstacles. On the contrary, it offers up a number of advantages. In my view, the question of knowing whether or not it is advisable to stick to the four topics of the Nice Declaration is not a genuine problem. This declaration was worded in such a way so that it is possible to widen the debate, using the four topics listed as a basis. Moreover, it is difficult to see what could prevent the Convention from taking the initiative on whatever subject it feels it would be useful to discuss. It has been clear since our meeting in Genval that the Laeken Declaration will simply ask the questions and will not necessarily seek to give any pre-prepared answers. The outcome of the Convention will be presented in the form of options, which should reassure all those who felt that their hand was being forced.
Lastly, while the aim of the exercise - which was acknowledged by all - is to ask the right questions, it is quite legitimate to seek to formulate them in the most complete, clear and pertinent manner in order to optimise the future work of the Convention.
Where the enlargement of the European Union is concerned, the European Council will be asked by the presidency to consider a report drafted by the European Commission on the implementation of a specific enlargement strategy. This report will be available as soon as it is adopted by the college. The aim in this respect is to check that the road map adopted by the Nice European Council and confirmed by the Göteborg European Council as a general framework for negotiation is being respected.
Lastly, I would like to stress that the presidency has no intention of drafting any written conclusions for the meeting of the Heads of State and Government.
I would like to thank Mr Michel.
I shall now give the floor to Mr Michel Barnier, who is speaking on behalf of the Commission.
Madam President, Minister Michel, ladies and gentlemen, on behalf of the Commission and its President, Roman Prodi, who is currently in Brussels attending the European Union meeting with Russia, I would like to make a statement on the recent Extraordinary European Council held in Brussels and the opportunities arising from the preparatory work of the Ghent European Council.
Before I speak about the three subjects that Minister Michel also mentioned, which will be on the agenda of the Ghent Council, I would like to briefly talk about the Extraordinary European Council held on 24 September, in the wake of the tragic attacks on New York City and Washington.
As you know, this Council was, first of all, an opportunity to unanimously express our shared sadness and solidarity with the American people. However, looking beyond these events, whilst we too experience this sadness and solidarity, I want to reassert our belief, and that of the Commission as a whole, that the fight against terrorism is not and cannot be a clash of civilisations. On the contrary, it is this fight that brings together all the nations of the world, as equal partners, against the forces that set out to destroy them, without regard for human life, without any respect for the values that people share and that transcend borders and cultures. And it is the concept of humanity on which the European Union bases its action. This is how our collective, global fight will achieve its goal.
At the Extraordinary Council, the European Union outlined the main points of a common response to the threat of terrorism, a threat that is unfortunately not unfamiliar to some of our Member States and which the Heads of State and Government now wish to combat together, using every possible means.
At the informal meeting at Ghent, the Commission will report back on developments in the economic situation, and more generally, on the various measures that were put forward on 21 September by the European Council. The Laeken European Council will provide an opportunity to give a more detailed operational report.
In the coming months, the European Union must demonstrate that it is able to organise, take action, react swiftly and, of course, respect the fundamental freedoms, because this situation forces us, once again, to reconcile freedom and security. The most urgent measures, on which my colleague Mr Vitorino is working, include the introduction of a European arrest warrant to replace current extradition procedures and the adoption of a common definition of terrorism. I would point out that the Extraordinary European Council hoped to implement all the measures decided by the European Council at its meeting in Tampere in October 1999.
With the same determination, the Commission yesterday referred to you, Madam President, a draft Community regulation enabling us to freeze the assets of individuals or bodies that may have links with terrorism.
The Laeken European Council will therefore be a good opportunity to assess very carefully the progress made on creating the area of freedom, security and justice laid down at Tampere. In the meantime, the European Parliament and the Council will be able to make initial progress due to several measures. In October, the Commission will present the biannual performance indicators, which enable us to monitor the follow-up of the Tampere Council.
Ladies and gentlemen, let there be no mistake: whether it be regarding these matters and the other measures announced in Brussels on 21 September, the funding of terrorism, which I have just mentioned, the situation of air transport or the aid that we must give to the Afghan refugees, the European Union has a duty to achieve results, first and foremost to the Afghan refugees, who are expecting some progress to be made. I would like to reaffirm my belief that the most effective means of bridging what we call the democratic deficit is most certainly to respond to citizens' expectations and to follow up our words with actions.
I shall now move on, if I may, to discuss the forthcoming informal Ghent Council and to the first of the subjects on the agenda, which relates to the major challenge of the euro and the introduction of euro banknotes and coins. In less than three months, the euro will be here. It is crucial to constantly reiterate, to everyone we speak to, the reasons why the majority of Member States of the European Union took the decision to share the same currency. The euro is a political and economic undertaking; for almost three years, we have kept inflation under control and have had sustained growth because of economic and monetary union. The euro will provide the European Union with better protection against external economic forces and against international financial crises. Now is also the time to reiterate this. This is an achievement, and we can all weigh up the extent of our achievement. By using the euro on a daily basis, people, private individuals and businesses will benefit from the greatest transparency in prices, easier transactions and better investment opportunities. They will gain a better understanding of what an internal market can offer, one that is made up of almost 400 million citizens and consumers, 300 million of which will use the single currency. From 1 January 2002, the euro will, undoubtedly, make Europe more tangible, more visible than ever, and I believe that the circulation of the euro notes and coins will show in a very specific manner that the people of Europe are managing to achieve their common goals. The euro will therefore become a symbol of stability, peace and shared identity.
Yet, when faced with such challenges, we must also hope and ensure that the changeover to the euro notes and coins is as straightforward as possible for 300 million people in 12 countries, when so many new methods of payments are introduced, along with 15 billion notes and 50 billion coins. In other words, we must ensure that we meet this unprecedented logistical and strategic challenge.
Ladies and gentlemen, the Commission has shown that it is playing an active and willing role to prepare for the introduction of the euro, and that it is concerned that consumers and businesses, from the largest to the smallest, receive the information they need. With the support of the European Union, Member States have put in place national plans for the changeover to the euro. Next week, my colleague, Pedro Solbes, will present a communication on the introduction of notes and coins, so that, in Ghent, the Heads of State and Government can put the finishing touches to the preparatory work that is underway. The European Union, working together, must ensure that this information is circulated as far and wide as possible in order to respond to the concerns that exist, and which are having a noticeable effect on price stability, and to force us to collectively resolve any technical issues in an accurate and practical manner.
The second subject which Mr Michel raised, and which the Heads of State and Government will bring up in Ghent, is preparations for enlargement. The Heads of State and Government will discuss enlargement because it is important to keep up the strongest possible political momentum for this project, whatever technical difficulties we encounter in relation to any particular aspect. In any case, politically we are already living in an enlarged Union. This has been made even clearer from our intensive contacts with the candidate countries since 11 September. In Nice, last December, the Intergovernmental Conference defined the minimum parameters that will enable the Union institutions and bodies to take in new Member States. Moreover, the European Council approved the strategy we had proposed for bringing the accession negotiations to a successful conclusion. These decisions unequivocally confirmed that enlargement is an irreversible process. We now have to implement, on a day-to-day basis, the road map the European Council adopted at Nice, based on the principle of differentiating between candidate states. We have to evaluate the progress made at each accession conference separately, which will in fact also enable those candidate states that are currently less advanced to catch up. In Ghent, the Commission will report on the progress made with the road map, presenting a kind of mid-term review of enlargement strategy, that will allow the Heads of State and Government to determine what kind of approach or impetus is needed for the further negotiations. In mid-November, the Commission will publish the regular reports in which it evaluates the progress of the candidate states towards accession. Let me say a last word on this subject. We know that enlargement is a difficult project, but we also want it to be a very ambitious one. It will succeed only if it enjoys the support of the people of all the countries concerned, by which of course I mean the candidate countries and their citizens, but also the citizens of the present EU Member States. At the instigation of Mr Günther Verheugen, and in liaison with the European Parliament, the Commission has proposed measures for informing the citizens of the present and future Member States and explaining the issues involved, the chances and the opportunities, without, however, concealing the problems or risks of enlargement. To that end we want to mobilise the Commission delegations in the candidate countries and our representatives in the Member States. But everyone must play their part, the institutions and the European elected representatives, as also the national authorities and, more broadly, all the opinion-formers in Europe.
Madam President, let me raise a last point, which will be debated in Ghent, prior to Laeken, and concerns the future of the Union.
The Heads of State and Government will have to extend and confirm the positions defined at the recent foreign ministers' meeting in Genval. Obviously this is the same subject the foreign ministers will or may debate in Luxembourg on 8 October. In Genval, the Commission reported on the situation and called for a new approach in the preparations for the future institutional reforms, taking account of the limitations of the methods applied in the past, for Amsterdam and Nice. For a long time, in fact, the European Parliament and the Commission had shared the interest shown by several Member States in a method inspired by the convention that prepared for the Charter of Fundamental Rights and brought it to a successful conclusion. The Commission obviously hopes the next General Affairs Council will formally mark the support of all the Member States for this formula. Let me just point out here that at a very early stage the Commission highlighted the importance, in view of preparing the future institutional reforms, of involving the various sources of democratic legitimacy that coexist in Europe and of preparing for these reforms as openly and transparently as possible. That is why we would also like to see special attention devoted to establishing a structural link between the activities of the convention and the future Intergovernmental Conference. Another link we would like to see is between the activities of the convention and the more general debate that will continue to be held and in which a growing number of associations, interest groups and citizens is already taking part. This forum on the future of the Union, for which more and more people are perceiving the need, should encourage an exchange of views that very closely reflects the concerns of civil society. I believe the convention must listen carefully to these discussions.
As to the procedures for organising this future convention, several questions still need to be resolved before the Laeken European Council. Let me note here the very thorough work done by your Parliament's Committee on Constitutional Affairs, especially in the report by Mr Leinen and Mr Méndez de Vigo. This report very carefully and skilfully analyses all the questions at issue. It also discusses something I consider most important, namely how to consolidate and deepen the Union's policies. Like the rapporteurs, I too would conclude by emphasising the need to maintain the link between the institutional architecture and the European projects. It would be rather paradoxical to try to strengthen Europe's institutional structure, to strengthen the Community model, while at the same time weakening the major, or some of the major Community policies or allowing them to 'unravel' . The four main themes identified in Nice must be tackled. I listened very carefully to Mr Michel's very coherent and, I think, ambitious words on how to consolidate the achievements of 50 years of European integration. That could mean that when the environment itself changes we have to make changes to the course of European integration, although without losing sight of its points of reference or its raison d'être. We will have to keep to a simple and effective decision-making system, but also strong common policies. For the European Union cannot confine itself to producing legislative rules. Through political union, through economic and monetary union, and also through certain major common policies such as the one for which I am responsible, cohesion, European integration must lead towards solidarity between peoples and nations, the stability of the continent, the balanced development of its entire territory and its regions. It is these principles and these common objectives that we must reaffirm at this moment in time when it appears so necessary for Europe to stand united beside our closest allies. When the Heads of State and Government meet in Ghent, they will certainly discuss the future Laeken declaration. So I would like to conclude by emphasising that the Commission attaches great importance to this Laeken declaration, which should in a sense set the tone and determine the spirit in which, as Mr Michel just said, we need to approach all the institutional questions, so as to ensure that our institutions are in a position to achieve our common goals. Moreover, ladies and gentlemen, since we have some time at our disposal before the year 2004, rather more than usual for a change, which is rare, no doubt we can and, I believe, we must spend some of that time reflecting together on what we want to do together, checking that we really do agree among ourselves on what we must and can do together and, of course, integrating this fundamental political reflection process into today's new and grave international context, which emphasises and underpins the necessity, the value and the relevance of the European project.
(Applause)
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the terrorist attacks on New York and Washington on 11 September have changed the world, the drama of which event is shown by the way yesterday Article 5 (the assistance clause) of the North Atlantic Treaty was invoked for the first time in the history of the North Atlantic Alliance, thereby declaring that all NATO countries were required to engage in defence. It is important, though, to point out that this challenge has been thrown down not only to the United States and the West but also to the community of nations as a whole. I was told yesterday by someone from China - the People's Republic, not Taiwan - that fifty Chinese people were killed in New York. That means to say that these terrorist attacks on the World Trade Center were an attack on nearly all the nations of the world. It is therefore necessary that we act in solidarity with each other.
Getting to grips with terrorism is an intellectual, political, economic and military task, and it can only be done in the long term. We say again that terrorism, in so far as its causes lie in Islamic lands - for that is where the terrorists are - is not to be confused with the peaceful Arab and Muslim world. This must be repeated again and again! I thank you, Mr President-in-Office of the Council, for travelling to many countries in the company of Mr Solana and Mr Patten. We will now also - Madam President, I thank you for your initiatives - be calling a meeting of the Mediterranean Forum, in order to consult with our parliamentary friends from the Mediterranean region. I would counsel strongly against any inappropriate rhetoric! I am not satisfied with what was said by Mr Nielson or by Mr Bolkestein. We must be able to rely on a Commissioner' s speaking appropriately and in cautious terms. We will discuss this on Thursday in the Conference of Presidents and, subject to the way these discussions go, our group reserves the right to call upon the President of the Commission and, if need be, the two Commissioners to elaborate here in the European Parliament on what they have said.
We now need more of Europe. We will be no more than a partner of the USA even if we are capable of dealing not only with foreign, security, and defence policy, but also with internal security issues. We need to cooperate with Russia. We welcome the fact that President Putin is having talks today with Mr Verhofstadt as President-in-Office of the Council and with Mr Prodi as President of the Commission. We want partnership with Russia, but the events of 11 September must not mean that we close our eyes to the human rights violations that are still going on in Chechnya. On the contrary, we must say 'Yes' to combating violence and terrorism if it originates in Chechnya, but 'No' to war on the Chechen people. We must also be an advocate for the rights of the Chechen people, within the Russian Federation of course.
For this reason, there must be recognition for the identity of peoples, which is one of the core values of the European Union. It goes without saying that we must proceed with the World Trade Agreements as planned, for nothing could be worse than for us not to transact our normal day-to-day business.
Mr President-in-Office of the Council, you mentioned Ghent. We support what you have said. We ask you to send out a signal for renewed close cooperation in combating terrorism. Not only should Europol and Eurojust, too, closely cooperate, but - in my personal judgment - this close cooperation is best guaranteed by their being based at one location. We ask you to send a signal to the acceding countries, that they are welcome in the European Union if they comply with the conditions. I am saying this as a German, for eleven years ago, on 3 October 1990, we were celebrating the unity of Germany, which was only possible because the road towards it was prepared by those Europeans who now wish to join the European Union.
What you have said about the preparation for the Laeken Convention meets with our approval. Let me express my gratitude for the way your conception of it coheres with our own.
My final remark will be a personal challenge to you, Mr President-in-Office of the Council, as much as to anyone else. We are all facing a challenge as regards the security of our institutions. I must tell you that I feel safer here in Strasbourg - which has nothing to do with the place itself - but because we know that, here, the police are French. When the President of the European Parliament gets a response from the Belgian authorities to the effect that greater protection for Parliament in Brussels is not necessary because there are no indications of attacks or such like, I find that justification far from adequate...
(Applause)
... but I call upon you, Mr President-in-Office of the Council, to have the European Parliament in Brussels more securely guarded by the security forces of the Kingdom of Belgium. I am given to over-reaction even less than I am to panic, but we need protection and security wherever possible. I ask you, in your capacity as the currently responsible President-in-Office of the Council to use your influence with the Belgian government so that the security of the European Parliament in Brussels may, so far as possible, be assured by Belgium.
(Applause)
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the Socialist Group endorses the conclusions reached at the Extraordinary European Council at Brussels. The Council came at just the right time politically, and resulted in a sea change in the Union' s collective conscience. I should like to recall that this change was initiated by the Watson Report in early September.
Unfortunately, it was not until after the attacks on Washington and New York that the Council woke up to the situation and began to press ahead, and we do welcome the change in approach.
I should like to emphasise that in our view it is very important for this action to be included in the framework of United Nations' Resolution 1368 (2001), as stated in the Council' s conclusions. Kofi Annan' s proposal to establish a global convention against terrorism is also important. It is already under discussion in the United States and will receive the European Union' s full support.
Global responses to the globalisation of terrorism are called for. However, in addition to this universal approach, there is a need to express solidarity with the United States. Article 5 of the North Atlantic Treaty was therefore invoked yesterday. A clear definition at all levels of the nature of the fight against terrorism is also needed. This fight will not curtail freedoms, it is a fight to defend the intrinsic freedom of every individual, namely the right to life and the right not to be subjected to indiscriminate violence.
In this connection, Madam President, I believe the activities of the Justice and Home Affairs Council must be supported, as it works to consolidate both Europol and Eurojust. Common instruments must be developed, not only at European level but also within our respective countries. In this connection I feel it should be pointed out that Parliament can come under pressure from lobbying groups. This is already happening. The lobbying groups are very adept at exerting pressure or influence on the Commission and the Council. Please take note of this, Mr President, and pass it on to Mr Verhofstadt as President-in-Office of the Council. I believe we should respect the activities of others. I have in mind, in particular, the criticism of our activities in connection with the directive on money laundering.
Mr President-in-Office of the Council, I should also like to express my group' s disquiet concerning the legislation passed by the Italian Senate yesterday. It is entirely contradictory to your aims, and will hinder judicial cooperation and the fight against terrorism because its provisions make cooperation at judicial level quite impossible.
(Applause from the left and protests from the right) Madam President, I must appeal to my colleague Mr Poettering ... Surely, Madam President, this is a civilised House and those who resort to barracking have no place in it.
I am addressing my colleague Mr Poettering too. He is very concerned about the statements made by certain Commissioners. My group would like all Commissioners to explain themselves before this House. Mr Poettering ought to confer with his political friends, especially with the Prime Minister of Italy, to ensure that no statements are made to undermine the European Union's action here and in the wider world.
In addition, Madam President, I should like to comment on the Ghent Council. The measures taken so far concerning the euro are good, and it is an important issue. However, we need to strengthen our economic capacity so we can respond to the world crisis. It is for the Council to do so, because it is essential for us to define an anticyclical policy and put it in place.
Further, with regard to enlargement, and here I am addressing all the political groups in this House, we must make a commitment on the basis of what you achieve at Ghent, and of the Commission' s progress report. This has to come back to Parliament. I should like to highlight one point. There is a lot of talk of progress along the road, and about the road map. However, we need to check whether the road and the road map will eventually lead to the same destination and whether it will be possible to comply with Parliament' s request that the countries involved should participate in the 2004 elections.
In conclusion, Mr President, I should like to make three comments on the Convention. Firstly, I understand that the Convention has already been adopted.
Secondly, the Convention is to be established on the basis of its composition when preparing the Charter.
Thirdly, when you refer to options, are you not speaking of coherent proposals by the Convention? The Convention is not a research body, nor is it a seminar. The Convention is required to present proposals. The latter sometimes involve two options, but they are never options to be accepted or rejected. We do not wish to be involved in that kind of game.
(Applause from the left)
Madam President, the Liberal Democrats in this House welcome the decisions of the extraordinary European Council. We are pleased that it took on board proposals from this House in the field of justice and home affairs on combating terrorism and indeed that it reviewed the Union's policies in other areas to ensure that we have joined-up thinking in our approach to this very serious problem. We regret, however, that it took a shock like the bombing of the Twin Towers and the Pentagon to push the Union into using the legal powers that it has under the Treaty of Amsterdam to act in fighting terrorism.
Liberal Democrats welcome particularly the Commission's proposals of yesterday for a Council Regulation to freeze the assets of terrorist groups. We note its request for urgency and will be pushing this morning within the committee I have the honour to chair to make a recommendation to Parliament this afternoon to adopt those proposals. I hope that the Committee of Permanent Representatives meeting this morning will add its request for urgency to that of the Commission.
The need for action in this area throws into sharp relief the weaknesses and the contradictions of the European Union post-Amsterdam. These were not dealt with properly at Nice. I hope they will be dealt with at Laeken and through the convention which will be established.
Commissioner Patten yesterday rightly lamented the inability of the European Union to act fast in situations like this and thus to enjoy the confidence of its Member States and to coordinate the policies of its Member States in an area where a supranational threat requires a supranational response. At times like this the Union must act fast, but finds it cannot act fast. The mechanisms of the third pillar leave Mr bin Laden laughing all the way to the cash machine. I challenge the national governments to explain to our citizens why Europe has been incapable of acting fast because of the curious and complicated mechanisms of the third pillar. When we act fast we find that we need urgency and urgency frequently leads to bad law.
We cannot continue to adopt the necessary security measures for our citizens in a way which is infelicitous for the Union's institutions, incomprehensible to our citizens and ineffective because it allows for no proper legal, democratic or administrative control of decisions. I hope that the convention set up by Laeken will look at invoking Article 42 of the TEU to bring these policy areas fully within the core competences of the Union.
Many measures will be needed in the coming months. Commissioner Vitorino has provided us with an anti-terrorism road map outlining such measures. Clearly, in our consideration of these, a delicate balance will need to be struck between the security needs of our citizens and the civil liberties which make our democracy what it is. The President-in-Office said this morning that we should not be blown off course on our other agendas. I agree with him. Those agendas include our agenda to consolidate citizens' rights within the Union and our agenda of anti-discrimination. Liberals in this House will defend, with the President-in-Office, the rights of EU citizens.
The House has received a proposed regulation on the freezing of assets. That regulation could potentially, depending on its implementation, have a disastrous effect on many legitimate Muslim-owned businesses. Therefore Liberals will be calling for a sunset clause in that regulation giving it a limited life to make sure that it is not being abused in its implementation. We look forward to proposals from the Council for the involvement of the European Parliament in determining the names that will be put on the list in the annex to that regulation.
In conclusion, Article 6 says that the Union is founded on rights. The Charter defines those rights and we hope that the convention will agree to insert the Charter fully into the Treaties.
Commissioner, the European Union is facing several major challenges, which it will have to meet as quickly as possible if it wants to mount an effective, coherent and long-term campaign against terrorism, with particular reference to breaking up the terrorist networks.
Several colleagues have already discussed the first challenge, namely to avoid a clash of civilisations with the Islamic world. In that context, let me take advantage of Mr Michel's presence and congratulate him on his diplomatic activity over the past weeks, which, I believe, is bound to produce positive results in terms of establishing a very broad coalition against terrorism and its supporters. Creating a very broad coalition means, of course, securing the participation of as many countries as possible, but without losing sight of the fact that our enemies' enemies are not always our friends and realising that no state that forms part of this coalition is exempt from its duties in regard to democracy, the protection of human rights and respect for minorities. I am thinking in particular of Russia and China, which are of course important players but also cause us serious concern in this respect.
The second challenge, and it is certainly not insignificant, is to strengthen police and judicial cooperation without compromising individual rights and freedoms. In fact here, in the European Union, the parliamentary control is totally inadequate. I therefore think, and I believe we agree fairly unanimously, that it is important to include judicial and police cooperation in the first pillar. That would certainly be one answer. Furthermore, at international level, we urgently need to set up the International Criminal Court, a process that has been underway for several years but is now marking time. Let me point out that we vitally need this kind of court to try crimes against humanity, such as those committed in New York and Washington. We will have to mount a large-scale diplomatic action to persuade as many states as possible to support this project, in particular the United States, which is after all a vital player.
The third challenge is the problem of depriving the terrorist networks of their means of action, both financial and technical. We have already raised the subject of financing; we have a draft directive on money laundering that is currently making little progress and I think an effort needs to be made in the dialogue between the Council and Parliament to ensure that this directive is adopted quickly. Moreover, we must realise that this is a first step; it does not go far enough but it is a determining step. In the long term, I am convinced we will be forced to take large-scale action to outlaw and abolish offshore banking and tax havens. Money laundering is obviously an important weapon in the hands of international terrorist groups and international terrorist networks.
I was struck by some information, which has not been denied, to the effect that even before the New York and Washington attacks it appears that shares in some companies - and I am thinking in particular of the two American airline companies and several insurance companies that were affected by the attack - were jettisoned just before the attacks. This could be regarded as insider dealing and I think that at the very least we need an international inquiry to check this information.
Finally, let me turn to the technical level, technical being, of course, a euphemism for arms. Clearly the European Union will have to intensify its fight against illegal and uncontrolled exports of light arms and keep a close eye on the fundamental problem of the proliferation of chemical and bacteriological weapons. I believe that we cannot avoid the need to take a longer-term look at the vulnerability of some of our technological tools to acts of terrorism. I am thinking, for example, of energy, of the risks posed by nuclear power stations, the majority of which are highly vulnerable to the types of action committed in the United States.
Madam President, once again, we declare our condemnation of any form of terrorism, whatever its source. As well as destroying human life, terrorism takes any possibility or capacity for democratic initiative away from the huge numbers of men and women who are fighting to change the unjust social and economic system of this world. Moreover, we condemn any attempt to assert the non-existent superiority of the moral, cultural or political systems of the communities of the European Union over other communities.
We believe that, at this moment in history, one of the ways in which the European Union can combat and isolate any form of violence is to make a concerted effort to achieve the objective of giving the peoples of Israel and Palestine two autonomous, sovereign States, as stipulated in all those UN resolutions which Israel has been violating for years.
The internal security of the Union must be reinforced - and I agree with much of what Mr Watson said - but always and only in respect for fundamental rights and the constraints of the rule of law. Therefore, any extension of the competences or spheres of operation of bodies such as Europol or Eurojust must go hand in hand with the creation of a system of judicial and, most importantly, democratic controls, with Parliament playing an active role. Any attempt to use the danger represented by terrorism to restrict or eliminate, by any means including Union or national legislative instruments, the huge democratic waves of dissent and opposition to the dominant social and economic system which are now sweeping through Europe and the world, must therefore be rejected, just as those legislative practices also referred to by Mr Barón Crespo such as the Italian laws on international letters rogatory, which are of practical assistance to terrorist and organised crime groups, must be condemned.
We hope that the fight against terrorism, which is a crime against humanity, will increasingly be seen as the responsibility of the entire international community, that is of the UN, rather than the responsibility of a small number of wealthy, powerful nations who often use their wealth and power not to combat terrorism and its causes but to consolidate their economic and political power.
The fact that the majority of the people in the world live in a state of despair, poverty and underdevelopment can never justify terrorism - never. This situation must be fought and eradicated by action, not just formal declarations, if we want our world to be at peace. This is another area in which we must take action if we genuinely want to eliminate terrorism.
Mr President, EU leaders met in Ghent on 21 September to evaluate how the Union should react to the horrific terrorist attacks in America.
I welcome the solidarity which all EU leaders showed with the American government and the American people in their time of mourning and grief. I also very much welcome the concrete plan of action that EU leaders are now going to implement in an effort to tackle international terrorism head-on. But let me be clear about one point. As a result of the terrorist attacks on 11 September it is now clear to us all that people are willing to engage in well-organised suicide missions to further their own political goals. That means, in the simplest terms, that we are going to have to implement wide-ranging measures if we are going to be in a position to defeat the scourge of international terrorism.
In line with the conclusions of the Tampere Summit, EU leaders are committed to introducing a European arrest warrant, designed to supplant the current system of extradition in Europe. Easing extradition, while protecting civil rights, is an important weapon in the fight against terrorism, and in particular within the Union, where free movement of persons exists.
The United Nations Convention for the Suppression of the Financing of Terrorism is also going to be ratified in all Member States of the European Union. Our finance ministers are going to bring forward proposals outlining a timetable for the implementation of the draft directive on the prevention of the use of the financial system for the purpose of money laundering. The financial task force run by the OECD will be broadened to cover the issue of combating money laundering.
There is agreement to implement the framework directive permitting the freezing of criminal assets within the Union. There has also been agreement on paying closer attention to the draft directive on insider dealing so as to guarantee that all activities linked to terrorism come under the auspices of the directive. Intelligence agencies within the Member States of the Union, together with Europol, must work together more closely in terms of exchanging intelligence information if the terror networks operating in Europe are to be broken.
Finally, fanatical terrorism is difficult to defeat, but we must be prepared to be determined and vigorous in the counter-terrorism measures that we introduce. We must all work together. A united front, spearheaded by the Union and the United States, will be the only means of enabling us to defeat these cold-blooded and ruthless murderers.
Mr President, the summit is now to discuss the composition of the Convention that is to draft the EU' s constitution. A majority of MEPs want to see the European Parliament' s representation doubled from 16 to 30. The argument is made in terms of equality with the national parliaments which each had two Members in the Charter Convention, making a total of 30. The name of my political group refers to a 'Europe of Democracies' in order to emphasise that we want democracy in the individual countries and democratic control of the EU. Democracies can govern the EU jointly, but there is no European people, as such, to have given the European Parliament a mandate to negotiate a new constitution for the EU. My group and the intergroup SOS Democracy instead proposes that we let each individual national parliament present proposals for the next treaty and then let representatives of the national parliaments prepare the draft treaty that is to replace the Treaty of Amsterdam. The Commission, Parliament and the governments could be observers in such an assembly.
We would, at the same time, call upon the prime ministers to pledge that the next treaty will be subject to referendums in all the Member States. A treaty adopted in a referendum could bear the insignia 'more democracy' rather than 'more Union' . We should like to create a slimmer EU with greater freedom for the Member States: an open and democratic EU that is close to the people and is governed by electorates and elected representatives in the Member States; a more flexible Europe, open to the candidate countries and to all other European nations. 'A democratic EU' sounds all well and good, but it can only come about when there is a European public. A living democracy requires a common language, culture, media, treasury of songs and sense of internal interdependence: in short, a European people. A 'Europe of democracies' is the art of the possible. The EU should be put on a slimming course and the focus shifted to cross-border matters which we cannot control as individual nations. In that way, there would be no loss of democracy but a benefit in terms of shared influence, and the people of Europe would vote in favour of the next treaty. Would they do so today, Mr President-in-Office of the Council? Dare you allow the Belgians to vote on the Treaty of Nice?
Mr President, Mr President of the Council, Mrs Neyts-Uyttebroeck, Mr Barnier, ladies and gentlemen, first a word on the defence aspect.
Much has been said about air safety and security, many measures have been taken at European level. Curiously, though, there is not a word about our secret services; in fact, if there are a number of organisations that did not work, at any rate in the 15 Member States, they certainly include our secret services. Today we see them digging away and finding out all sorts of things. Perhaps it would have been better if they had discovered some of them beforehand. They cost us dear. Nobody is quite sure what they do; sometimes we wonder whether they do anything. No doubt that too could be a subject worth considering at European level and subjecting to parliamentary control, for they can present a risk: so long as we leave them total freedom of action, they will sometimes take inappropriate action.
Turning to the offensive aspect, yesterday the President-in-Office of the Council, Mr Michel, provided the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy with a great deal of information. He strongly emphasised the value of dialogue. However, I think that unless this dialogue is accompanied by a political project, it may risk merely reinforcing certain positions. We are currently endeavouring to forge an anti-terrorist coalition. There are, in my view, two main risks. Mr Poettering highlighted one of them: the measures to combat terrorism risk - and it is more than a risk, since they have already produced some very adverse results - provoking and encouraging state terrorism. Mr Poettering specifically stated - and I thank him because authorised voices in his country, like that of Mr Schröder, seemed to agree with Mr Putin, who has still not provided us with a shred of evidence that the Chechens were responsible for the Moscow attacks, a point Mr Lannoye also emphasised - that it can be tempting to use this great anti-terrorist battle to settle a few scores at home, in Tibet for the Chinese, in Chechnya for the Russians, etc. That is an aspect we must bear in mind.
The other issue is the Arab world. There has been much criticism of certain statements that were made. I believe we all agree that this is not a clash of civilisation between Islam and Christianity but, obviously, a clash of civilisation between democracy and non-democracy and that we have to take the offensive in that conflict. We must help all those people in the Arab countries, in the Muslim countries, who are fighting, often at the price of their freedom, at the price of torture, and often at the price of death; and this Parliament, our European Union, is certainly not doing enough in that respect. Examples such as Morocco and Jordan show that the Arab countries can move towards democracy. Other countries that might have gone the same way have in fact done the opposite, such as Tunisia: in fact, it would not take much to change the course in that country, which has a ruling class, a cultured class, an education system, and which recognises the rights of women, the equal rights of men and women. In that respect our policy is aiding and abetting Mr Ben Ali in consolidating a regime that is moving further away from the rule of law every day and is becoming enclosed in a vicious circle of state gangsterism. An offensive policy means supporting the people of Tunisia who are working for the rule of law, for freedom.
Mr President, the MPF delegation members approve both the 'solidarity and cooperation with the United States' and the 'European policy' headings of the action plan against terrorism adopted by the extraordinary European Council of 21 September. However, we feel the practical value of introducing a European arrest warrant and a common definition of terrorism have been rather overestimated. Similarly, it may seem a good idea in theory to give Europol new powers, but this organisation is not doing very well as it is and first we would have to call for an independent and objective audit of the way it operates. But these are all secondary issues. Overall, we approve the Council's conclusions. In particular, we welcome the establishment of Eurojust, which is to develop forms of judicial and police cooperation and create synergy between the existing systems instead of trying to demolish them. Like the Council, we also call for the speedy ratification of all existing international conventions, like the convention on the financing of terrorism, whose implementation has been seriously delayed.
However, in spite of all that, Mr President, we are still not happy. That brings me to my main point.
Although the Council adopted long lists of actions to be undertaken, they remain one-off measures and the European Union is still not really prepared to examine its own conscience. It would be difficult to deny that the inquiry into the 11 September attacks is currently concentrating on Europe and that it shows that, for years now, the terrorists have been centring their preparations in Europe, which they have used as their base. All this is not pure chance. The day after the attacks, a French newspaper interviewed the current president of Eurojust, Mrs Coninsx, asking her the following question, and I quote from the article: 'is the loose Islamist conglomeration strongly established in Europe?' Mrs Coninsx, head of Eurojust, replied: 'Europe may act as a logistical fallback for these terrorists. It is, indeed, fairly easy to cross frontiers because of the Schengen area' .
Everyone knows that. It is true for the terrorists, but it is also true for fissile materials, it is true for stolen works of art, it is true for illegal immigrants, etc. In fact it was only yesterday and in this very place that I accused the Commission of all too often concealing the problems of illegal immigration. Europol informs us that 500 000 illegal immigrants enter EU territory every year, a figure that I actually think is an underestimate. At any rate, it means that millions of foreigners live on our soil permanently and illegally. So let me ask you: if countries let in millions of foreigners without discovering them and allow them to live there illegally, can they be regarded as in control of their territory? Obviously you will all say 'no' .
It is now up to the Council, and the Council alone, to issue strong instructions in order to restore some balance. The President of the Council has rightly said that the fight against terrorism will be global and sustained. We have to draw all the necessary conclusions from that, discard outdated points of view, give priority to security, review all the old strategies that are no longer appropriate and begin by admitting that controls do not prejudice freedom of movement; while they harm criminals they protect citizens' freedoms.
The Council must, therefore, call immediately for a list of all the documents that need reviewing from a security point of view and, in particular, that disastrous Article 62(1) of the Treaty of Amsterdam, which promises a total absence of any kind of control of individuals at the internal frontiers five years after its entry into force.
We need a general review plan, of which the Council must be directly in charge. That means we need to review Article 67 of the Treaty of Amsterdam...
(The President cut the speaker off)
Since the attacks of 11 September, the world has been on tenterhooks. People are shocked. They feel for the victims and those left behind, and their own sense of security has reached an all-time low. People expect their governments to guarantee their safety. They realise that this is not wholly possible but they are asking for efficient and conclusive action, and rightly so.
Anyone who is responsible for security these days has a complex task to fulfil. The need for true, European integration and international coordination has been brought into focus more than ever, both in words and deeds. Mr President, I very much hope that you will be able to carry out your action plan of 21 September effectively, and that the Belgian Presidency will be able to take specific decisions in this connection.
We have all asserted that the attacks were not so much directed at innocent victims as at the symbols of freedom, democracy and human rights, including the right to life. Nobody will deny that the European Parliament too is a symbol of these values. Of course, we do not want to proclaim ourselves as targets, nor do we want to spread panic, but many MEPs are worried, as already stated by group chairman, Mr Poettering. In Strasbourg, the entrances and the immediate surroundings of this building are under police surveillance. In Brussels, however, we are even denied the illusion of security. If, moreover, we infer from the words of the Belgian Minister for the Interior here that he sees no indication of a need for tighter security, then we have a real reason to worry. For terrorists do not give warnings, something which a Minister for the Interior should realise. That is why, Mr President-in-Office of the Council and Minister for Foreign Affairs, I would like to ask you to persuade your Minister for the Interior and the police in Belgium to think again. Not only in the interests of the safety of the MEPs of the 15 Member States, but also in the interests of their colleagues, their visitors, the safety of the city, which is the capital of Europe, and in the interest of the values for which we all stand.
Mr President, Mr President-in-Office of the Council, what are Europe's tasks in these times? First, Europe must support the victim against the aggressor. We hold to our treaty commitments. We salute the firm and considered attitude of the United States government. We also welcome the European Council's expression of solidarity with the USA. All of you must make it your concern that Europe is not divided into doves and hawks!
Secondly, the European Union must play its part in forging a worldwide political alliance against terrorism. We appreciate what you, Mr President-in-Office of the Council, with Mr Solana and Mr Patten, have undertaken not only in the Arab countries but also in Russia. We ask that you continue your efforts as intermediaries in the Middle East, above all between Israel and the Palestinians. They are in the best interests of us all.
Thirdly, we must, join together in reinforcing our internal security. Mr President-in-Office of the Council, it is regrettable that the European Council, and the Council of Interior and Justice Ministers as well, have only now got around to partially implementing plans that already existed and had been thoroughly worked out. We expect action against terrorism, not reactions to terrorist attacks. In doing this, Europe must continue to be an example of how to maintain the balance between the right to individual liberty and the security of all.
Fourthly, we want Europeans not to be distracted from their common commitment to a more just world order, in which law for all replaces force exerted by the few. We are not making this effort for a more just world order solely out of a belief that we will thereby be depriving terrorism of its breeding ground. On the contrary, we seek a more just world order because that reflects our values and our dignity as Europeans - a dignity we share with all the peoples of the earth!
Fifthly, if it is true to say that the world is no longer what it was before 11 September, then the European Union cannot stay as it is. Mr President-in-Office of the Council, we welcome your intentions for Ghent and Laeken. We hope they do not remain only as intentions but that what you have put before us will indeed become the opinion of the Fifteen and a basis for our further work.
Europe could be broken by the crisis now facing the world. It could, though, equally, emerge stronger from it. It is at this crossroads that you and all of us will be standing in Ghent and Laeken. In this crisis, Europe can - and I would add - must show its citizens what the European Union is really worth. By this yardstick you and all of us will be judged.
Mr President, 11 September will go down in history. It will create a new framework for our daily lives and our political work. The subtitles on CNN have read 'America at war' for a long time now. Europe has been there. Europe has been at war. Europe has experience of being a theatre of war. The United States has helped us in the past, and we in turn must therefore, of course, help the United States now. However, Europe also knows that wars are not won with weapons alone. Conflicts cannot be prevented with weapons. Wars cannot be won with weapons alone and, above all, peace cannot be built with the aid of weapons alone. It may be the case that weapons are necessary, but we must be clear that other things are also required.
I should like to highlight two things that are necessary to the European agenda. The first is the urgent proposal we are debating at present. It is regrettable that it is only now that we are debating such a proposal. I wish to endorse what other speakers have said. I should like to emphasise that there is, of course, a reason why we are only discussing the proposal now. Far too many people have too many financial interests in this matter. There are too many people who do not wish to reveal what is in their hidden accounts. That is why it has been impossible for Europe to do anything before now, and it may well also prove quite difficult now. The second thing I want to say is that, if we do not gather grassroots support for further European cooperation, we shall lack the communal spirit needed to stand firm against terrorists.
Mr President, yesterday, Mr Nielson stood here and reported on the situation in Afghanistan. Afghanistan was on the list of forgotten countries before 11 September. Now, however, the situation has become all but catastrophic. The World Bank has produced a report showing that between 20000 and 40 000 children per day will die of hunger because of the economic recession caused by the events of 11 September. In the EU' s Member States, we have received a report to the effect that foreigners and refugees are being persecuted. This is shown by the Monitoring Centre on Racism in its report. We are, of course, all appalled at what happened on 11 September, but what these events showed us first and foremost was, of course, that the world has shrunk and that no one is safe. The American missile shield would not have helped in this situation. Nor did all the American military hardware help, either.
Now, we are moving on to talk about the need to strengthen democracy and dialogue. However, the anti-terrorism package we have debated - not the one concerning the economy, but the other - reeks of distrust. The ambition to strengthen the police and intelligence services completely overshadows the fight to strengthen human rights, democracy and the rule of law. We will not accept increased powers, either for Europol or the intelligence services, until we have got them under democratic control. Combating terrorism must not overshadow freedoms of expression and assembly. I should like to ask whether there is anyone who believes that our world will become safer when we prohibit certain organisations. Terrorism, killing, robbery and the destruction of property are to be forbidden, Well, they are already forbidden. Those responsible must be caught, and they must be punished. I do not wish to defend anti-democratic organisations, but the question is whether our world will become safer if these organisations go underground and are made illegal.
There are limits to the number of problems that can be solved by legislation alone, and I think that the first package is evidence of more haste, less speed. Our task must be to remove the basis for terrorism. I therefore think that the Troika initiative was a step in the right direction and one that favoured dialogue and the creation of a broad alliance to combat terrorism. However, there are problems in the alliance. When China demands, as a condition of its being a part of the alliance, that we close our eyes to what is happening in Tibet; when Russia demands that we close our eyes to events in Chechnya; when Turkey demands that we close our eyes to the fate of the Kurds; and when Israel demands that we close our eyes to the situation of the Palestinians, then we do not have a safe world. There must be security for all, including oppressed people and also the 20 000 to 40 000 children who will die of hunger next year.
Mr President, the writing on Commander Massoud' s tombstone reads: "Here lies a man who was like an angel: let him guide you. His name is Massoud" . We must follow him and defend those who are fighting terrorism, trying to restore their people' s freedom, democracy and human rights. Yet we did not help Commander Massoud when he came to Strasbourg in April to condemn the crimes of the Taliban. Let us at least help the Afghan people and the civilised world to overcome terrorists and fundamentalists.
However, our statements of condemnation must be followed by practical action: words alone are not enough. Therefore, we wonder why it is that the terrorists' bank accounts are only being frozen now, if the governments and intelligence were already aware of these accounts before. Why have the Internet sites which continue to promote terrorist initiatives and maintain links with subversive cells throughout the world, recruiting new terrorists all the while, not yet been condemned and closed?
We call for the Community funding and financing programmes aiding those governments which are not joining the alliance to combat terrorism and, in any case, continue to harbour terrorists on their territory, to be frozen immediately.
Mr President, the possible establishment of a Convention is taking up most of the attention in the debate on the future of the European Union. This morning, I would like to draw your attention to another point, namely the timeframe for the preparation of the next IGC.
It is understandable that this Parliament does not want an IGC in 2004, for that is the year when elections will be held and the Commission steps down. However, would 2003, as Parliament suggested, be a good alternative?
In the Netherlands, we have a saying 'haastige spoed is zelden goed' (more haste, less speed). When one considers the weighty subjects on the agenda, it very much confirms that more time should be taken to reflect. Moreover, the topics of the IGC are sufficiently interesting to be the subject of the election battle. In addition, it is also necessary to give the applicant states a vote in this important debate.
In short, 2003 is far too early and 2004 is far too hectic. Could the Council not decide to hold the IGC in 2005?
Mr President, the attacks in New York and in Washington also claimed many of our own citizens. That means, therefore, that there is more than simply a display of solidarity on our part. We are united in our fate. It is therefore logical that Article 5 of the NATO Treaty has been invoked, which means that we are involved in NATO responses every step of the way. We carry full responsibility, and we must therefore be aware of the reactions that are heading our way.
All the terrorists wanted to attain was chaos and unreasoning revenge. The response to that must be measured and specifically targeted at the people and organisations responsible. The security instruments must be comprehensively reinforced. That is why I agree that Europol and Eurojust should clearly be given more scope and be integrated into a constitutional state structure.
The European arrest warrant, the common definition of terrorism and organised crime, more flexible extradition: these are all vital instruments. Member State Ministers who tire themselves out producing objections will undoubtedly be considered 'useful idiots' - to use a term from the cold war era.
What more is needed to enable us to safeguard our common internal security, whereby the sovereignty of Member States is used to benefit the citizens in a way that does not conflict with their interests?
Every Member State should realise that if they offer sanctuary to criminals who seek the necessary peace and quiet to plan their crimes, they themselves can become targets. The improvement of international relations also strengthens international security. That is why we need to make good use of the structures in place, such as the Mediterranean dialogue and the United Nations. Contact with certain sections of the Afghan population is necessary, particularly in the interests of providing relief to those in need.
The resolution which came about under the competent guidance of Mr Collins receives our full support. We would only like to adopt one single amendment from the old, socialist resolution, and replace Article 26 on Gibraltar with our own wording. Apart from that, we give our wholehearted approval to the joint outcome.
Mr President, ladies and gentlemen, I will reply quickly to some of the questions; unfortunately I have to be fairly brief because I cannot stay till the end of the sitting.
Let me begin with some further information about the convention. Several Members raised this matter. I think it is important to say, since the question was asked, that the principle of holding a convention to prepare for the IGC has, I believe, been accepted. It has also, of course, been agreed that representatives of the governments, the Commission, the national parliaments and the European Parliament, that is, a quadripartite group, will take part. This participation could take the following form: government representatives - possibly numbering 15 - 16 MEPs, 30 members of national parliaments and one Commission representative. However, I am not going to start a debate about numbers at this point. What is important to remember is that the number of participants in this convention must be reduced somewhat. It must not be exponential. Of course, we could try to please everyone, but then we would end up with a convention that was not viable. I believe we have to remember that.
The Laeken European Council will, no doubt, or, at least, that seems the most likely road, appoint a president, assisted by a bureau made up of at least one member of each component of the convention and assisted by a secretariat. The convention's brief would not be to adopt a final text but, at this stage - I think that answers Mr Barón Crespo's question as to whether these are proposals or whether these are options - simply to decide whether we are in favour of options rather than proposals, leaving it, of course, to the bodies concerned to choose from among these options, since options are never more than variations on proposals.
I am not embracing any one point of view: I am simply describing things as they are. If it was just up to me, believe me we would go much further than proposals. We would be more radical. However, I simply have to adjust to toeing the presidency's line... So I am telling you what I believe I have to tell you for the sake of transparency. I can do no more.
The convention should become operational as soon as possible, during the Spanish Presidency, that is, during the first half of 2002. Let me also touch on two questions relating to this convention: it is important that you remember them but also that you can discuss them and make your views on the subject known.
First of all, it is important to gain the support of the candidate countries. We saw a fairly strong convergence of views in Genval on the need to involve the candidate countries in the convention. Although, in effect, we are moving towards giving them a status and right of say there, obviously we still have to define the precise procedures for their representation. Here, the presidency is putting forward three possible formulas: representation modelled from the outset on that of the Member States, namely one representative of each government and two members of each national parliament - that is conceivable; or one representative per country for the duration of the convention's activities; or, the third formula, progressive representation, consisting of a single representative until the accession treaty has been signed, then representation in line with that of the Member States after the signature. Representatives of the Economic and Social Committee and the Committee of the Regions could also be invited as observers. Those are the ideas now on the table.
The next question is how to involve civil society. On the whole, the idea of a civil forum was well received by the delegations. Nevertheless, some questions came up about the composition of this forum, that is, the selection of representatives of civil society - its organisational procedures and the nature of its links with the convention, which could, for example, take the form of hearings or a variety of other formulas.
In the presidency's view, this forum could take either of two forms. Either it could be like an enlarged assembly, in which case one would need to define its exact composition, role and modus operandi; or it could be a structured network, made up of organisations representing civil society, established at European level. The organisations making up that network would be kept officially informed of the activities of the convention and their written contributions would form part of the official documentation forwarded to members of the convention. They would be heard by the convention, in accordance with procedures to be defined, and, where appropriate, they could also be consulted by the convention on specific issues. If that option were adopted, it would probably be advisable to appoint a coordinator at political level, who could be chosen either by the Laeken European Council or by the convention itself.
That is the additional information I wanted to give you on the convention and you are, of course, welcome to come back to us with any ideas this might suggest to you or inspire in you, since that is the purpose of this kind of exchange of views. I am entirely open to any comments, ideas or suggestions on the subject.
Several Members raised the issue of security in Brussels, so I will address their concern. I do not think there are any difficulties in principle, except for one aspect where we do come up against certain problems - I will endeavour to analyse this matter and take a closer look - namely the question of unconditional access to Belgian territory. I do believe this could pose a number of problems. That aside, it looks as though we can certainly reach an agreement fairly soon. I promise I will discuss it with the Home Affairs and Justice Ministers immediately after my return so that I can give you practical answers to your questions as quickly as possible.
Let me highlight something that has emerged from our debates and to which I too am paying close attention. If we take a whole range of measures to combat terrorism effectively, they will necessarily - and we must not pretend otherwise - involve the risk of taking measures that curtail freedoms. Mr Barón Crespo said so and Mr Lannoye also drew our attention to it. I have heard statements in this Chamber that show that some people have not entirely understood this: for instance, if I had to translate Mr Berthu's programme into action, it is clear that this would lead straight to a society which restricts freedoms, which would have nothing to do, let me say, with the quality of life, with the democratic quality of our societies. That is the way it is, that is my opinion and I am sharing it with you. I think we must be very watchful here, for this really is an important issue. We cannot bring back the olden days on the pretext of fighting terrorism. I think that would be very dangerous, so I am not in favour of it. I believe the difficulty we will keep encountering will be, precisely, how to evaluate our margin for manoeuvre constantly. But let us please not give in to a security phobia, because sooner or later we would all end up as victims and that would be democracy's loss.
Mr Lannoye and several others made a most important point in relation to our foreign policy and I entirely agree with him here: the enemies of our enemies are not necessarily our friends. Of course, I agree with him. It is true that, under cover of this kind of consensual coalition, necessarily based on immediate needs and, admittedly, to some extent also on feelings that are justified, it might well be tempting to overlook, to look away from or to forget certain aspects.
I think it was yesterday, in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy that I was asked whether I had put any questions to my interlocutors about State terrorism. I think we must not, indeed, lose sight of that aspect in considering our approach, our European commitment and our values. It is true that we will have to be very vigilant here too; in other words, sometimes we must not forget that countries, organisations and bodies that form part of the coalition should also, to some extent, render account for some of their own practices, forms of behaviour and policies. I therefore agree that we must avoid any kind of naive optimism in this respect and not forget to continue to fight for and campaign for a democratic society wherever possible in the world. I therefore agree that we must strengthen the role of the International Criminal Court. As time goes by, we come to realise that it is absolutely crucial to have that vital tool at our disposal.
I was asked whether I am in favour of incorporating the Charter of Fundamental Rights into a constitution. You all know my views on this. Unfortunately, I do not think everybody is quite ready for it yet. Nevertheless, I believe that there are all sorts of arguments that can be put forward and that we must, therefore, pursue this debate. We will get there in the end.
Another important aspect on which I was questioned was the danger of curtailing freedoms. It is true that if we take a range of measures - Members have referred to the freezing of assets and various other measures - we must ensure that, however urgent, they are accompanied by a systematic evaluation process, preferably conducted soon after their adoption, whatever their nature. I think that it will, of course, be necessary for urgent measures to be re-evaluated fairly early on and fairly regularly. We must avoid a practice often seen in some countries - and I know this happens in Belgium - where temporary measures are still being applied 50 years later. So I support those who call for guarantees. In the event of urgent measures, we must indeed lay down a procedure of regular re-evaluation of those measures.
Apart from that, I basically agree with the ideas and concerns that have been expressed. Mr Dupuis spoke of the effectiveness of the secret services. I must admit that I know little about the secret services, since they are secret. I suppose that, from that point of view, they certainly are effective. I would simply appeal for more regular exchanges of information, deeper integration and closer coordination. I think others will agree with me on this point.
I also replied to Mr Dupuis on the question of the risk of encouraging State terrorism or, at any rate, concealing certain facts about certain countries. I also agree that we must not abandon our action; we must persevere and continue trying to persuade certain countries to move towards democracy. We must not conceal that aspect or pretend the problem no longer exists in certain Arab countries. We must nevertheless continue to bring it up. I, personally, am convinced that we must strengthen political dialogue wherever we can, a political dialogue without taboos. I think it is quite possible to impose that dialogue in our relations. It is a minimum condition and, during my visit to Iran, for example, we agreed to set up a European Union-Iran group, which would have human rights questions as the only item on its agenda. This was accepted. We definitely need to take more initiatives of this kind.
Ladies and gentlemen, Mr President, I believe I have answered as fully as possible although I may well have omitted some aspects. Let me say, however, that, in general, I broadly share the concerns you expressed. I heard them clearly. In any case, I undertake to pass them on to the quarters concerned. I will do my utmost to transmit faithfully the information, ideas, criticisms and suggestions Parliament has offered me today.
Mr President, Commissioner, ladies and gentlemen, the European Council of 21 September initiated the forthcoming review of our fundamental concepts. Since 9 November 1989 Europe has known that the cold war is over; but since 11 September 2001 the world has known that this cold war is over and it is now time to form global alliances against terrorism.
Today the right to speak will go to those who can demonstrate their full solidarity with the United States and commit themselves unreservedly to this fight against terrorism. But that also means forbidding any sideslipping within our own ranks, for neither obscurantism nor fanaticism are permissible weapons in the fight against terrorism. We will also have to inquire into the root causes. The European Union knows that not all acts of terrorism are the consequence of poverty, but frustration and humiliation do feed terrorism. We must, therefore, review our development policy again. We must cancel the developing countries' debt. We must resume our work on light arms trafficking. We must urge everybody to play their part in the multilateral structures. Within our institutions, we must give ourselves the means to prevent all forms of conflict, for they are also a source of tension. I do not believe this is the moment to drop one of Parliament's initiatives, namely the prevention centre, which we are now told may be under threat. The European Council showed that it was able to draw the consequences of the fight that lies ahead. To mention only a few issues, let us turn first to the question of the financing of terrorism. Yes, the Union put itself in a position where it could fight the Talibans' money and freeze their assets, thanks to the regulation of 4 July 2001. Some European countries, including France, Germany and the United Kingdom, have already frozen these assets. Yesterday the Commission proposed a new initiative. Perhaps the Commissioner could tell us on what basis the Commission envisages the revision of that annex. It is an important question because this is the first time Parliament has been consulted on measures of this kind. Then there is the fight against money laundering, the fight against tax havens; we will have to give new impetus to all these tasks on which the European Union has embarked.
These upheavals have come at a moment when the European Union is entering the final stage of its transition to the euro, when it is engaged in vital projects: enlargement, but also the definition of a genuine common foreign and security policy, the establishment of an area of freedom, security and justice. These projects will be given a strong boost, circumstances will sweep away any hesitation, force us to be resolute. But if we are to be able to seize this opportunity for Europe, Ghent will have to live up to our high expectations. I can tell the Council representative that while we welcome the adoption of a convention, Parliament will not support a system of options. On the other hand, Parliament will certainly support the Council when it comes to broadening the agenda of that convention, to asking useful questions, for instance whether we need to maintain the pillar structure. What kind of presidency will the Union have?
Mr President, it is only natural that the issue of the fight against terrorism should be given a certain amount of attention in Ghent. The European Union has acted with impressive unity and decisiveness. We can look forward to a long-term battle on several fronts, including the political and the legal fronts, with a sensitive balance regarding respect for legal rights. In terms of the long view politically and economically, we may also be able to establish a better legal system with a stronger UN.
It is gratifying that the US has realised the importance of the UN and is paying its debts to that organisation. Perhaps the EU can also get the US to ratify the protocol on the International Criminal Court. Of course, we must also work in the long term to achieve peace and democracy throughout the Middle East.
In Ghent, enlargement will also be discussed. The Group of the European Liberal, Democrat and Reform Party believes it is vital that each country be assessed on its own merits and that the principle of differentiation be genuinely upheld. That is a message I should like to send to the presidency.
Finally, when it comes to the Convention, I should like to thank the President-in-Office of the Council for the concrete explanations. However, there is still a certain amount of concern in this area. The Convention is not a debating club for talking in rather general terms about various alternatives regarding the future of Europe. The Convention is not an alibi for the Council, but a serious and democratic partner in this discussion. Regardless of its composition - I hope that the candidate countries will be given a strong role to play in this context - the Convention will contain a large number of hard-working parliamentarians who need to know that the work that is put in is taken very seriously.
Mr President, war is not the answer. Our message of suffering for the victims should not turn into a war cry. These were the main signals sent out by the thousands of American demonstrators who took to the streets of Washington last Saturday.
On our side of the Atlantic, tens of thousands of demonstrators in Athens, Rome, Berlin, Paris, Amsterdam, Prague, Barcelona, Stockholm, Istanbul and elsewhere raised their voices in protest against the warmongering plans of the American and European imperialists.
What has happened is that those who systematically engage in state terrorism, those who made the Bin Ladens and the KLA what they are, those who turned whole nations into terrorists have found a golden opportunity, following the hideous terrorist attack in the USA, to settle their accounts with anyone and everyone who opposes their world dominion.
At the same time, in the countries of the European Union and the United States, suppressive policing measures have been stepped up in order to gag anyone who stands up against or questions their anti-grass roots policy. The President of the United States said that the war against 'terrorism' will last a long time. The resistance of peace-loving grass-roots forces will be equally long-lasting. We are certain that the justice of peace will prevail against the barbarism of imperialist war.
Mr President, ladies and gentlemen, although I fully support the conclusions of the extraordinary European Summit in Brussels, I can only condemn the amount of time it is taking Europe to make a practical response to terrorism top priority.
It took thousands of deaths for us to be able to come to an agreement on establishing the European search and arrest warrant; it took thousands of innocent victims for us to be able to agree on defining a common strategy to combat terrorism. Only now is the Union being called upon to participate more actively in the prevention and stabilisation of regional conflicts.
Where was Europe - we wonder - when the Mediterranean sea was seen as the border between two opposing worlds, between Islamic fundamentalism and religious tolerance? Will the Union please realise, at last, that we can only define a European security and defence policy if we take the Mediterranean as our starting point.
I live on the farthest edge of European territory in the Mediterranean, just a few metres away from the most advanced NATO base - the Sigonella base - and a few minutes away from the Middle East by 'plane. I know how willing the moderate Arab and Muslim world is to cooperate; I met the mayor of Jerusalem and the mayor of Gaza last year. Well then, I am convinced that it is now up to Europe genuinely to start to turn what have hitherto just been good intentions into practical action.
There are quite a few worrying messages from the Brussels Summit. First of all, it is glaringly obvious that the summit reflects a shockingly small degree of self-knowledge, which also characterises the United States' s government. There is no understanding of the fact that there is a political background to the horrific massacres on 11 September. In keeping with this small degree of self-knowledge, at odds with the insights of international conflict researchers, alliances for combating terrorism are being entered into with the world' s most effective State-authorised terrorists. Russian genocide in Chechnya is being legitimised, and alliances entered into with oligarchies in Pakistan, Uzbekistan and Chechnya, not to mention Saudi Arabia. Any intervention is legitimised in this way and, at the same time, attempts at international conflict resolution under the UN system, including the international administration of justice, are being set aside. Moreover, the adoption of new police measures is tailored to the same pattern and based on the same low level of self-knowledge. It is the end that justifies the means. In this case, the means will deprive us of the very democracies we are supposed to be defending. I believe it will subsequently be possible to say, 'The operation was a success, but the patient died.'
Mr President, Commissioner, representatives of the Council, I hope that the terrorist atrocity on 11 September had the same effect on the Council, that is to say the Interior and Justice Ministers, as it did on the Heads of State and Government, namely that of shaking them awake and bringing it home to them that national resentments and animosities have no place in the fight against terrorism. I see these resolutions overall in a positive light. We must, though, be able to expect a rapid start to be made on putting them into effect. I also expect the Union at last to embrace the possibilities already open to it; that the Member States will at last comply with their obligations and supply the necessary information to Europol in The Hague; and that the counter-terrorist Conventions will at last be brought into force.
I also look forward to Europol being supplied with the personnel and technology it needs to its at last being put in a position to carry out an investigation into the state of terrorist networks in Europe and to a joint investigation team soon being set up.
What I look for from the Summit is that new projects will be called into being, such as intensive cooperation between Europol and the United States security services and the networking of police databases, ranging from Europol to Schengen via Olaf, so that these might be used against terrorism; that Eurojust should become the reality to which Mr Poettering has just referred, working closely with Europol; and that Europol should be developed in the direction of the first pillar, with authority to conduct investigations; and that the intergovernmental level should be abandoned in favour of the European in closely circumscribed areas of organised crime.
In other words, to take this cooperation in security policy as an example, Europe has a great opportunity to bring the added value of the European Union home to its citizens. Let us make use of this opportunity without delay!
Mr President, the tragic events of 11 September have shown, once again, how wide the gap is between the Europe that is and the Europe that ought to be. The shock we felt at the inconceivable level of violence reached by terrorism must now give way to a practical endeavour to provide Europe with the political and institutional tools it needs to play a role combating terrorism and working towards peace and justice in the world. We therefore welcome the decisions of the extraordinary European Council of 21 September in the field of judicial cooperation and home affairs and on combating money laundering.
Against this tragic backdrop, the decision of the Italian government and the majority supporting it to make changes to the judicial cooperation treaty with Switzerland appears even more serious and irresponsible, changes to its own code of criminal procedure which are in direct conflict with the commitments made at the extraordinary Council and the Justice and Home Affairs Council. This law would mean that evidence gathered abroad could not be used in court proceedings and that, since this measure applies retrospectively, it would jeopardise hundreds of trials which are currently in progress, nullifying evidence already established. It is this kind of decision which made the Public Prosecutor of Geneva say that this law is a disaster for international justice and that, in twelve years of judicial cooperation with countries throughout the world, he has never, ever seen rules like this adopted. Since I feel that this is not the right place to express an opinion, I call upon the Commission, the Council and the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs to ascertain whether this measure is in line with the decisions of the extraordinary Summit.
Mr President, ladies and gentlemen, as the mayor of New York, Rudolph Giuliani, stated before the United Nations General Assembly, the terrorist attack of 11 September was an attack on the very ideal of free, inclusive, civilised society and on its practice of openness and tolerance. The attack will be unsuccessful only if we are able to enhance these characteristics rather than weaken them.
Our initial response, our initial reaction must be to switch off the psychological 'emergency' mode and get a grip on our agenda. Therefore, I welcome the commitment to be made at Ghent to proceed with the debates on the euro, enlargement and the political integration of Europe at Laeken and through the Convention.
It is in this sense that the fight against terrorism must be seen as part of a series of structural operations. In the area of air safety, for example, we must proceed on two levels: on the one hand, there is an urgent need for a revision of the Regulation establishing the European Air Safety Authority, extending its responsibilities to include accident prevention and - if we can call it that - terrorism prevention; on the other, we need incisive action from the International Civil Aviation Organisation to ensure that the rules we are seeking to adopt for Europe become rules which are binding upon the whole world.
Europe must be capable of taking the initiative in this and many other minor areas to express all that potential for peace and democracy which is its strength and must become the strength of the whole world.
Mr President, ladies and gentlemen, I think we Europeans should be clear in our own minds that we are going to be weighed in the balance in the times that lie ahead. The United States of America and world public opinion will be looking to see whether we demonstrate our solidarity and our capacity to act in the face of the new challenges of international terrorism which have just become visible. European effectiveness has hitherto often fallen at the hurdle of national sovereignty. Effective joint action has often been blocked by invoking national sovereignty. Now, national sovereignty is not an objective in itself, and certainly not if it tends to hinder rather than promote the defence of national independence against terrorists and the effective protection of citizens against terrorist attacks. It is for that reason that the future will see us having to develop effective Community instruments and examining whether national sovereignty helps or hinders us in doing so.
Solidarity with the United States is a principle invoked on every side, and this is right and proper, as this attack has been not only on the United States but also on our fundamental values, as was intended. That is why it is so perilous for a member of the Commission, namely Mr Nielson, to abandon Europeans' solidarity as a community. His remarks are dangerous because they blur responsibility for the terrorist action, transfer the guilt for it onto the victims, and pour scorn on the solidarity we affirm in the resolution on which we are voting. These remarks, then, must be withdrawn. We can expect Mr Nielson to apologise for them.
Mr President, it was as if Europe was drowsing. Its one dream seemed to be comfort and peace. Suddenly the shock of the brutal terrorist attacks in New York profoundly shook its confidence and its hedonism. Europe suddenly felt vulnerable and unprepared. After all, its hard-won fundamental freedoms were being threatened by mysterious terrorist networks, which nonetheless appeared to be dominated by Islamist religious proselytism. This violent and anti-modernist proselytism is anti-Western by definition. However, this does not authorise cultural cretinism and historic ignorance leading to an abusive fusion between Islam and the aberrant, irrational and sectarian assertions of the perpetrators of the attacks.
It was not only the United States, the target of these sinister attacks, which was put to the test. Europe was also put to the test and the European Union has to do some deep soul-searching. In the immediate aftermath, still in shock, the European Union proved equal to the occasion at the Brussels Summit. It was fast, clear and precise in its emergency responses. But, now what? Europe cannot in future act in such a spontaneous, opportunistic and superficial way. Europe cannot be a plaything of destiny, a destiny plotted by others. What has been established in Ghent and Laeken is that Europe should completely rethink its project and its role in light of the new world order and adopt a clear guideline for the troubled times ahead. Without becoming unduly pessimistic about the human condition, Europe must be less ingenuous in the face of the dangers that will arise in the future. Europe must unite more strongly on the economic level, the political level, the military level and in its internal security. That is obvious. But how is it to do so? What are its priorities beyond fighting relentlessly against terrorism? What are the new aims of the European project? Will enlargement continue to take place on the same terms? Will it not be necessary, from now on, to speed up the accession of, for example, Turkey to the European Union? Will it not be the most elementary common sense to give absolute priority to the strategy for the Mediterranean and provide new impetus to partnerships with the Muslim countries?
Mr President, the attacks on New York and Washington were a new form of terrorism on a new scale, amounting to an act of war. The intention of the coalition, led by the United States, to eradicate terrorism deserves the support of the European democracies in particular. We welcome the measures taken by the European Council since the attacks and we are playing our part in putting them swiftly into effect. However, let us also be vigilant in ensuring that the European Union does not, in its haste, take steps which exceed the current needs. In some cases, these measures should be renewable and temporary.
Last week in Rome I and my colleagues had a series of meetings in connection with the reaction to terrorism. We met the exiled Afghan King, Mohammed Zahir Shah, who ruled for 40 years until 1973 and who in 1964 introduced free elections and a free media and brought women into politics. We affirm our support for the central role he is willing to play in the return to democracy of his country. We urge the European Parliament, the Council and the Commission to take up immediate contacts with the king.
We also had meetings with Italian ministers and were able to express our thanks for the additional deployment of troops in the Balkans, allowing British special forces to be deployed in another theatre.
We also discussed at the Vatican the values shared by all faiths, including Islam, concerning the integrity of human beings, their rights and the universal belief in the peaceful resolution of disputes, whether in the context of democracy or other systems.
We held meetings with the World Food Programme and were told that the international community should start to plan now for a reconstruction agency similar to the one the European Union set up for Kosovo.
Even before the current crisis, drought, a failing economy and war had turned Afghanistan into one of the most difficult places to live on earth, with as many as 22% of children in some districts dead before they had reached five years of age and an average life expectancy of 40.
The actions about to begin are designed not simply to eradicate terrorism, but also to eradicate an evil regime.
Mr President, Commissioner, ladies and gentlemen, that we support the anti-terrorist measures announced by the presidency, both these measures and any others needed, goes without saying. We stand shoulder to shoulder with the United States in the global coalition against terrorism, although we have little advice to offer about the technical, policing or military measures which will need to be applied.
What we can do, however, is to speak with perhaps greater authority about the political preconditions to success. No campaign of this sort and no war, at least no war in which democracies have taken part, has ever been able to create the necessary alliance of nations - because that is the alliance which counts, not the alliance of governments - without offering a vision of a better world at the end of the campaign.
Politically, we need to point out yet again that we support all the democratic regimes and, more to the point, that we reject any tyrannical regimes which may promise to help fight specific terrorist organisations but which, in the long term, work with secret services which collaborate with them like terrorist recruiting offices.
Socially, we need to recognise that environmental catastrophes, epidemics, poverty and misery threaten the security of the world and need to be dealt with as threats which are every bit as serious as terrorism. We need to state that, in a globalised society, our wealth and our military power do not offer the man in the street any security. The only realistic solution is to find ways of taking the tension out of social and ethnic fights, of reconciling all men of good faith, irrespective of nationality, religion, social position or ideology, in fact everyone who is determined to put an end to the scourges which inflict mankind and which, even if they do not result in terrorism, prepare the ground for terrorism and we need to remove this ground if we are to guarantee the security of our citizens.
Mr President, a great Italian writer, Oriana Fallaci, breaking years of voluntary silence, has written a major article seeking to stir the consciences of many Europeans involved in the fight against terrorism and to promote the values of freedom, democracy and tolerance throughout the world. At a time when fresh threats are being made to American targets in Italy, it is the European Union' s duty to take the lead in defending these values, which apply to all citizens. That is why, while I support the decisions taken by the Council at Brussels, I feel that it is vital that, as we implement the inevitable specific military initiatives, we must step up political and economic initiatives as well.
In any case, I cannot remain silent regarding a controversial point raised in this Chamber: Mrs Napoletano' s call for the Italian Parliament to be monitored by the Council is irrelevant and devoid of any legal basis. I would remind Mrs Napoletano and Mr Barón Crespo that the Italian Parliament is sovereign, like all the parliaments in consolidated democracies.
The statements of the Chairman of the Group of the Party of European Socialists are, as far as we are concerned, extremely serious and unacceptable, for they amount to interference in the internal affairs of a Member State of the European Union. And before making pronouncements on legislative affairs such as international letters rogatory, with which he is clearly unfamiliar, I would suggest that he read Article 3 of the European Convention on Mutual Assistance in Criminal Matters, signed right here in Strasbourg, where he will find answers to his unfounded concerns: I would advise Mrs Napoletano, who also is clearly unfamiliar with this provision, to read it as well.
It would, in any case, be appropriate for the Chairman of a Parliamentary Group, and also for those holding positions of responsibility in the European institutions - I refer to the absent Mr Michel - not to make statements either of approval or condemnation in this Chamber on the internal affairs of a Member State. Rather, we would like to hear what action the Belgian government intends to adopt, at last, to ensure the safety of the thousands of people who work within the European Parliament in Brussels, especially the staff based permanently on that site. Declarations of intent must be followed by practical action.
Mr President, the conclusion and the action plan of the extraordinary Council offer a solid basis for a focused, measured, coordinated response to the attacks of 11 September. The following are examples of the proposals which receive my full support: developing international judicial instruments, freezing the funding of terrorist networks and exchanging intelligence in conjunction with the US by setting up an anti-terrorist unit within Europol.
We are also pleased that the Council, the Commission and Parliament have spoken with one voice over the past three weeks, embarrassing slips by Commissioner Bolkestein and Prime Minister Berlusconi apart. This suggests that European cooperation, both internally and externally, is growing up fast.
The weapon of new terrorism is fear and disruption, and hunger for power. An effective line of attack protecting the international rule of law must spring from a worldwide coalition against terrorism under the aegis of the UN and on the basis of UN resolutions. Provided that that coalition is based on international rule of law principles and not, as was the case in the past with the Taliban, by financing future enemies, for that is misguided Realpolitik. I support a worldwide dignified response, irrespective of race, nationality or religion, proportional across the legal, political, diplomatic, financial, military and economic fields, whereby an appeal is made for extreme caution with regard to innocent lives.
Furthermore, we should not lose sight of the long-term perspective, particularly now. Let there be no doubt about this: the direct causes of terrorism do not lie in creed or poverty. In the climate of globalisation, there are certainly links between economic development, contrasting poverty and trade. For example, the World Bank expects that, as a result of the terrorist attacks, economic growth in the developing countries will drop from 5% to 2%. The expected effects are enormous, with ten million additional people under the poverty line and between twenty to forty thousand more children under the age of five who will die. If we fail to formulate adequate responses in the face of this harsh reality, we in Europe will be applying double standards. Investing in worldwide security means taking safety measures, but it also calls for international solidarity, which is a basis for international cooperation and, along with this, a basis for the worldwide coalition against terrorism.
Mr President, terrorism is a scourge attacking and afflicting our societies. It resorts to violence and terror in an effort to impose its views by force. At the same time it attacks the very core of democratic systems, namely our system of individual and collective freedoms.
Terrorists are aware that our democratic societies are more open and consequently more vulnerable. They therefore resort to the advantages offered by globalisation. It follows that the response to the terrorist phenomenon must likewise be a response at global level.
In this connection, I should like to congratulate the Presidency-in-Office on convening the Extraordinary European Council at Brussels and on placing terrorism on the agenda for the next Council. I think congratulations are also due to the European Commission on the initiatives it has proposed.
On the basis that there is no good terrorism as against bad terrorism, I believe that terrorists the world over need to be aware that there will be international resistance to put an end to this scourge. I also feel that it is important for us all to appreciate that the existing balance between an individual' s right to safety and the principles of legality and individual freedom which underpin our system of values cannot be altered. It is very important for us to understand that the horrendous attacks perpetrated on 11 September must not result in the eventual dilution of the culture of freedom in democratic countries.
Mr President, I wish to concentrate my remarks on the issue of terrorism. I welcome the fact that we are building a worldwide alliance against terrorism, but I would argue very strongly that we also need to build a worldwide alliance against poverty, exploitation and oppression.
The battle against terrorism is above all a battle of values and a battle of ideas. We will not defeat terrorism, whether it be national terrorism, whether it be driven by fundamentalism of any kind, unless we do battle with the ideas that underpin that terror. We have to recall again that no country has ever been defeated by terrorism and I am certainly confident that the terrorism which we now face on an international scale does not have that capacity unless we allow it by failing to grapple with the ideas underlying it.
This is not an argument for business as usual. It is an argument for avoiding the trap set for us by terrorism. We have to be careful also not to fall into the trap of seeing Muslims as an enemy. The statements by our European leaders and President Prodi are very much welcome in this regard.
I condemn utterly the statements by Prime Minister Berlusconi. It is a disgrace that a country of the European Union is led by a man who can present these ideas in this day and age, particularly when the country is Italy, which in my view has always led in terms of modern ideas. I would add my voice to others' condemnations.
The question is how do we respond? The very best response, apart from the obvious security measures that we have to take, is to defend our ideas of freedom, of democracy, of justice and of ending exploitation. This European Union has a key role to play on the European stage in leading that battle and not falling into line behind those who only see security as an answer to this appalling problem.
Mr President, so much has now been said and written about the tragedy, the crime of 11 September. I will, therefore, confine myself to three issues: terrorism, Europe and the world. Yes, we must resolutely declare war on all forms of terrorism, from wherever it comes, the IRA, ETA, the assassins of Claude Erignac, Prefect of Corsica, Osama Bin Laden and his clique and all the others, but without making the stupid and suicidal mistake of lumping them all together. Our capacity to take in terrorists is now beyond the limit; it is probable that the insane attacks of 11 September were prepared in Europe. So, let us spring to action and pool our resources, our activities, our objectives in the field of intelligence, justice, security and defence and let us be implacable towards the terrorists, their networks, their support structures, their dirty money. Yes, the Commissioner was quite right to refer to the obligation to get results!
Solidarity with our friends, our American allies, does not imply mindless alignment. With its tried and tested experience of the world, Europe can and must play a specific role here. Others place hope in us, await us, call on us, alas, too often without response. Let us not disappoint them any longer. In the Middle East, a constant source of tension, the issue has to be resolved by the establishment of two sovereign states - Israel and Palestine - with absolute security guarantees for both. Even the Americans are, for the first time, considering this obvious arrangement. It is up to us to initiate the process of opening the doors. Let us finally realise that the post-Yalta organisation of the world needs to be rethought to take account of the incredible developments since the last war: the emergence of nuclear powers, whether official or not, the fall of the Berlin wall, more than a billion Muslims around the world desperately seeking recognition and respect, new giants like India, limitless technological developments in every field, developments that are accessible only to the few, the ever-widening gap between rich and poor. Let us finally take account of these positive or disturbing trends and organise a world in which each individual is recognised, respected rather than despised, involved rather than ignored. There is a burning need to fulfil that obligation.
Mr President, following the attacks on 11 September, it is incumbent upon us to come up with a response appropriate to this tremendous challenge, to ensure justice is done and to prevent further attacks.
Europe' s response must amount to more than the solidarity called for earlier in the House. It must be an active response, defending specific values. I am not referring, as Mr Berlusconi might, to Western values or to Christian civilisation. I have in mind genuine democratic values. These must be defended wherever the freedom to do so exists. Where it does not, they must be established and nurtured. Success can only be guaranteed through long-term support by the governments committed to this fight.
In the face of the serious threat to humanity terrorism represents, we are called upon to take action and to get it right. We must abide by the rules when taking action against those who have no rules. We have to get it right, but getting it right cannot in this context mean taking spectacular action. Getting it right has to mean identifying those responsible and dealing with the key figures. It involves destroying their networks and preventing them from organising new ones. All this takes time, and calls for cooperation between judges and police at international level, together with mutual political trust between governments. It will be a long and difficult process but believe me, it is the only way to defend democracy from fanaticism and barbarism.
A genuine common foreign security and defence policy for the European Union is called for. The Union also needs a common approach to legal and home affairs. The European search and arrest warrant will be an essential element of this but by no means the only one.
Clearly, this joint European action requires us to set ourselves high standards. No European leader should jeopardise the joint response, as Mr Berlusconi' s government has just done. The legislation it has recently endorsed is diametrically opposed to the approach adopted by this House. It is also in opposition to the 21 September Council resolution we all applauded here today.
I should like to put some questions to the Council and the Commission. What action will the Council take to ensure that it speaks with one voice, as Mr Michel was saying this morning? Also, how does it intend to deal with that thorn in its flesh, namely the Berlusconi doctrine?
Mr President, in light of the seriousness of the terrorist attack of 11 September, there are several important questions to be discussed and clarified, relating to our intention to resolutely fight terrorism.
The first question is the need to find effective means to combat terrorism, which do not necessarily entail legislative reform on matters of security. It is worth recalling clearly that it is not effective, and never has been in democracy, to curtail freedoms in order to fight the enemies of democracy itself. Indeed, we think the problem lies elsewhere. It is not only the lack of legislation at national or European level, or the lack of coordinated policing at international level. The problem has much to do both with hesitancy and weakness in the fight against terrorism, which manifest themselves in laxity towards activities of a terrorist nature, in the hope that terrorist acts would always be carried out in the country next door, or in the slow deterioration of methods of defence and security, police forces, information services and armed forces. European governments which thought that wars had ended once and for all and which often cut the financial resources available for defence and safety cannot, of course, talk loudly about terrorism.
The second question concerns political awareness of the times in which we live. If we denounce what happened in New York and Washington merely as a criminal act, we will from the start be limiting the scope, the meaning and the effectiveness of the fight against terrorism. What happened is in reality an act of war, no doubt of a war different to previous wars but, unfortunately, all wars are different to previous wars. They are usually more deadly, affecting more civilians and not hesitating to use any means to massacre. They are increasingly total wars.
To classify what happened as an act of war is not a mere question of semantics. It has had major implications, starting with the right of the nation or nations affected to respond with military actions, if necessary, in relation to the country or countries shown to be responsible for supporting or carrying out terrorist acts. At present this is a basic condition for effectively fighting terrorism, which cannot attain the magnitude of the attack of 11 September without the support of one or more States. Unfortunately, there has been little discussion on this subject, but it is necessary to know the position of the Council, Parliament and the Commission concerning the need for military intervention against States which perpetrate or support terrorist acts.
Mr President, we all understand how fragile our society is when civil aircraft with people on their way to meet others are turned into bombs targeting citizens of the world in the metropolis of New York, a city in which people, at the start of their working day in the service industry or finance, become innocent victims of fanaticism and fiendishly well-organised terrorism which will stop at nothing to vent its hatred of the open, civilised and diverse society in which we live.
At the same time, however, all democrats throughout the world have realised that this open society is worth defending and that we have to work together to combat terrorism and lack of freedom. US President George W. Bush has therefore, to his credit, been successful in creating global coalitions for freedom. The UN, NATO and the EU have acted vigorously in this common struggle. The common will in the European Union must manifest the ideals of the open society. Let us not panic and introduce legislation which eliminates the principles of a state governed by law. Do not let the protection of human rights be seen as incompatible with the fight against terrorism. Do not let the prevailing mood be exploited for the purpose of closing borders or increasing prejudices between people. Madam President-in-Office of the Council, make sure that Ghent is used to strengthen the EU' s ability to promote the open society.
Trade is increasing links and understanding between the people of Europe and the rest of the world. It is therefore disgraceful that certain countries in the EU are at present outside the common currency, which is one of our best tools for increasing partnership. It is therefore also foolhardy of the Belgian Presidency to play the anti-globalisation game by bringing up the Tobin Tax, which would directly counteract economic recovery and increased trade.
Madam President-in-Office of the Council, Commissioner, Europe' s best long-term contribution to a more open, freer and safer world will be in terms of obtaining concrete results now on the reuniting of Western and Eastern Europe through enlargement. You must not only handle an emergency and increasingly clear threats, but you must also fulfil the EU' s most important and historic task. I wish you the best of luck in Ghent.
Mr President, I believe it to be clear in the aftermath of this terrorist attack that we need a far more integrated policy, not only as regards its European scope but also in respect of its content. We must combine foreign and home affairs policy so as to take into account the worldwide nature of the enemy and their presence in our towns and cities. Mrs Carlsson is quite right; we must not do it at the expense of abandoning the liberal state under the rule of law.
Another issue is that of how the causes of terrorism around the world are to be fought. We know very well that none of these three aspects can any longer be coped with by the Nation State. Rather, it is only as a European community that we can get to grips with them and, to some extent, only together with the Atlantic Alliance and with our friends in North America. I believe that we cannot be content with mere slogans, but, Madam President-in-Office of the Council, that we must, through the post-Nice process and by pressing on, in Ghent and Laeken, with enlargement and so extending the zone of stability, create the practicalities, instruments and preconditions for, in time, casting what would have been mere slogans into durable forms enabling us to comply with these requirements. It is for this reason that the preparation for Laeken, with a rationally conceived Convention, is of such decisive significance. We must see clearly that in these fields too, technology is extraordinarily important. We must ensure - and I am sure that you will take the right direction in your role as Belgian Presidency - a Convention that is workable and represents the necessary legitimisation, on the basis of which to present to the Heads of State and Government a document that will facilitate the really great reform of the European Union over and above the agenda laid down in Nice.
Please permit me a final word to the chairman of the PSE Group. There is a difference between a person who is a Prime Minister and one who, like Mr Nielson, is a Commissioner and thereby subject to the European Parliament's immediate right of control. If someone is directly subject to the European Parliament, it must be possible to express clear criticism of him here in this House and to call him to account if he talks nonsense, as he has done.
I have to tell you that the situation in Afghanistan, especially for the Afghan refugees, is tragic. If we close our eyes and think of the impact this situation will have on millions of people, we, as the European Union, should really take action. I believe it is of the utmost importance for the Council too - and I am addressing Mrs Neyts at this point - together with Parliament, to consider the question as to what we can do to make more resources available.
Mr President, if our humanitarian aid efforts do not run smoothly, we will create a new breeding ground for the Bin Ladens of this world. It is therefore crucial to get it right.
I would like to denounce the statements made by Commissioner Bolkestein. It is now the umpteenth time that he has acted beyond his remit. He makes statements and gives an analysis in the Volkskrant of 29 September in which he says that the Arab world is indignant and feels weak vis-à-vis the West, partly as a result of the Gulf War. But they are quite welcome to supply oil, he says. Mr President, this analysis is not shared by Mr Patten. Mr Bolkestein goes on to say that the EU' s asylum policy is not coming off the ground. In my opinion, that is a direct attack on Mr Vitorino' s policy.
I would like to ask Mr Barnier to consult the President of the Commission, Mr Prodi, on the matter of Mr Bolkestein adhering to his remit, being the internal market. We cannot end up in a situation where the Commission as a whole would ultimately be harmed because it is judged on statements by Mr Bolkestein. That is inopportune under these circumstances. I think it is useful and necessary for the President of the Commission, Mr Prodi, and Mr Bolkestein to hold a discussion, with a view to the latter concentrating on his own task.
Mr President, Commissioner, President-in-Office of the Council, I fully share the sentiments of Mr Van Velzen concerning Mr Bolkestein. As far as the debate on terrorism is concerned, I share the views of Messrs Van den Berg, De Rossa and others who have recommended a broader approach. But since I was absent during the last debate, I would like to come back to it.
Following on from the debate on terrorism, I would like to add that we in Europe too must prevent grounds for frustration from developing or continuing to exist. This is also relevant to enlargement. Commissioner, it is vital for the political criteria of democracy, human rights and rights of minorities to be just as much respected as the quantitative aspects of enlargement. With enlargement will come a number of small countries such as the Czech Republic, Slovakia and the Baltic States.
We therefore wonder what, in future, the place and rights of the constitutional regions will be, some of which see themselves as nations equivalent to others that have their own state. They must be given their place. Not only Flanders, but also Scotland, Wales, the Basque Country, Galicia and others spring to mind. I am thinking of all those constitutional regions which might feel obliged to apply for Member State status, simply because Member States are the only States acknowledged within Europe. In other words, if we fail in a future debate to give regions and nations a place in Europe, we in fact further separatism. That is not what I want. I would like regions to be able to help build a federal Europe, a federal Europe that is often curbed by the Member States themselves. I would therefore urge you to include a paragraph on regions.
Mr President, at the close of this debate let me thank all the speakers, although I will not be able to reply to each one individually in the few minutes that remain. Let me say, on behalf of the Commission, that I was touched by the support several of you gave to the work we are doing during these difficult and serious times, side by side with the Council and the European Parliament.
Turning to the most important issue, which almost all speakers addressed, the fight against terrorism, let me remind you of the spirit in which we are undertaking it. We, and in particular my colleague and friend Mr Vitorino, take account in our activities of the important work done by Parliament, and in particular the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs under its chairman Mr Watson. In fact we were working with that committee this morning on the final text submitted to you on freezing the assets of organisations linked to terrorism. At this point, I can confirm that the Commission, like the Council, is prepared to take on board any suggestions or proposals from Parliament where at all possible.
To echo Mr Poettering's concern, let me repeat what I said in my statement this morning about the fight against terrorism. That fight certainly involves all the states; in no case can it be reduced to some kind of conflict between the different civilisations of the world. As Mrs Béres and Mr Salafranca said, we must build a global alliance and wage a global fight against terrorism.
Let me also point out - in response to a number of speakers, Mr Lannoye, Mr Michel and Mr Di Lello - that we are most concerned during our activities with steering the best possible course between the need for freedom and the need for security. Perhaps, as Mr Michel advised, it would be a good idea to carry out regular, careful evaluations to ensure that we remain on course.
I listened carefully to the recommendations of several Members, in particular Mr Collins, who called for determined and vigorous measures; I also noted the encouragement offered by Mr Berthu, calling on us to continue to work towards an objective that has clearly emerged since Amsterdam and since Tampere: a common judicial area, with the necessary cooperation between Member States and between all the services - and let me say to Mr Dupuis that I certainly mean all the services - and the necessary harmonisation or communitarisation in some areas. Nor am I forgetting, just as you must not forget, that in Amsterdam and Tampere we also looked at ways of tackling illegal immigration.
Finally, on terrorism, as part of our collective action, we, the Commission, the Council and Parliament, must implement our common foreign policy by establishing a political dialogue, by preventing and stabilising all the regional conflicts, by giving marked support to development. A number of you discussed this in relation to long-term action. I am thinking here of Mr McMillan-Scott and Mr van Velzen. And then, of course, in the shorter term, there are the support and cooperation measures to help the refugees.
Overall, looking at this serious challenge of fighting terrorism, let me emphasise what Mr Klaus Hänsch and, in a sense, Mr Nassauer said a moment ago. We are facing a moment of truth and it is likely that the European Union will emerge stronger from this crisis in terms of the values and rationale of the European project. As I said myself, it is also likely that we will have to step up the pace and find additional reasons for taking this European project further.
Ladies and gentlemen, even if it is difficult to explain this to you at this time of the day and with all this hubbub, I believe there is a link between, on the one hand, the political lessons we have to learn from this crisis and from the tragedy of New York and Washington, which tell us to speed up, to intensify, to prove once again the value of European integration and, on the other hand, that broad debate that began after Nice and is due to conclude in 2002. There is a link with the activities the convention will have to undertake. Speaking of that convention...
Ladies and gentlemen, it is appalling that Commissioner Barnier should be forced to end the debate on terrorism under these conditions. It is a matter of responsible behaviour and manners. I therefore invite you all to take your seats and listen quietly. I am sorry to be so harsh but this behaviour is truly unacceptable.
Mr President, unfortunately it was not I who chose the moment for my replies. I have tried to be as precise as possible and to keep to the speaking time. I will come to a close soon.
Nonetheless, turning to that convention, may I, following on from Mr Michel, establish that there is a link between the political debate that is beginning and the new dimension, the new gravity it has acquired as a result of the lessons we have learned from these tragic attacks. I believe that the candidate countries must be given a place, the best possible place in this convention. I believe the Economic and Social Committee and the Committee of the Regions must be given a place as active observers. I believe, as Mr Belder also suggested, that we must work as quickly as possible to bring this convention and the IGC that will conclude it to a close no later than the beginning of the year 2004. I believe we will have to find a structured link between the citizens' forum with civil society and the activities of the convention. Lastly, I believe that this convention must not confine itself to setting out the options but must be authorised or take it upon itself to make proposals.
Finally, addressing Mr Bonde, I do not share his fear about the convention. I do not see why he should have any fears about its activities. We have to learn from earlier weaknesses or failures. I am speaking of the weaknesses of the intergovernmental method; indeed we saw its limitations before Amsterdam and before Nice. We are fortunate to have time between now and 2004. We are also fortunate to be able to work more openly with the four institutions, the four sources of legitimacy, in order to make the future Intergovernmental Conference a success. So I believe that through that convention, the Ghent Summit, followed by the Laeken Summit, will confirm both our political ambition and our use of more transparent methods.
I apologise once again, Commissioner, for the conditions under which you were forced to speak.
Mr President, I think we should apologise to Commissioner Barnier, because it is intolerable, when we are discussing such grave matters, to see our Parliament not conducting itself in a courteous manner or listening to a particularly important statement. I profoundly regret this and I would appeal to my colleagues' sense of responsibility.
The same has happened under other circumstances. When we are holding such a weighty, such a serious debate, I think at the very least Members could keep quiet and show respect for the Commissioner by listening to him. I believe we have a real problem of dysfunctional behaviour within this Parliament.
(Applause)
It is a question of irresponsible behaviour as well as poor administration.
Mr President, my card has disappeared. I put it here on my seat and when I came back it was gone. Someone has taken my card, meaning that I cannot vote.
Mr Patakis, you will have to go and get another voting card.
Mr President, the accusations made in this Chamber against the Italian Parliament by certain Members of this House represent an extremely dangerous precedent, in terms of both the democratic nature of this Parliament and the credibility of its decision-making process before the European public. A Parliament which becomes a vehicle for accusations and a political campaign against another democratically elected parliament is nothing more than a forum for subversion, political racism and the intentional dissemination of inaccurate information.
I have received seven motions for resolutions pursuant to Rule 37 (2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Mr President, for the whole week we have been unable to hear the original sound out of this system. The acoustics in this Chamber are very, very poor. This is not a new thing, though. To add to that, we have been getting a terrible noise out of the loudspeaker today, which interferes with everything. Because of the noise from the loudspeaker, we cannot hear anything. Somebody must do something about this sound system.
I am sure your comment has been heard by all those who need to take action to resolve the issue as well as me. I hope that they will do so without delay so that there will be no need for further speeches on the matter tomorrow.
Announcement by the President
The House has been requested to approve an extension of the deadline for the appointment of the members of the Court of Auditors. The Council submitted the names of the candidates it has proposed for appointment as members of the Court of Auditors in two letters dated 22 and 28 June 2001 respectively. These letters were received on the 27 and 28 June 2001 respectively, that is, just before the summer recess. For practical reasons, and to enable both the candidates and the members of the committee responsible to prepare the necessary hearings, the hearings were planned for 11 September and 8/10 October 2001.
Rule 35(3) provides that the vote in plenary is held within two months of receipt of the nomination, unless Parliament, at the request of the committee responsible, a political group or at least 32 Members, decides otherwise.
In view of the fact that the debate and vote in plenary are planned for the October II part-session, that is, after the two-month deadline laid down in Rule 35, the committee responsible has submitted a request that the House be asked to approve an extension of this deadline.
Are there any objections?
Then it is decided to postpone the deadline.
We shall now proceed to the votes.
VOTE
Mr President, this first vote on our order paper today relates to the request from the Commission for urgent procedure on the measure you have outlined.
In exceptional circumstances, following the attack on the Twin Towers and the Pentagon, the Committee on Citizens' Freedom and Rights, Justice and Home Affairs met this morning and approved, without report, the proposal submitted to us. I understand that we will also receive, following this morning's Coreper meeting, a request from the Council for urgency, to add to that from the Commission. It is the recommendation of the committee, which I have the honour to chair, that we accept that amendment.
If that is approved by the House, I hope you will confirm that would give the political groups until 6 p.m. this evening to submit amendments to this proposed measure.
Are there any objections?
Mr President, I was present at the committee' s meeting this morning, and I would therefore like to add to what the Chairman, Mr Watson, has said. There was substantial concern regarding precisely the request for urgency - there were even three votes cast against the motion and three abstentions - because we are being asked to approve an urgent procedure not on the mechanism for identifying money launderers but on a list. It is with regard to this fact that we expressed our opposition.
(Parliament adopted the request for urgent procedure)
Mr President, I too should like to protest in the strongest terms against the uproar during Commissioner Barnier's speech and to say that I share Mrs Grossetête's indignation. However, this is not the first time this has happened and I should like to propose a practical solution to the problem, because otherwise there is nothing left for us to do but apologise to the Commissioners. I think there should be quarter of an hour's break between the end of the debate and the vote.
Mr Marinos, what you are saying has already been said by Mrs Grossetête. There is no need to repeat it. If you have a precise, practical suggestion, you should write a letter to the President and it will be considered by the President and the Bureau. You cannot bring the matter before the House for we are currently here to vote, not to open a debate on the way the plenary is organised. Thank you for your contribution, however. Please would you send your proposal to the President.
Simplified procedure - Initiative of the Kingdom of Sweden with a view to the adoption by the Council of a draft Decision amending the Decision of 29 April 1999 extending Europol's mandate to deal with forgery of money and means of payment [10528/2001 - C5-0360/2001 - 2001/0822(CNS)]
(Parliament adopted the initiative)
Simplified procedure - Initiative of the Kingdom of Sweden with a view to the adoption of a Council Framework Decision amending Framework Decision 2000/383/JHA on increasing protection by criminal penalties and other sanctions against counterfeiting in connection with the introduction of the euro [10527/2001 - C5-0361/2001 - 2001/0823(CNS)]
(Parliament adopted the initiative)
Report (A5-0312/2001) by Mr Miller, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive relating to special provisions for vehicles used for the carriage of passengers comprising more than eight seats in addition to the driver' s seat, and amending Directives 70/156/EEC and 97/27/EC [C5-0278/2001 - 1997/0176(COD)]
(Parliament adopted the joint text)
Recommendation for second reading (A5-0296/2001), by Mr De Roo, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive relating to the assessment and management of environmental noise [6660/1/2001 - C5-0245/2001 - 2000/0194(COD)]
(The President declared the common position approved)
Recommendation for second reading (A5-0298/2001), on behalf of the Committee on Industry, External Trade, Research and Energy, on the Council common position for adopting a European Parliament and Council regulation on a Community Energy Efficiency Labelling Programme for Office and Communication Technology Equipment [6760/1/2001 - C5-0246/2001 - 2000/0033(COD)] (Rapporteur: Mrs McNally)
Mr President, I had expected to recommend the House to adopt this draft regulation unamended at second reading. That depended, however, on a statement from the Commissioner last night. Unfortunately, the statement by Mrs de Palacio was insufficient.
However, I would now like to ask the Commission again whether it will undertake to bring in measures complementary to this agreement in the first three months of next year. This is the only commitment which we will accept as reasonable, otherwise I will ask the House to vote for the amendment and to invoke the conciliation procedure.
I therefore ask the Commission to clarify its position on supplementary measures.
In any case, Mrs McNally, I should have asked for the Commission' s opinion on the amendments tabled. I therefore now give the floor to Commissioner Barnier.
If on top of all that the microphone does not work, this will be a day to be remembered.
I would indeed like to reply at once to Mrs McNally, so as to help the House make up their mind, and to confirm what Mrs Loyola De Palacio said. We understand your motives in tabling this amendment No 1; however, we cannot support it and we do indeed want to avoid the conciliation procedure being invoked. But as Mrs De Palacio said, the Commission departments are currently preparing a proposal to withdraw energy-inefficient products from the market. And let me make it clear that this proposal will be submitted to you without delay, which means during the first six months of 2002.
(The President declared the common position approved)
Motion for a joint resolution on the accident at the AZF factory in Toulouse and the revision of the Union' s policy on environmental protection
(Parliament adopted the resolution)
Report (A5-0304/2001) by Mr Robert J.E Evans, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Commission communication entitled 'Towards a common asylum procedure and a uniform status, valid throughout the Union, for persons granted asylum'
[COM(2000) 755 - C5-0101/2001 - 2001/2048(COS)]
(Parliament adopted the resolution)
Report (A5-0305/2001) by Mr Pirker, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Commission communication to the Council and the European Parliament on a Community immigration policy [COM(2000) 757 - C5-0100/2001 - 2001/2047(COS)]
(Parliament adopted the resolution)
Report (A5-0309/2001) by Mr Titley, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Council's Second Annual Report according to Operative Provision 8 of the European Union Code of Conduct on Arms Exports [13177/1/2000 - C5-0111/2001 - 2001/2050(COS)]
(Parliament adopted the resolution)
Report (A5-0288/2001) by Mrs Langenhagen, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission communication to the European Parliament and the Council on GALILEO [COM(2000) 750 - C5-0110/2001 - 2001/2059(COS)]
(Parliament adopted the resolution)
Report (A5-0234/2001) by Mr Rübig, on behalf of the Committee on Industry, Foreign Trade, Research and Energy, on the communication from the Commission to the Council and the European Parliament on Innovation in a knowledge-driven economy [COM(2000) 567 - C5-0740/2000 - 2000/2336(COS)]
(Parliament adopted the resolution)
Report (A5-0311/2001) by Mr Mayer Hans-Peter, on behalf of the Committee on Legal Affairs and the Internal Market, on the problem of the exhaustion of trade mark rights [SEC(1999)2033 - C5-0354/2000 - 2000/2187(COS)]
Mr President, last night at the close of the debate and on the basis of the supporting studies, Commissioner Bolkestein clearly contradicted those who say that prices rose after the introduction of the Community exhaustion system. On the contrary, in some cases they fell.
Those who pretend they are defending the consumer are in fact protecting the parallel import circuits that pose a threat to quality, innovation and jobs by promoting counterfeits. Hence the three amendments I tabled. They seem to worry the rapporteur. In fact the PPE-DE Group has called for a roll-call vote on all our amendments to check how its members are voting and the undertakings given by certain coordinators. I fear that once again pressure and bargaining will carry the day and that a bad decision will be taken.
Mr Bernié, you requested the floor to tell me whether you are withdrawing the amendments. This is not the place for political reasoning or an explanation of vote. Please would you tell me whether you withdraw the amendments or not.
To avoid the unnecessary extra costs involved in roll-call votes, we will withdraw our first two amendments and only adhere to the third one, Amendment No 3, which in our view suffices to show the sad state of affairs at present.
(Parliament adopted the resolution)
Motion for a joint resolution on the conclusions of the UN Conference on racism
(Parliament adopted the resolution)EXPLANATIONS OF VOTE
Miller report (A5-0312/2001)
Mr President, ladies and gentlemen, the process of drafting European law should concentrate on fundamental issues rather than pointlessly wasting time and energy on details. This was written by Mr Prodi in a guest column in the 'Frankfurter Allgemeine Zeitung' on 27 July this year. I indeed hear this gospel, but I have no faith! The Miller report is evidence to the contrary, defining things that are self-explanatory. It tells us, for example, what a floor is, what is meant by 'behind' and 'in front' and informs us that provision must be made for passages through which two coaxial cylinders must be able to pass. The whole thing is actually absurd, but - and here I refer back to the quotation from Romano Prodi - Europe's citizens will rightly ask themselves whether we have nothing more important to occupy us. It was therefore with extreme annoyance that I took part in this brief vote on the Miller report.
In many spheres, the imagination of regulators is positively inexhaustible. Yet there is a lack of real political will where really explosive legal issues are concerned. It will not be in that way that we will bring Europe and its citizens closer together.
The freedom of movement on which this European Union is founded is daily denied to our continent's 37 million disabled citizens. There is no more important question in the campaign for comprehensive human rights for disabled people than the pursuit of accessible public transport.
The directive finally agreed today, is a historic step forward in that campaign. It shows that the cost of access for industry is affordable, if only designed-for-all principles are included at the beginning. It shows that European regulation really can make a difference in enforcing rights for disabled people. Above all, it shows that eleven years of tireless campaigning by the disability movement, by Buses for All in my own country the UK, was absolutely worthwhile, necessary and ultimately victorious.
Congratulations to all of you. I am proud that the European Parliament has helped deliver your demands.
de Roo report (A5-0296/2001)
Mr President, the report by our Green colleague, Alex de Roo, will no doubt mark a milestone in the European Union's environmental legislation. Until now, we had an almost total legislative silence about the environmental damage caused by noise. Our parliaments lent a deaf ear, although this in no way reflected the real-life experience of the citizens of the Union. More than a quarter of them, one hundred million, believe they are the victims of noise and the economic repercussions of this noise in the environment oscillates at between EUR 10 and 40 billion. So we can only welcome the pioneering measures set out in this report. We do indeed need to introduce noise mapping. It is as necessary and salutary as the mapping of dangerous sites, which we now realise, all too late, is a vital measure. This information is useful only if it is given to the public quite transparently. It is meaningful only if it is constantly updated in terms of geography and choice of indicators. Lastly, identifying these noise nuisances will only be useful and effective if it is accompanied by penal and coercive measures against the noise-makers, be they civil, public or military. Over and above these practical imperatives, we can really only combat euro-noise today if we do so at European Community level. We therefore continue to call for common European standards. Noise respects no frontiers; noise penetrates every wall, resounds through every space. We therefore urged all our parliamentary colleagues to support this report and we welcome the outcome. Noise pollution reaches us in diffuse, sporadic and intangible ways; often it even forms part of our daily environment. Noise is not as black as oil, or as acrid as chemical waste; yet it is just as harmful, in condensed form. I hope therefore that the demands set out in this report will not be regarded simply as sound and fury but that the European Union will manage to make them resound for a long time.
- (FR) We voted for all the amendments calling for limits to noise pollution caused by road, rail or air transport or for imposing binding and uniform noise ceilings throughout the European Union.
At the same time, we reject the arguments about competitiveness put forward by transport firms. The crucial factors must be safety and limiting noise levels, not competitiveness.
We also voted for the amendments fixing shorter deadlines for implementing these measures. What is the point of deciding to take measures in the interest of society if the implementing date is put off to a more or less indeterminate future time, to enable special interests to find a way round them?
- (FR) We know what an impact noise emissions can have on the daily life and the health of our fellow-citizens. But Europe must not come along and act as a kind of noise extinguisher to make up for mistakes in land use planning.
I am not calling the general objective into question; but if our action is to be effective, it must be pragmatic, like the action we took on air quality.
It is not up to Europe to introduce unilateral standards and impose them on everybody throughout its territory with no regard for specific local conditions. Europe is already intervening in relation to tyres, aircraft engines, road surfaces...
It is important for the measures to take account of these territorial disparities. Europe must do more to make the Member States aware of their responsibilities here, it must urge the local authorities to take the necessary measures on the basis of the local situation, rather than deciding on their behalf. In this case I subscribe to the principle of subsidiarity.
Let us take airports as an example: it would be ineffective to set uniform noise limits for all airports. Conditions vary widely from one airport to another. Each airport is unique (runway configuration, distribution of traffic and so forth). The impact of aircraft noise differs from one airport to another and it would make more sense to take measures to reduce noise emissions at national, regional and local levels. Moreover, it seems quite incredible to find no distinction drawn between international and regional airports!
Nor should we forget that airports are important to the area concerned. Air transport infrastructure is a vital factor in industries' choice of where to locate their plant, and therefore vital in terms of jobs too.
Let me also remind you that the title of the directive is 'Noise evaluation and management'. So evaluation comes before management. How can one think of fixing limit values without first carrying out a precise, horizontal study, based on agreed, common evaluation criteria? Furthermore, the first stage would be to set up a system for evaluating noise levels in the different Member States and to draw exact noise maps region by region. Only when this information is available should Member States be encouraged to formulate an effective action plan, working together with all the local authorities and elected representatives.
. (NL) In densely populated urban areas, the traffic noise and the noise around airports, in particular, is a disaster. People' s night rest is increasingly being threatened by continuous noise. Unfortunately, the Council and the Commission' s standpoint still harks back to the first half of the twentieth century, a time when cities, traffic and the economy were on a much smaller scale and growth was still welcome. That is apparent from, among other things, the fresh attempts to protect the position of airline companies. Instead of tackling overcapacity by imposing a tax on fuel, thus removing the competitive edge compared with more environmentally-friendly modes of transport, there is now a renewed attempt to reduce the tax burden for the sake of continued growth in air traffic and airports. Mr De Roo is right - also at second reading - to adhere to previous choices made by Parliament with regard to the restriction of night-time pollution, short terms, clear definitions of noise pollution, and daughter directives on noise emissions of lorries, buses, motorcycles, trains and aircraft. It is now only the need for a majority of 314 votes to break the opposition that threatens to lead to a long-term stalemate.
- (FR) I wanted to explain just why I voted for this report as amended.
Firstly, I believe it adopts a balanced position and takes account of the well-being and health of the citizens who are, indeed, being more and more exposed to noise pollution.
With regard to the substance, I agree with the Commission's idea of harmonising the noise indicators and the methods of evaluating ambient noise. Next, thanks to these common indicators and evaluation methods, it will indeed be possible to compile information on noise exposure, in the form of 'noise maps' without, at least for the moment, fixing noise limit values for the entire European Union.
Moreover, I wanted to continue excluding military airports from the scope of the framework directive. I am glad no amendment calling for their inclusion was tabled at second reading.
I am also satisfied with the deadline for incorporating the directive into national law (30 June 2003) and for proposing the daughter directives that will ensue (namely three years after the entry into force of the framework directive).
However, let me emphasise that the subsidiarity principle must be respected fully and that Member States must have some margin for manoeuvre, based on common indicators and methods, so that they can take account of special factors (different geographical situations, for example) especially in relation to airports.
Joint resolution on the accident in Toulouse
- (FR) While expressing our indignation at the accident at the AZF factory in Toulouse and its terrible consequences, as also our solidarity with the victims and their families, we have not associated ourselves with the joint resolution, to show that we do not condone the hypocrisy of discussing this disaster without implicating the TotalFinaElf trust, the owner of that plant.
This trust puts profit first, that is, the profits of its shareholders, to the detriment of safety. It did not take all the necessary measures to avoid an accident happening or, at any rate, to prevent it having such tragic consequences for the factory workers and the local population.
Furthermore, we refuse to join in the congratulations addressed to the French authorities. These authorities, from the town council to the government, were not able or not willing to take steps to check the AZF factory in Toulouse properly, as is also true of the many other high-risk sites, and to force the TotalFinaElf trust and its ilk to take the essential precautions.
As for providing 'appropriate aid...to the populations affected', even after the accident, that assistance did not match the scale of the damage. The sum of one and a half billion released by the government will cover only a quarter of the damage caused. How long will those who have lost their homes and are living in precarious conditions have to wait to be housed?
However, quite apart from the fact that this aid is inadequate, the taxpayer was supposed to pay it. Why should the taxpayers have to use their money to pay for the damage for which TotalFinaElf is to blame? That company should pay for this in full, including of course the total wages of the workers forced out of work, both at AZF and its subcontractors and in all the local firms that had to shut down.
. (EL) The catastrophe in Toulouse, a tragic accident indeed, should give us an incentive to overhaul the Community directive on highly dangerous installations and ensure that it is applied more strictly. We all know that numerous Member States of the EU have not applied the revised 'Seveso' directive, even though they should have been doing so since 1999. Even worse, a number of countries are clearly not even applying the original 'Seveso' directive properly.
I am delighted that our joint resolution calls on the Commission to publish a table, within the next three months, of all the industrial plants in the EU which are highly dangerous and are located in residential areas and which, were an accident to happen, could cause damage on a scale similar to that caused by the accident in Toulouse.
One such plant, Petrola Hellas plc, is located a stone's throw from the densely populated areas of Elefsina, Aspropyrgo and Mandra and has already applied for planning permission to extend over a 130 hectare plot of land located in the buffer zone between the current Petrola plant and the Pyrkal munitions factory.
I should also like to point out that, according to witnesses working in the factory in question, the factory operator has not provided the public with the safety report or the emergency plans setting out action to be taken in the event of an accident, as required under the Seveso directive. Other factories in the area are guilty of similar practices (no plans, failure to inform local authorities and the public). The usual procedure is to send a very basic file to the ministry and ignore the rest of the provisions of the Seveso directive. Just how interested and concerned the Greek authorities are in preventing major disasters and limiting their impact is obvious from the environment Commissioner's reply to my question on the matter. The Commissioner replied that he had written to the Greek authorities on 7 June 2000 asking for information on the extension to the Petrola plant but that the Greek authorities had not yet replied to the letter in question.
- (FR) Following Monday's statement by Mrs Christine de Veyrac, Deputy Mayor of Toulouse, I want to express the sympathy and solidarity of the entire French delegation of the PPE-DE Group towards our compatriots struck by disaster at the AZF factory in Toulouse, and, in particular, towards the victims and their families. Let me also pay tribute to all those who responded with such extraordinary courage and provided help, medical care and assistance to all the many victims.
Information to date suggests that this was an accident, although it is too early to be entirely sure. If that is indeed the case, we will have to check whether all the necessary safety measures and precautions were taken, given that this factory was classified as presenting a major industrial risk.
The real question is to find out whether the provisions of the 1982 and 1986 Seveso directives, which provide for all the necessary procedures and all the danger scenarios, are being observed on such sites in the European Union and to check whether the risk reports are updated on a regular basis.
We also need to check whether the plans are operational and tested, whether the national administrations have the means of inspecting all these installations and whether the no-construction zones are being respected.
Above all, we must learn from this tragedy that has struck the inhabitants of Toulouse, to ensure that in future the people of the European Union are protected once and for all from such terrible explosions.
Evans Robert J.E. report (A5-0304/2001)
I voted in favour of this report, but I am disappointed that some of the most important aspects were rejected. It seems that Parliament does not accept the common definition of a refugee, based on the full inclusive definition, which would cover gender-related persecution, include both state and non-state persecution and take account of the applicant's fear of further persecution. I cannot see how people can justify voting against such principles.
In relation to the issue of a safe country of origin I do not think there is such a thing as a safe country anywhere. For certain people in certain sections of society, there is a danger in any country.
In Ireland we have signed a bilateral agreement with Romania and Nigeria and we are planning to sign more such agreements in the future so that we can speed up the procedure of deportation. This really falls short of what we are required to do under international law. Individuals are not being treated as individuals, they are being treated as groups coming from the country concerned. The idea of a safe country, the idea that governments can actually claim that certain countries are safe, is quite incredible. We have to remember that there is no such thing as a safe country for certain people.
- (FR) We voted against the Evans report, which echoes the main Commission position on the common asylum procedure. Like the Commission, the rapporteur believes this procedure should be refocused towards giving greater right of asylum to applicants who want 'to find safety'.
We already established, at the last part-session, what practical consequences this policy would have, when we considered the Commission's proposal on minimum standards for the procedure for granting refugee status. It quite simply overlooks the fact that today the right of asylum is being distorted and manipulated to such an extent that it has become a if not the prime source of illegal immigration.
How many applications are unfounded? Probably nine out of ten. The Commission forgets these figures, just as it minimises the total number of applications, which it puts at 200 000 for the entire EU in 2000, while according to the figures we have it was as much as 375 000, counting only 10 out of the 15 EU countries! This underestimate is made deliberately. It allows the problem to be minimised. In fact it is immense.
The member countries must not accept the Commission's proposals, for they would constrain them to observe a common procedure that would start out flexible, only to become increasingly rigid, as is clearly stated on page 8 of the communication. That procedure would end up by granting unlimited rights of asylum and, in addition, broaden the concept of 'refugee' set out in the 1951 convention by extending it to other forms of temporary protection. All this is totally ill-timed.
The Commission would do better to present us with proposals for establishing a policy on the return of applicants whose claim has been rejected. It would also do better to present us with proposals aimed at giving priority to assisting refugees in their region of origin.
- (DA) The report' s detailed requests to the Commission and the Council are based upon an appealing ambition to improve legal protection for asylum seekers in relation to the rights applicable under the Convention and particularly with regard to the procedure for dealing with asylum seekers. The proposals could therefore mean a long overdue strengthening of legal protection in our own countries. We also find it encouraging that the proposal seeks the reasons why refugees are persecuted.
Even though we are able to endorse by far the majority of the report' s recommendations, we have not been able to vote in favour of the report, partly because quite a few of the proposals are too vague and partly - and especially - because the proposals are based upon asylum and immigration policy' s being defined supranationally by the EU. These policy areas are a part of the Member States' own area of responsibility and ought not to be (mis)used to construct a supranational policing and legal system.
- (FR) First of all I want to thank both Mr Robert Evans, our rapporteur in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and the committee as a whole for the quality of the work they have done and for the courageous social choices they have asked us to make today.
In my view, voting for this report means, above all, endorsing the ambitious approach set out by the Tampere European Council, namely not just the statement that 'in the longer term, Community rules should lead to a common asylum procedure and a uniform status for those granted asylum valid throughout the Union', but also the commitment of that same Tampere European Council to the 'full and inclusive' interpretation of the Geneva Convention.
In other words, to vote for this report means to support the idea that a common asylum policy must adhere to high standards for the protection of the refugees, include a common definition of the concept of 'refugee' and give a full and inclusive interpretation of the Geneva Convention, taking account of persecution both by state and by non-state agents, as well as the asylum seekers' fear of future persecution.
I therefore believe it is important to draw your attention to the fact that the common, 'full and inclusive' interpretation of the Geneva Convention must include the possibility of granting asylum in cases where the persecution is not carried out by the state. The Member States take many different views on this particular point. In other words, the further development of the common policy calls for further harmonisation of procedures throughout the Union.
We must, however, note that while it is important to encourage this kind of single procedure, this must not restrict the possibilities for the individual to obtain refugee status under the terms of the Geneva Convention.
In my view, voting for this report also means emphasising the fact that the use of concepts such as 'safe third countries', 'safe country of origin', 'accelerated procedures' and 'procedures for manifestly unfounded applications' must only be used where justified and include legally binding guarantees.
(Explanation of vote cut short pursuant to Rule 137 of the Rules of Procedure)
. (EL) The two reports, one on the procedure for granting asylum to refugees and the other on ÅU immigration policy are in fact both an attempt to deal with the same problem. The problem of the influx into the Member States of the ÅU of people who have lost everything, of people who are in danger in their own country, either because they are being politically persecuted or for reasons of economic survival.
Reports and other EU documents on the matter always contain a paragraph referring to the need to combat the causes of asylum-seeking and immigration. Of course, what they fail to mention is the criminal responsibility of imperialism, which has exploited the natural and human resources of third world countries for centuries and which has no hesitation in setting up and bringing down what are usually authoritarian governments in order to serve its economic interests. The furious struggle of the imperialist forces to overturn Socialism, the war which they ignited in the Balkans and the recent tragic example of the war planned against their own Taliban and Bin Laden resulted and will continue to result in millions of unfortunate people hanging about in the countries of the ÅU and elsewhere, looking for a place in the sun. Consequently, we should have no delusions about the fact that, as long as imperialism prevails, asylum-seeking and immigration will live and rule.
So the question is, how can we manage the problem better? In this respect, the Evans report on granting asylum contains a number of positive points and proposals. However, it is still a wish list. For example, it quite rightly points out that the concept of 'safe' countries of origin or 'safe' third countries is very fluid and the danger here is that people will be deported to countries in which they are at risk, that is, they will literally be sent into the lion's den. A typical example is Turkey, a candidate country, which the ÅU considers has made steady progress in the field of human rights. In reality, as we all know, people are imprisoned in Turkey for their ideas, hunger strikers and other people fighting for democracy are murdered, parties which represent millions of Kurds or opponents of the regime (such as the Communist party) are banned, trade unionists are arrested and so on. And yet there are countries in the ÅU, including Greece, which deport opponents of the regime to this 'safe' country.
As far as the conditions of survival of refugees are concerned, a typical example is Greece, where thousands of Kurds live in shanty towns in Lavrio and Afghans and other refugees sleep in cardboard boxes on the beaches in Athens, deprived of even the basic necessities.
Likewise, the report quite rightly highlights the huge delay in processing asylum applications and the fact that the Member States are unwilling to grant asylum. In Greece, for example, an average of 5% a year are approved and only this year did this rise to 7%.
We shall vote in favour of the Evans report because it proposes improvements to the current system of protection for refugees. However, we feel that only solidarity and a united fight by both refugees and workers in the Member States of the ÅU in a bid to claim dignified living conditions for everyone and, more to the point, wipe out the reasons for refugees and poverty will provide a definitive solution to the problem.
. (NL) Huge discrepancies between the rich and poor in the world encourage migration, which only solves the problem for a small number of people and not for humanity as a whole. It is often the best educated and the most privileged who manage to enter Europe, often at the expense of useful roles they could be playing in their countries of origin. Such individual solutions, however, are necessary to those whose only chance of survival is to flee from war and suppression. It is not acceptable to send people to their deaths by establishing quota and to refuse access to others. Neither is it justifiable to send people back before the problem in their country of origin has been solved. Moreover, some refugees will want to stay on because their children and grandchildren have meanwhile been raised in the new country of residence. Some EU Member States admit many more refugees than others. It is remarkable that both those in favour of restricting and those in favour of extending the permits have for years been calling for a more centralised and standardised European policy. I can only agree with this if it means that the EU Member States will be more generous in applying minimum standards than those agreed in the Geneva Convention. It is easier to organise and supervise the protection of refugees on a small scale than by a remote bureaucracy.
- (FR) According to Article 1 of the Geneva Convention, refugee status applies to anyone who rightly fears being persecuted on the grounds of race, religion, nationality, membership of a certain social group or political opinions, is outside the country of his or her nationality and cannot, or because of that fear will not, seek the protection of that country.
It is time that the Member States of the European Union applied that Convention in full.
Yet France, in its hypocrisy, refuses to grant that status to Algerian refugees. In the same way Europe refused, at the height of the war in Kosovo, to give refugee status to Serbian deserters or to the Kosovars who were being persecuted. How many Bosnians are still mouldering in refugee camps in Turkey because the Union has refused to take them in? How many Afghan refugees are flocking to Sangatte in the hope of getting to England because they know they have no chance in the Schengen area?
However, despite these reservations, because the text proposes minimum standards for receiving asylum seekers (a minimum level of assistance, such as the provision of full legal aid, at public expense, to each applicant, or justification, by the authority or by the court, of any rejection of a refugee' s application, as well as specific aid for vulnerable persons), we shall be voting in favour.
Pirker report (A5-0305/2001)
I voted against this report. It sends out the wrong signals. It suggests that Europe will take in the people it wants, the people it needs; in other words, human beings are being classified as commodities that certain Member States will want. This goes against all the international principles of basic human rights. It suggests that people who have a certain trade or a certain profession can come in, but other people who may desperately need to get in are not allowed in. This whole policy is completely restrictive.
In relation to the idea that we all have to share the burden of quotas, that immigrants are a burden, that we must all spread this burden, that immigrants are not people at all, that they are basically problems, this report sends out completely the wrong signals. It establishes the concept of a fortress Europe whose door will be open to a privileged few.
Mr President, I share some, if not all, of Mrs McKenna's reservations on the Pirker report. However, I voted in favour of this report on a common immigration policy, but with an extremely heavy heart. I did so because although the report as amended is, as we would say in English, all over the place - some points do not correspond with others and there are contradictions left, right and centre - there are a few (and I am sure Mrs McKenna will look at them) but significant positive aspects to the report. For example, it recognises the right of third-country nationals legally resident in the European Union to free movement in Europe. Equally, it gives the right to vote in local elections.
However, there are negative aspects. I doubt whether all the people who voted for paragraph 35 could have read it, because it restricts the right of residence, accommodation and education. That is inherently racist and we should oppose it. However, to have rejected the report would have placed in jeopardy the positive points; hence my support, although with the reservations I have expressed clearly here.
Mr President, the Pirker report is extremely important because it includes certain declarations of principle which we consider to be fundamental and to clarify the issue: firstly, the principle that immigrants are expected to respect the Community of values, as enshrined in the Charter of Fundamental Rights of the European Union, and to have a genuine desire to be integrated into the society of the Member States.
Today, let us grasp the full extent of the now tragic dimensions of the danger represented by different 'values' which are opposed to the values common to our societies and to our traditions, which have been introduced and disseminated, so to speak, by illegal immigration linked to Islamic fundamentalism within our societies.
Among these values, I would like to focus on those relating to family relationships, family rights, and I would like to take this opportunity to tell you about the tragedy of two Italians - mother and daughter - who were forced to take refuge at the Italian embassy in Algiers and approached Parliament, asking us to protect their fundamental rights, violated precisely by those people who adhere to the opposing principles of Islamic law.
Furthermore, another principle: the recognition that every State has the right ...
(The President cut the speaker off)
. (EL) New rules for the waves of immigrants heading for the European Union, calculating the needs of the countries of entry and procedures for integrating third country nationals into society in the European Union are, without doubt, moves in the right direction. However, the Commission communication on an 'immigration policy' contains omissions and additional objectives need to be promoted. To be specific, we need:
to clarify the difference between the terms 'working immigrant' and 'economic immigrant' and avoid the risk of creating new forms of discrimination based on the narrow interests of the job market in Europe;
to accept family reunification in general and not as a special characteristic of certain categories of immigrants;
to extend mobility within the ÅU for immigrants with a legal resident's permit;
to combat human trafficking gangs;
a strategy to facilitate the return of specialised immigrants in order to strengthen productive capacity in their country of origin;
to abolish discrimination between immigrants on the basis of sex, age, sexual orientation or disability;
to create a European network for immigration as an observatory and census mechanism.
This being the case, I voted against the report.
The Pirker report on Community immigration policy has just been made worse by the adoption of Amendment No 17 which claims voting rights for foreign nationals in local elections. In any case, despite Mr Pirker' s laudable efforts, this report is ambiguous in the way it is worded in general, because it does not dare to say clearly that the Commission' s approach, in its communication on immigration, is wrong.
First of all, to a large extent it hides the phenomenon of illegal immigration, and it proposes only partial or distant solutions. In particular, the approach involving co-development with the countries of origin will no doubt be of value in the long term, but it does not mean that we do not need to strengthen our border controls now.
Moreover, the Commission is more or less opening the floodgates to legal immigration. It says that European policy should be based on the fact that migratory pressure will continue (page 14), and from this it draws the conclusion that legislation should be designed so as to facilitate, rather than hinder, the admission of economic migrants (page 19). We, however, do not draw that conclusion at all. On the contrary, we believe that a quota policy should be adopted, with quota levels determined by each Member State on its own behalf, and in our opinion those quotas should be filled, as a matter of priority, by nationals of countries in Eastern Europe, who will soon be members of the Union.
On the subject of the integration of immigrants, the Commission invites us to recognise that integration is a two-way process requiring adaptation by both the immigrants and the society that receives them (page 21). This is not our opinion either. The strangers who come knocking at our door more often than not come from countries which have completely failed to let their population live decently, or even to feed it. It is obviously in the immigrants' interest to adjust to our way of life and our values. To take the opposite view would be to do them a great disservice, and it would also, in return, do a great disservice to the countries of Europe.
. (PT) The report comments on a Commission communication on immigration, adopted in November 2000, which considers the issue from a mainly economic perspective, linked to job prospects, which may create the conditions for establishing immigration quotas in the European Union. It appears that the European Union is only interested in using labour from third countries to meet the needs and shortages of European capitalism, indifferent to the obstacles this may create to those countries' own development by depriving them of vital human resources.
It is, therefore, crucial that we find a new perspective on cooperation and development policy, particularly with third countries, in order to contribute towards greater support for their development and provide their populations with decent standards of living, something which the report, unfortunately, does not touch upon. With regard to immigrants, it is important to guarantee and respect all their rights. Hence the proposals we submitted on upholding the legalisation of all immigrants, our insistence on the need for recognition of civil and political rights, namely the right to vote in local and European elections and the guarantee of equal treatment in terms of economic, cultural and social rights.
- (FR) I voted in favour of Mr Pirker' s report and I would like to draw attention to the quality of the work carried out by our rapporteur. I am glad that Parliament is finally taking a decision on such an important subject.
For almost twenty years, immigration as a subject of public debate has been treated only emotionally or unrealistically. How could it have been otherwise, when the subject has virtually become a major stake in the internal policy of every Member State of the European Community? It also has to be admitted that, in the eyes of the public, the policies being followed are, on the one hand, inefficient when it comes to combating illegal immigration and, on the other, unjust in the case of proper immigration which is legal and useful to the development of our society.
It has now become vital to make a clear distinction, both in law and in practice, between proper immigration and improper immigration, and finally to define criteria and then stick to them. While several international and European organisations all emphasise the risk of shortages of qualified workers in Europe, we must learn to adapt, like certain Anglo-Saxon countries, and open up European society to the immigrants that it so badly needs in several sectors, including informatics and new technologies.
To conclude, real courage consists in campaigning for deep-seated change in the world economic order. Justice and ethics would then count for much more than they do in the moralising extremism of those who would like to demand total freedom to live and work in Europe, like those who would like to turn our European Community into a mere sanctuary.
- (FR) In the light of the recent dramatic events of 11 September 2001 in the United States of America, the fight against illegal immigration into Europe should, more than ever, be our chief concern.
It is time to stop letting all these illegal immigrants in and put an end to the free movement of traffickers and terrorists within the Union. We must show some instinct for survival.
Terrorist cells have recently been identified in various Member States of the Union, in particular in France and Belgium, among illegal immigrants. Since the opening up of borders and the Schengen Agreements, some immigrant communities have systematically organised themselves into networks of religious and ethnic infiltration, and as a result they are a fertile breeding ground for terrorism, and also for delinquency, trafficking and violent crimes of all kinds.
Yet what, in the face of all this, is Brussels' policy? It closes its eyes and ignores the evil. At the very best it feebly condemns the constant increase in international crime. So what are its solutions? Encourage immigration, legalise illegal immigrants, give identity papers to all those who have entered our territory illegally, create and allow the creation of no-go areas where the law does not apply, such as the Sangatte Centre in France. Broadly speaking, that is what is being preached by the report that we are voting on. It tells us that we must populate Europe because Europe has a population deficit. Europe needs manpower, so in order to meet that need we must have a global and voluntary immigration policy.
The National Front Députés have for years been constantly denouncing this irresponsible and suicidal policy coming from Brussels. The fight against illegal immigration must clearly be based on the principle of zero tolerance. Illegal immigrants must be sent back to their country of origin. Our borders must be re-established, because proof has finally been given to all signatory parties to the Schengen Agreements that those borders are an essential element in the security of our countries. Therefore, before committing ourselves to a Community immigration policy, let us start by establishing a Community security policy.
We are critical of parts of the report. In our opinion, there is too great an emphasis placed on what should be done to limit immigration, instead of highlighting the positive and necessary aspects of increased immigration, including the immigration of labour. In several cases, we should like to go further with regard to becoming more receptive to increased labour migration.
We are particularly critical of Paragraph 15, which states that 'immigrants are expected to respect the community of values - as set out in the EU Charter of Fundamental Rights - and to show a willingness to integrate into society in the Member States' . We do not currently require the citizens of Europe to respect the community of values referred to in the report.
The question is how this paragraph will actually be interpreted. A wave of anti-Muslim sentiment is currently sweeping across Europe. In Sweden and in several other Member States, Muslims have been harassed. Politicians in individual Member States have, in our opinion, made some astonishing statements.
Our concern is that the wording of Paragraph 15 is in danger of providing further scope for intolerance and xenophobia. There is a risk that the diversity of Europe could be lost.
- (FR) The debates that have just taken place in the present session on the Pirker report, and indeed on the Evans report, represent a double departure from the debates previously held within the European Parliament on the same subjects.
The first of these departures is the new tone of firmness and rigour demonstrated both by the presidency and even by the Commission. The events of 11 September have something to do with that. The ideology of 'fewer and fewer controls' has given way to the realisation that terrorism feeds on our laxity. It is not by chance that the Europe of the Fifteen, the European Union, has emerged from the inquiry into the killings of 11 September as being the privileged location for the organisation, preparation and mounting of the terrorist attacks in the United States.
It is necessary now for the good intentions just expressed by the President-in-Office of the Council and the Commission to be translated into action and sustained in the long term. It is, in fact, high time that the fight against illegal immigration and the fight against the abuse of the asylum procedure should no longer be mere formulae to be bandied about, but should become policies to be implemented with determination.
The second departure is more distressing. This is the obvious discrepancy that has appeared between the new tone of the Council and the Commission, which is a positive signal of awareness, and the persistence of an ideological attitude among most of the Members who have spoken, which continues to confuse control with violation of freedoms, and which wants to increase the number of guarantees to the benefit of those who are abusing our reception and asylum procedures, to the detriment of the security and protection of our citizens and the interests of those who, because they really are being persecuted, ought to find asylum here.
Mr President, I should like to take this opportunity to clarify the reasons why my group voted in favour of the Pirker report. In our view it is of the utmost importance that the Commission' s communication be favourably received. The Laeken Council has the political duty of revitalising the process launched by the Tampere European Council.
As evidenced by the data supplied by EUROSTAT, the citizens believe that the European Union must adopt a common immigration policy.
Amongst other provisions, our group has included the right of long-term residents to vote in local elections. We have also contrived to build in clearly defined responsibilities for the European Union.
For all these reasons, and also to express our strong support for the Commission, we have voted in favour, even though our views differ markedly from some of those expressed by the rapporteur. We trust the communication will be favourably received at the Laeken Council.
We regret that some right-wing Members have referred to terrorism and immigration in the same breath during the debate. This gives rise to mistrust of immigrants and Muslim refugees.
Evans report (A5-0304/2001) and Pirker report (A5-0305/2001)
- (DA) The Danish Social Democrats in the European Parliament have today voted in favour of Mr Evans' s and Mr Pirker' s reports. We agree that, in the longer term, the EU should develop a common asylum procedure and a uniform status for persons granted asylum. Moreover, the EU' s immigration policy should be adapted to developments in the world. We are nonetheless alert to the fact that the communications relate to an area covered by Title IV of the Treaty Establishing the European Community and do not apply to Denmark, cf. the protocol on Denmark' s position.
- (FR) We voted in favour of the Evans report because it contains a certain amount of progress as regards the position of refugees and because it ought to go without saying that on this subject all the countries of the Union should apply the same procedure. However, this joint situation should be in line with the country that is most favourable to refugees, which is far from being the case. Moreover, the wording leaves several loopholes for those Member States who like the rules to be applied more restrictively, which limits the actual scope of measures which are a step in the right direction.
On the other hand, we voted against the Pirker report on immigration, which justifies a policy of immigration quotas based solely on the interests of the bosses in the countries concerned. This report tries to provide a legal basis for the activities of traffickers in modern slaves, allowing them to seek the workers that they need in poor countries, and giving them the right to turn people away as soon as there is no longer a demand for them.
Titley report (A5-0309/2001)
. (EL) The terrorist attack on the USA gives us an incentive to look at the problem of arms exports in a new light. Having said which, the Titley report, despite containing a number of positive, albeit general, pointers, does not I think, come anywhere near to responding to the demands of the times. It is unacceptable for the European Union to base its code of conduct in arms exports on the criterion of the 'needs of the European defence industry' , because this negates any substantive measures which might be mentioned. The European Union should move to get the USA, Russia, China and all the other major arms exporters to adopt binding rules of conduct and their unwillingness should not be a reason for the European Union to relax or otherwise fail to act properly. At the same time, we need an observatory at European level, we need records and transparency on arms exports so that we can put an immediate end to the scandalous practice of selling arms to forces of crime and destabilisation which have no hesitation in using terrorism to turn their arms against the European Union and its citizens.
This is why I feel that the motion falls short and I did not vote for it.
- (DA) The idea of regulating politically the production and export of arms has our complete backing, but we reject Mr Titley' s report with the following justification.
The report does not reflect the fundamental conflict between the interests of the arms industry and an ideal and peaceful world order. To introduce a report on codes of conduct on arms exports by, in paragraph 1 d), proclaiming that the EU' s policy on arms exports should 'meet the needs and challenges of the European defence industry' is self-contradictory. In the same way, we are opposed to the goal of making arms exports policy into a tool for developing a common defence policy, as intimated in paragraph 1 e). We acknowledge that positive changes have been made and also support a number of the individual wordings.
. The Verts/ALE Group welcomes the fact that the report by Mr Titley on an EU code of conduct on arms exports is a major improvement on his previous reports on this issue. We can fully support the vast majority of this report and we welcome many of its recommendations. However we regret that many of our members felt they had to abstain from the final vote because the amendment to delete section 1 (d) "... Reiterates its belief that European policy in arms export must: (d) meet the needs and challenges of the European defence industry" was not adopted.
Had this section been removed we could have supported the final report. But to leave this objective in the report completely contradicts what we believe to be an ethical policy on arms. We feel that an ethical code of conduct on arms exports should not be dictated by the needs of the European defence industry.
. (NL) The sale of instruments which facilitate the killing of people can be very lucrative. Since the terrorist attacks of 11 September in America, the profit expectations of the arms industry have risen. The only possible justification for producing weapons is in self-defence against external enemies who aim to take over, suppress us or wipe us out. The production of arms as an economic activity, to make profit by means of exporting to regions where people want to buy those weapons, means that money is considered more important than human life. Against the wishes of Parliament, last year, the Council pressed ahead with lifting the arms embargo against Indonesia, despite the violence in East Timor, the Moluccas, Aceh and West Papua. Mr Titley' s proposal contains only a non-legislative reference, but includes a number of improvements on the current situation, such as the legal enforcement of the Code of Conduct for arms exports, and its application to candidate countries. He is right to request that permission from the Member States be required by European companies to transfer licences for the production of military equipment outside of European territory. I support him in his aims of a worldwide agreement, annual reports on the application of the Code of Conduct and a refusal to allow the supply of weapons to countries that do not provide information to the UN conventional weapons register.
Langenhagen report (A5-0288/2001)
- (FR) The GALILEO Programme is being presented to us as enabling progress to be made in various fields (the management of land, air and sea transport, road traffic, the organisation of life-saving at sea) thanks to radio-navigation by satellite.
We are told that GALILEO testifies to a desire to ensure the independence of Europe from the United States which, with its Global Positioning System (GPS), has launched a similar programme. In fact, what it really does is provide an enormous market for European businesses, in other words a new source of profits for their owners and shareholders. For it is they who will be the primary beneficiaries of GALILEO - indeed they already are - whether in the telecommunications sector, the transport sector or the space sector, since GALILEO involves the launching of a network of thirty satellites.
Public funding amounting to almost EUR 2 billion has already been budgeted for and to some extent released by the European Union and the European Space Agency. As for private investors, they are reluctant to pay a single penny. Yet the European Union is not planning to call for their financial involvement until the final phase of the project, after it has been launched and guaranteed by public money. According to the reporter, however, the private investors who have been promised responsibility for managing GALILEO and therefore 'possible revenue flows from GALILEO services' , are unwilling to take any 'economic risk' . They are waiting for a 'positive signal from the political side' of Europe. In other words they are waiting to be told that the political side will take on responsibility for all the costs, leaving the investors with nothing to do but collect the profits.
Though the European authorities are revelling in the supposed virtues of private initiative, the capitalists, for their part, want paying with more than words. They want guaranteed profits, without any risk, and they know that they can count on both European and national authorities to give them what they want.
We have therefore voted against this report.
- (FR) I am pleased to be able to express my opinion of the GALILEO project at a time when the events of 11 September are forcing us to review our capacity to handle crises. Remember that the GALILEO project is intended to deploy a set of satellites orbiting about 20 000 km above the Earth. All those satellites would be linked to a network of control stations on the ground. Cover would thus be worldwide, making it possible to improve considerably the management of air, sea and road traffic and to support search and rescue operations.
This technology already exists in the USA (the GPS system) and in Russia (the GLONASS system). It is currently financed and controlled by the military authorities in those two countries. The quality and continuity of its use for civilian purposes are dependent on those authorities who may, at any time, discontinue or downgrade the signal. In Europe, on the other hand, the GALILEO programme will be managed and controlled by civilians. It is proposed that the system should be developed in four stages, namely a definition phase in 2000, a development and validation phase up to 2005, a deployment phase up to 2007 and an operational phase after that. Ideally then, the GALILEO system should be operational from 2008 onwards, thereby responding to the wishes expressed at the European Council in Stockholm and to the European Union' s urgent needs in this field. This, at any rate, is what emerges from the report by the Committee on Regional Policy, Transport and Tourism.
On the question of financing, it seems to me to be important to clear up the question of how this will be organised before coming to a final decision. I also deplore the fact that some Member States are reluctant to lend their support to this project. I therefore invite the Commission to take the necessary steps to break down this reluctance. It will then have the task of defining a general financing structure, and that will have to be done between now and 15 November 2001 if we want to be reasonably sure of meeting the 2008 deadline. The European Parliament will have to be consulted on the Commission' s draft. Once this draft has been approved, it should be possible to encourage the involvement of European industry in the financing of the later stages in the medium and long term.
- (FR) First of all I should like to thank both our rapporteur from the Committee on Regional Policy, Transport and Tourism, Mrs Brigitte Langenhagen, and also the whole of that Committee, for the high-quality work that they have submitted to us and also for the fact that they have strongly emphasised both the advantages and the difficulties that could result from the implementation of the GALILEO satellite navigation programme.
Let us remember, briefly, that the GALILEO satellite navigation programme is an ambitious project which provides for the deployment of an arrangement of satellites in orbit at a distance of about 20 000 km from the Earth, linked to a network of ground control stations.
This definition shows us how important it is to vote in favour of this report, as I shall be doing. The implementation of the GALILEO project will enable us to have world coverage which can be used not only for controlling air, sea and road traffic but also for supporting search and rescue operations.
However, although it is necessary, for the above-mentioned reasons, to vote in favour of the report, thereby allowing the EU to develop a system which the European Council in Stockholm considered was important enough to be launched 'without delay' , we should do so while bearing in mind those areas - highlighted in the report - which may prove to be problematical in future.
It is, in fact, extremely important that we should remain vigilant regarding the possibility of such a system being used for military purposes. It is possible that the system might be misused, and it is up to us to be aware of this and to ensure that such a thing cannot happen.
In addition, it should be noted that the immediate funding of such a project will not be without its problems. Member States, or at least some of them, are reluctant to lend their financial support to the implementation of GALILEO, and private investors do not seem to be particularly enthusiastic about the idea of participating in such a project either. In other words, before coming to a final decision, the budgetary authorities of the European Union need to have an accurate understanding of the financing involved, which means that the Commission will have to prepare proposals for the management structures for the GALILEO project.
(Speech shortened under Rule 137 of the Rules of Procedure)
. (PT) Our vote expresses the conviction that it is worthwhile having a European project that functions properly and is independent of military and defence activities, including that of third countries, which is not the case at present, given Europe' s dependence in this context on the United States of America.
It is crucial, however, that the implementation of the project respects citizens' rights, freedoms and guarantees, namely their privacy. Its creation may be an advantage for the mobile telecommunications services, which can use it for localisation applications requested by users if the financial cost does not render such use prohibitive. It is also necessary to take the cost of financing it into account, especially the share that may be demanded of countries that do not participate directly in its creation, in order not to hinder its implementation in the various Member States.
. (NL) GALILEO will not come into being until American competition has cornered the European market, which will be too late. Such a navigation system by satellite might have become part of a strategy to make Europe less reliant on the US. There are plenty of reasons for this. America is threatening us with increased global warming, again with an anti-missile shield dating from the 'Star Wars' period, with meat containing hormones, noisy aircraft, the ECHELON tapping system, a monopoly of patents and with a dollar which, as international currency, has for decades passed on the deficits of the American balance of payments to the outside world. At the moment, it is even threatening to drag us into a war against the third world. Restricted access of American products manufactured under poor working and environmental conditions to the European market might force America to pay more attention to labour, the environment, public health, animal torture, human rights and peace. Only in a confrontation of that kind could we possibly have a need for GALILEO. As long as such a confrontation is not forthcoming, the GALILEO project remains a contribution of the European taxpayer to industry in the field of electronics and space travel, and that industry is largely subject to military interests. It would be preferable to spend the money for GALILEO on environmental care and useful collective facilities.
Rübig report (A5-0234/2001)
- (FR) Deploring the fact that the European Union is lagging behind the United States and Japan, the report proposes a series of measures claiming to encourage 'innovation promotion and progress in research' . All the proposed measures are centred on the idea that it is the task of the public authorities to finance the research, directly or indirectly, but that it is private interests who will profit from it.
This ranges from subsidies to what the report calls 'innovative enterprises' to measures to encourage 'synergy between businesses and universities' , which means that as far as research is concerned the latter will be subordinate to the former.
In its explanatory statement, the report not only preaches the promotion of 'entrepreneurship at the educational level' but also says that 'obstacles to mobility arising from social security systems should be removed' .
The title of the report is 'Innovation in a knowledge-driven economy' . It would be more accurate to talk about the subordination of knowledge, research and public money to the interests of the bosses in a profit-driven economy.
Since we are opposed to both the spirit and the letter of this report, we have voted against it.
- (FR) The reception given to this Commission Communication on 'Innovation in a knowledge-driven economy' has been largely positive.
It sets out the European scoreboard for innovation, drawn up on the basis of statistics available at European level.
An analysis shows that despite the efforts made by Member States to promote innovation, Europe' s performance is still trailing behind that of its main competitors. Yet innovation was one of the strategic priorities identified by the European Council in Lisbon in March 2000.
Consequently, the Commission makes several recommendations to Member States with a view to improving their policies on encouraging innovative enterprises and support for innovation throughout the whole of the economic and social fabric. The Member States are invited to improve their policies on encouraging innovative enterprises, removing obstacles to initiatives and innovators, encouraging private investment in research and innovation, and improving the rules governing the use of the results obtained by publicly funded research.
Naturally I support these proposals. I believe that the projects that are covered by this philosophy will be able to obtain funds as part of the Sixth FRDP.
The rapporteur has identified three key sectors in which Community intervention and Member States' commitment are necessary. These are the creation of entrepreneurship at the educational level, the promotion of the training of workers, and the promotion of innovation among small and medium-sized enterprises (SMEs). He also emphasises the need to take into consideration the needs of the SMEs, since they represent 60 million undertakings and 60% of jobs in the European Union. Innovation cannot exist without the SMEs. I agree with him there, of course, but I have to admit that we have been hearing the same speeches for years, all about the essential role of the SMEs in the European economy and the need to remove the many obstacles to their development. Alas, little progress has been achieved.
I took this into account when I drafted my report on the Sixth FRDP, and as far as possible I tried to guarantee the SMEs access to European research and development funding.
. Madam President, I warmly welcome my colleague Paul Rubig's report which promotes research and innovation and backs a Commission initiative to promote innovation. Time and again the EU has been criticised for failing to keep abreast of technological innovation and is sorely lagging behind its American counterparts in this field. The EU should do more to exploit its potential to innovate in this field and this was recognised, as the report outlines, in the Lisbon, so-called, dot.com Summit. European Member States need to collude and pool their separate specialisms and create a system of 'benchmarking'. To supplement these measures the report rightly calls for more high quality education. This will do much to boost the EU's Lisbon Strategy.
Lastly, these innovations cannot progress unless there is a loosening of bureaucratic regulations. If we decrease the amount of red tape which currently hinders European innovation, then we will go some way in becoming more able to compete with America. This will promote more start-ups and new ventures.
Mayer report (A5-0311/2001)
- (FR) Yesterday evening, at the end of the debate, and quoting various studies in support of his argument, Commissioner Balkestein clearly contradicted those who claim that prices have risen since the introduction of the Community exhaustion system. On the contrary, he maintained, prices have even fallen in some cases.
Those who claim to defend consumers are in fact protecting parallel import circuits which threaten quality, innovation and employment and encourage counterfeiting.
Hence the three amendments which I tabled, and which seem to be worrying the rapporteur. In effect, the PPE-DE called for a roll-call vote on all our amendments so as to ensure, right to the end, the control of its members and the commitment of certain coordinators.
I am afraid that, yet again, pressure and bargaining will carry the day and that a bad decision will be taken.
In order to avoid any useless multiplication of the costs represented by these requests for roll-call votes, we withdraw our first two amendments and retain only Amendment No 3, which we believe is enough to demonstrate the sad reality of the situation.
That the international exhaustion of rights conferred by trade marks has been an energetically discussed topic in recent months, is shown by this report, which has dragged on for months and has been thoroughly revised, as is clear from a comparison with the first draft report. The exhaustion of trade mark rights affects all branded products. As President of the Wine Intergroup, I would like to concentrate on the consequences for this sector.
The international exhaustion of trade mark rights will be of no advantage to the consumer in the European Union as regards food and drink, as is confirmed by the study produced by National Economic Research Associates (NERA) at the Commission's request. European consumers could indeed be put at a disadvantage in the longer term by our industries' losing the opportunity to develop new products and to offer the consumer new services. Should yields decrease decisively through parallel imports from third countries, there will also be a decline in motivation to invest in new markets.
In the event of the international trade mark rights becoming exhausted, complex distribution networks will come into being and it will become more difficult to put a stop to trade mark piracy. There is no doubt that disadvantages will result for the consumer and for the manufacturer of branded goods, for example with regard to consumer health protection.
I am therefore speaking out against the international exhaustion of trade mark rights. However, in view of events since the report was drafted, I will not be voting against it.
Joint resolution on racism (RC B5-0605/2001)
. The UK Conservatives voted against this motion for resolution since it repeats the errors of the Durban conference. We cannot support the undue emphasis on the Middle East, and are not convinced that it might not have been better had the conference failed to reach a conclusion. In many respects, the Durban conference belongs to an age that came to an end on 11 September.
There are three reasons underlying any racist behaviour: firstly, ignorance about the other person, which may lead to fear and thus rejection; secondly, the bad faith and arrogance of those who want to feel superior, maybe subconsciously prompted by an inferiority complex; and thirdly, the political, economic or religious ambition of those who want to acquire as much power as they can by dominating other people.
Therefore, while it is clear that large-scale, incisive cultural measures need to be taken to teach all people respect for others and acceptance, it is equally clear that civil society must use every tool available to it to fight those political, cultural, economic and religious systems which breed and are based on racism.
Respect for diversities must include, however, constant, enlightened action on the part of civil society so that the objective of respect for human rights and dignity is achieved throughout the world. Therefore, the behaviour of those civilised Western - and other - cultures which are fighting against religious or ritualistic practices, for example, which physically or psychologically damage a person, cannot be considered to be racist. In being subjected to these practices, women continue to be treated not as human beings entitled to exercise all rights but as objects subject to customs which prevent or limit their participation in society and politics.
The entire history of mankind has, I am sad to say, been marked by collective and individual racist behaviour. In condemning the racism of the past, the political world must avoid falling into the trap of fresh racist behaviour now. Indeed, we cannot disregard the fact that there is a form of political racism currently in existence: the racism indulged in by those who condemn the ideas of others merely because they are the expression of a different political hue. That is why we call upon Parliament, the Commission and the Council to take much more effective action both within and outside the Community than they have done thus far, to promote a culture of mutual respect among people and governments, which, if it is to be genuine, must not tolerate attitudes, ideas or behaviour which fail to respect human dignity, whether they are based on religious, cultural, economic or political ideals.
For these reasons, I voted for the resolution.
- (FR) The MPF Members abstained from the vote on the resolution on the Durban Conference as a sign of their very strong disapproval of the highly ambiguous conduct observed in this House by European Union representatives.
In fact, here we have a conference convened under the aegis of the United Nations allowing itself to be overrun and exploited by a grouping of Islamist NGOs, with the active or benevolent complicity of a significant number of states, mainly in the Arab-Muslim world, some of which are usually described as 'moderates', a conference that goes so far as to suggest an untenable equation of Zionism with racism, while our representatives go on sitting there as though nothing had happened.
In face of the attitude of the United States and Israel, whose departure from the conference was a sign that the threshold of the unacceptable had been crossed, the European Union, by remaining, and however much it denies this today, ran the risk of appearing to support these shameful equations and intolerable excesses that the philosopher Alain Finkielkraut summarised as follows: 'In Durban, anti-racism has taken over anti-Semitism and the denial of humanity'.
The Europeans should have left for the sake of their honour and dignity, which would have sent out a strong and salutary signal to the UN and its General Secretariat and encouraged them to take a firm stance in face of the attempt by Islamism to impose its ideological influence, and genuinely to represent the interests and values of the international community. Any show of complaisance towards the kind of equations proposed in Durban can indeed be interpreted as a sign of weakness on our part and of encouragement towards those who have set themselves the objective of destroying our values.
. I voted against the resolution in relation to the World Conference against Racism in Durban to make it clear that this conference has done the gravest possible disservice to the promotion of good race relations. The conference was hijacked by those whose sole objective was to attack the state of Israel and to ignore the fact that it is the one nation in the Middle East based on democracy. Israel was singled out by countries and organisations which have an appalling record on human rights. Even worse the language and the tone of the attacks had more in common with 'Der Stürmer' in the Germany of Adolf Hitler.
And yet despite this no condemnation of the United Nations or the conference for allowing this to happen. The United States made it clear that it would take no part in these proceedings.
The European Union should have taken a similar view. That it failed to do so was a sad reflection on its failure to learn the lessons of history.
That concludes voting time.
(The sitting was suspended at 1.39 p.m. and resumed at 3 p.m.)
Welcome
Ladies and gentlemen, I should first like to say what a pleasure it is for the presidency to welcome the delegation from the Moroccan Parliament to this House. This delegation is led by Mr Brahim Rachidi, who is visiting us for the ninth time.
In welcoming Mr Rachidi and the members of his delegation, I would like to highlight the importance we attach to such meetings. They provide an opportunity for both Parliaments to reaffirm their common commitment to the fundamental principles of democracy. As you are aware ladies and gentlemen, Morocco has joined with us in condemning the recent criminal attacks on the United States. In addition, Morocco has expressed its solidarity with the United States and all freedom-loving countries in no uncertain terms. Morocco has also made its commitment to the global fight against terrorism quite clear.
Along with its southern Mediterranean neighbours, the European Union is intent on playing its part in the building of a stable, strong and democratic region within the framework of the Barcelona process. This process is essential to the future of Europe and of its nearest and dearest neighbours.
We are facing difficult times. I should like to emphasise, Mr Vice-President of the Moroccan Parliament, that we shall maintain our commitment to these common values throughout. We shall also maintain our strong opposition to any attempt to identify terrorism with the Arab-Muslim world. In this connection, we have committed ourselves to act resolutely and nip in the bud any consequences for nationalism, racism or xenophobia.
Mr Vice-President, it is my earnest hope that the conversations you are to have with the members of the Delegation for relations with the countries of the Maghreb and with other colleagues will serve to strengthen existing links between European Union countries and the Kingdom of Morocco. I hope too that these contacts will help us to continue making progress in our common quest for peace and prosperity for all countries bordering the Mediterranean.
(Applause)
Growth and Stability Pact - Informal ECOFIN of 22/23 September in Liege
The next item is statements by the Council and the Commission on the Growth and Stability Pact, and also on the informal meeting of ECOFIN ministers in Liege on 22 and 23 September.
I shall give the floor first to Mrs Neyts-Uyttebroeck, who will speak on behalf of the Council.
Mr President, ladies and gentlemen, I too have great pleasure in welcoming a delegation from the Moroccan Parliament to the gallery. It so happened that my duties had taken me to Casablanca when the tragic events of 11 September took place. I was leading a Belgian economic mission to Morocco. I was at lunch with ten members of the Moroccan government, including the Prime Minister of Morocco, and we heard the tragic news together. Together we shared the distress caused by these horrific events, and the subsequent reactions you are aware of. I too would therefore like to welcome the delegation which is here with us today.
(NL) As far back as the introduction of the single currency, it was decided to bring about reinforced, economic coordination among the then eleven, and now twelve, Member States belonging to the eurozone. This coordination materialised via the Eurogroup which Belgium is chairing throughout this year and in which finance ministers of the Member States which have adopted the euro are represented, together with the European Commissioner responsible for economic and monetary matters, as well as the President of the European Central Bank.
As you know, this reinforced coordination has an informal and structural dimension and does not prejudice the responsibilities assigned to the ECOFIN Council by the Treaties. For the first few years when the single currency came into being - and I am talking about 1999 and 2000 - the bulk of the activities were aimed at the development of, and familiarisation with, this reinforced economic coordination among the Member States taking part in the eurozone.
Pursuant to, and with due respect to, the subsidiarity principle, this coordination faces the most important challenge of marrying the practice of economic authorities of each individual Member State involved, with the common monetary project to which these Member States have subscribed.
It is the task of the European Central Bank to adopt an independent monetary policy, the key objective of which is to maintain price stability.
The decentralisation of the economic policy and the centralisation of monetary decisions are, as it were, a basic contradiction in terms within the Economic and Monetary Union. The Eurogroup' s first task in this reinforced, economic coordination, is to outline the mainstays of the eurozone' s economic policy.
In fact, the message which was formulated in Nice last year by the Heads of State and Government is very much along the same lines. In its conclusions, the European Council is delighted at both the improved operation of the Eurogroup and the reinforced coordination of the economic policy of the Member States in the eurozone.
All efforts by the Belgian Presidency of the Eurogroup are channelled into reinforcing the role, the visibility and the credibility of the Eurogroup.
In addition, the Belgian Presidency is also drafting a reference framework and the working method for the coming years, especially in connection with the coordination of the economic policy of the different Member States.
The key instruments of a macro-economic policy, especially the monetary and budgetary policy, must be combined in an optimal policy mix, as it were, to achieve the pre-supposed objectives, such as promoting price stability and bolstering economic activity.
(FR) Mr President, ladies and gentlemen, in the interests of the Eurogroup it is important firstly to develop an effective and lasting budgetary policy for the entire area, and also specifically for each of the Member States. This must be done in line with national constraints and special considerations. This budgetary policy must dovetail with the monetary policy of the European Central Bank.
However, it will not be easy to finalise the details of this type of budgetary policy for several reasons. Firstly, the results of any budgetary policy depend on the time scales established. For example, in the short term, pro-cyclical budgetary policies should not be used. In the medium term, the objectives of the Growth and Stability Pact to establish a balance or surplus of public finances should be maintained. In the long term, it will be essential to ensure the viability of public finances. This should take account of the different elements involved, including the difficult and important problem of the ageing of populations.
Ladies and gentlemen, what I have just said clearly demonstrates the extent of the challenges before us. Do I really have to highlight just how difficulties with planning and methods, and the inevitable economic uncertainty, make it very difficult and complicated to define and implement budgetary policies? We are confronted by statistical problems, the uncertainty surrounding economic forecasts, even in the short term, and the diversity of the many situations. There is also the fact that the effects of budgetary policies are only felt after a certain period of time. All this makes it difficult to determine a budgetary policy ex ante. The long-term analysis of budgetary policy is also an essential part of structural policies. The strategy combines a number of approaches as regards the ageing of our populations. The strategy aims to step up the reduction of public debt. It also promotes the adoption of measures to increase employment levels. This involves the gradual elimination of obstacles to employment, particularly by reducing the fiscal burden on employment. Lastly, the strategy provides for the in-depth reform of pensions systems, in order to ensure their viability.
The Belgian Presidency is seeking to examine public finances in greater depth on an ongoing and long-term basis. Particular attention will be paid to examining public finances in relation to the stability and convergence programme. Member States and the other interested parties agree on the long-term objectives and the instruments to be used. However, as regards the short and medium term, recent economic deterioration has created some confusion. Clearly, we need to hold an in-depth debate on this matter in order to define and establish a strong common position. We must hold such a debate during our presidency.
Ladies and gentlemen, we must keep to the terms of the Growth and Stability Pact. Member States stated this commitment during the informal meeting of ECOFIN at Liège on 21 and 22 September. Therefore, there can be no question of Member States being faced with deficits in excess of the convergence criteria of 3%. The Extraordinary European Council of 21 September also reaffirmed its commitment to the framework, regulations and full implementation of the Growth and Stability Pact.
However, budgetary balances do not necessarily have to be set in stone. Instead of a purely nominal approach, there should be the ability to make adjustments in relation to changes in economic circumstances. The broad guidelines of economic policy for 2001, adopted at Gothenburg last June, are very clear on this point. The principle is accepted without discussion in a favourable economic climate. Hence, better than expected economic growth inevitably leads to a greater improvement in nominal budgetary figures. For this reason also, a pro-cyclical budgetary policy, together with a decrease in spending which could lead to overheating, is not permitted.
The question that now arises is to establish whether this allowance for cyclical variation can be implemented in a similar way in periods of poor growth or recession. The Belgian Presidency is convinced that this is indeed possible. The broad guidelines of economic policy for 2001 confirm our belief.
In a less favourable economic climate, the balances already taken into consideration within the framework of the Pact, should also be adjusted in line with changed economic circumstances. Nominal balances can therefore be affected by worsening economic conditions. However, they can only fluctuate according to those same economic conditions.
In these circumstances, a pro-cyclical policy should not be used. Consequently, a decrease in revenue should not be then compensated for by an equivalent reduction in spending. Cyclical adjustments must be reliable in order to assess the budgetary positions correctly. The agenda of the Belgian Presidency therefore allows some time for us to refine effective methods to calculate the disparity between production and potential growth. These methods should be used in future stability programmes.
Mr President, Commissioner, ladies and gentlemen, all these issues will doubtless lead to some long but interesting discussions at the next meeting of the euro area.
Mr President, I, too, would like to offer a warm welcome to the Moroccan delegation with us today. I shall also endeavour to analyse two issues confronting us, namely the Growth and Stability Pact and the informal ECOFIN Council and shall attempt to report on both during my first speech.
The Liege Council on 22 and 23 September 2001 focused on the economic impact of the terrorist attacks on the United States.
I should like to refer to three aspects of this impact discussed at ECOFIN. Firstly, the economic situation. The opportunity was also taken to discuss the Growth and Stability Pact.
Secondly, the financing of terrorism.
Thirdly, the problems airlines are experiencing with regard to insurance.
I shall also comment on two other important matters raised at Liege, namely preparations for transition to the euro and issues related to globalisation.
Concerning the first point, I should emphasise that the attacks on the United States have strengthened our conviction that international cooperation on financial and political issues is essential. Further, coordination of economic policies within the European Union must be strengthened.
As from last year, the slowdown of economic activity in the United States and the rest of the world has been having a greater impact on the European Union than was originally anticipated. The tragic events in the United States have increased uncertainty and the negative risks for anticipated general growth. We cannot act as if nothing had happened, but at the same time it is very difficult to produce an accurate estimate of the potential impact of those acts.
Within the European Union, growth will be well below 2% this year. We are however still hoping for a gradual recovery of internal demand in the coming quarters. There are a number of reasons for this: lower inflation, recent tax reductions and more favourable monetary conditions. The risks should therefore be manageable. We must, of course, monitor economic changes very closely so as to adjust economic policies as necessary, both in the Union and in each of the Member States.
Following the events on 11 September, political leaders showed their determination to act swiftly and appropriately to eliminate the risks of a lengthier slowdown. To this end, we must also maintain our medium-term objectives, and move through our agenda more swiftly. I have in mind in particular the Lisbon agenda. We need to modernise our economies quickly so we can reverse the slowdown as soon as possible and increase our capacity for growth.
As I stated earlier, the declaration following the informal ECOFIN confirmed the commitment of Member States to the framework, rules and implementation of the Growth and Stability Pact. As the presidency has pointed out, slower growth will affect the nominal value of budgetary positions. Departure from the objectives ought, however, to be limited.
The Growth and Stability Pact is a suitable framework for budgetary policy in times when the economy is developing well and in less good times. It makes it possible to implement the most appropriate budgetary policy for each set of circumstances. It is possible to resort to all the possibilities provided in the pact. The automatic stabilisers will be more effective if the slowdown is greater than anticipated. The manner and extent to which these stabilisers operate will depend on the situation of each Member State. Those states closer to balancing their budget will obviously have more room for manoeuvre.
Current budgetary situations result from compliance with existing budgetary rules, and have enabled the European Central Bank to adopt a flexible monetary policy. In particular, they have made it possible for the Bank to take the right decision quickly and reduce interest rates by fifty basic points on 17 September. An increase in deficits over and above what can be justified by the operation of the stabilisers would reduce the options open to the Central Bank as regards possible future cuts in rates of interest.
The European Council requested the Commission to submit a study of the likely evolution of the economic situation together with the recommendations it envisages to the forthcoming European Council at Ghent. The report will have to be viewed as an ongoing systematic exercise allowing for adjustment of the assessment of the evolution of risks and the possible consequences.
My second comment concerns action to combat the financing of terrorism. The ECOFIN statement gives prominence to a number of specific actions. Firstly, the matter of the review of the directive on money laundering. This is currently under negotiation, as you are aware. I should like to emphasise once again, on behalf of the Commission and in line with the ECOFIN statement at Liege, that we attach great political significance to the swift conclusion of this process. It will send out a clear signal of the Union' s commitment to stamping out criminal activity supported by money laundering.
I should also like to highlight the Commission' s approval of the draft regulation on specific measures to freeze the assets of individuals or entities involved in the financing of terrorist activities. We hope the Council and Parliament will deal with this as a matter of urgency so that it can be implemented immediately. It gives a clear indication of our political determination to grant no respite to those who attack political coexistence and the freedoms of all citizens.
The ECOFIN Council also agreed general guidelines on government intervention concerning the insurance problems facing airline companies. The ECOFIN statement invites the Commission to broaden the remit of the ad hoc group set up in the framework of the Transport Council to include insurance problems. The statement also specifies that the Commission must be notified of any measure taken by governments, including financial amounts. This will enable the Commission to discharge its responsibility of ensuring that such measures are compatible with Community legislation and to ensure consistency between the responses by the various Member States.
The Commission is drafting a report on the impact of the attacks on 11 September on the air transport industry.
There was also an opportunity at the informal ECOFIN to pursue the discussion on preparations for the introduction of the euro. Such discussions have been held at regular intervals. The Commission is drafting a report on the subject for the forthcoming European Council at Ghent on 19 October.
At Liege I appealed to the Member States to pay particular attention to three aspects which seem to me crucial at this juncture. Firstly, the problem of supplying small traders in advance. They need to be informed and convinced of the commercial advantages of advance supply. It is also important however to find ways of helping them to work with the banks. The latter should offer fair debit conditions for the amounts in euro received by small traders before 31 December 2001. In addition, it is essential to provide specific training for small traders and for all those working on the tills in any kind of business.
The third issue causing us concern is monitoring of the prices of goods and services over the period of the changeover to the euro. We cannot go through the process of calculating the harmonised consumer price index every week, nor would it make sense to do so. Nonetheless, we can however provide the citizens with information on the evolution of certain key prices in a transparent manner. As this exercise is to be undertaken by government agencies, transparency and objectivity will be guaranteed, and the sample chosen will be appropriate.
The informal ECOFIN also agreed with the Commission' s proposal to establish a common European network to organise exchange of information during the period when notes and coins are to be introduced. This network will start to operate at the beginning of December in close cooperation with the European Central Bank' s Cash Changeover Committee.
The last issue I would like to deal with is the debate on globalisation. The Commission has followed the public debate on globalisation closely, including the debate on the so-called Tobin levy or tax. We have taken note of ECOFINs interest in receiving a report on these issues. This debate focuses on two clearly relevant objectives on which we share the concerns expressed by many of the participants in the debate on globalisation.
Firstly, to avoid excessive fluctuation in the rates of interest which could prevent the hoped-for economic development of developing countries. Secondly, to find sources of additional finance to combat poverty.
There is no single instrument allowing us to attain both these objectives at once. The Union and other countries, international institutions and other groups have developed a range of instruments and policies in an attempt to work towards these objectives. More and better action could of course be taken, and the Commission is prepared to explore new possibilities.
As originally defined, Professor Tobin' s idea of imposing a tax on foreign currency transactions was intended to put a damper on international monetary markets. It was put forward as a second best solution to put the brakes on short-term speculative movements.
The Commission has already made its point of view clear on a number of occasions. A tax on monetary transactions is not an effective way of dealing with the problems arising from excessive volatility of financial flows or with inequalities between countries. A wide range of instruments should be drawn upon. The Tobin levy or tax is not the magic wand allowing us to deal with all the challenges which have arisen.
We need to consider a wide range of instruments in our efforts to attain financial and monetary stability. A global approach to the financial edifice is called for, both at internal European Union level and at international level. This should include regulatory frameworks, institutions and the problem of money laundering.
A wide-ranging approach to the financing of development is also required. Different instruments can be used to deal with poverty, debt reduction, the supply of international public goods and the protection of the environment. The Commission is prepared to make an active contribution to the debate on the instruments to ensure coherence between globalisation, sustainable development and world governance. I am sure we can also count on support from Parliament and the Council.
These issues are of course beyond the Union' s strict sphere of competence. We should tackle them together with other countries and institutions. The Commission is ready to respond to the Council' s invitation to continue working on how best to respond to the key objectives I referred to. In any case, part of this work is already under way within the Commission. We are currently preparing a report on the external dimension of sustainable development. This is due next January and is aimed at the Río+10 conference to be held in Johannesburg next year.
Ladies and gentlemen, these are the key issues I wanted to share with you.
Mr President, ladies and gentlemen, why did my group demand this afternoon's debate on the Stability and Growth Pact? The reason given was that we were disturbed by certain utterances we have heard emanating from the ranks of socialist governments in the past weeks and months. The statements made by Mr Eichel, Mr Jospin, Mr Fabius, and other things that were said, all went along the same lines. For a start, they asserted that it was necessary in the present situation to soften the rules of the Stability and Growth Pact. That was the first demand. The second was that the Heads of State and of Government must be accorded the right to prescribe annual stability objectives to the European Central Bank. We take the view that both these proposals are extraordinarily dangerous, for the Stability and Growth Pact and the independence of the European Central Bank are the twin pillars on which rests the European Union's monetary system. These pillars must not be shaken. My group will always speak up in favour of maintaining the independent European Central Bank and the Stability and Growth Pact in their present forms.
Let us turn now to the resolutions on the table before us. Jointly with the Group of the European Liberal, Democratic and Reform Party, we have submitted a motion for a resolution. We negotiated with the Group of the Party of European Socialists, which stated that it was unable to agree to our resolution. What, though, is so bad about our resolution? It states that the Stability and Growth Pact should, in quite simple words, be 'retained'. Why can they not agree to that? Then they said: We want to put its principles fully into practice. Why not just agree to it then? We need measures against money laundering. You spoke about that, Commissioner. We need measures to destroy the financial background for terrorist acts. Why not agree to that? We must also be consistent in reducing monopolies in order to strengthen the competitiveness of our European economy. Why can they not agree to that?
Now for the second question: what counter-proposal does the other side have to offer? They put forward essentially the same ones over and over again: that the European Central Bank should cut interest rates. Or, on the other hand, that the Stability and Growth Pact, or the Member States' budget policies, should be relaxed. That is the Socialist policy mix. That is the potion concocted by druids to cure all the ills of our economy at a stroke and without effort. It would be nice if things worked like that, my dear Christa! But in reality they do not. Take a look at Japan, where this policy was applied and where it does not work. Consider the stock exchanges in the United States today, where it can be seen that it does not work. Look at economic history, where we see from the past that it has never yet worked. So I would like to urge you to reject these demands and support our resolution.
Mr President, Commissioner, Madam President, ladies and gentlemen, in the light of the grave global situation, I have no desire to enter into a puerile argument with my fellow Member, Mr von Wogau. Mr von Wogau has just accused the Socialist Group of having the worst of intentions. This is certainly not the policy we are defending here.
We must bear in mind that the attacks of 11 September have not only caused great human suffering. They may also have far-reaching consequences for civil liberties and for the global economy. Before 11 September, the United States was clearly already experiencing a slowdown and Japan was already in a bad way. However, before 11 September a slowdown was already evident in Europe. It had proved necessary to revise some forecasts downwards. Furthermore, it is clear that the situation in Europe and worldwide will be worse during the third quarter than it was during the second quarter.
What we need to do now is prevent a recession. As we are all aware, a recession is defined as negative growth for two consecutive six-month periods. According to Mr von Wogau, we must now wait six months to see if we are really in a recession. However, I believe that we must respond by pursuing a pragmatic policy. I think that Europe owes it to herself to respond to this threat of a recessionary spiral with a proactive economic policy. This should be achieved within the European Union by improving the coordination of economic policies. The Council representative said just this to the House. The European Union should also increase political cooperation with all its economic partners, including developing countries. We would like to establish a pragmatic policy like that of the United States, although, as far as I know, the United States does not have a Socialist government...
We should of course take account of the Growth and Stability Pact. We should not encourage Member States to exceed budgetary deficit limits, especially the 3% threshold. Nevertheless, as the Council representative has said, we must assess the long-term viability of public finances. The Growth and Stability Pact states that public finances should be balanced, or almost balanced. We must also respond in the short term. Economic stabilisers can have a role to play. We are experiencing the consequences of a negative external event. The Growth and Stability Pact allows for us to respond to negative external events. I do not wish to engage in ideological debate. Mr von Wogau' s interpretation of the Growth and Stability Pact is merely theological. We are not calling for state aid. Nor are we calling for quick-fix solutions. We are calling for selective measures to support sectors badly affected by the current economic situation.
Ladies and gentlemen, lastly, I would like to stress that we are not facing a war between different civilisations. Terrorism does not represent any civilisation. Terrorism negates everything that is human. We need a coalition against terrorism, but we also need a coalition against poverty. The World Bank has recently published information on the consequences of the attacks on New York for developing countries. We must not only deplore the loss of thousands of lives in New York and Washington. We must also lament the fact that there are tens of thousands of other victims amongst the children of the poorest countries in the world. These are the people we must respond to.
Mr President, on behalf of the Liberal Group, I wish to say that we believe the Stability and Growth Pact is an essential pillar of economic stability in the euro area and in the Union more widely, and should be respected in letter and spirit. We do not recognise the view, apparently emanating from the Socialist Group, that the SGP currently incorporates unnecessarily restrictive fiscal rules.
For the 11 countries whose budgets are in a sustainable position - those which, in other words, can face a normal recession with a fall in tax revenue and continue to respect the 3% limit on budget deficits - there is no need to raise taxes or cut public spending and the automatic stabilisers can and should be allowed to play. Moreover, for many of these countries, this is the first slowdown since the first oil shock in 1973 in which the automatic stabilisers have been able to work fully. Previously, financial market worries have been a serious constraint on governments. So monetary union, the Stability and Growth Pact and fiscal consolidation have given back to Member States a useful policy lever which has been out of the policy box for too long.
For the four euro-area Member States whose budgets are not yet fully compatible with the Stability and Growth Pact - France, Germany, Italy and Portugal - it is wholly reasonable that they should continue the process of putting their underlying budget positions right. This means allowing some effects of the slowdown on the deficit, but certainly not all.
In our joint motion with the PPE-DE Group we urge the proper respect of the SGP. We point out that it would be particularly useful in a year like this one - in which many stability programmes were drafted in expectation of 3% growth, but the out-turn is likely to be less than 2%, as the Commission has said - if there were a commonly agreed measure between the ECB, Ecofin and the Commission of the underlying budget balance, stripping out the impact of the slowdown on taxes and cyclically determined spending and, perhaps, interest rates as well. Such an underlying budget balance would allow better between-years monitoring of the fiscal position, underpinning the discipline of the Stability and Growth Pact and reassuring the financial markets that the fiscal stance is not being eased, even if the nominal deficits are inevitably somewhat larger.
Similarly, such an underlying budget balance would discourage finance ministers from fiscal easing in upturns, merely on account of cyclically buoyant revenue.
I urge us to respect the Stability and Growth Pact and add to its ability to check finance ministers' discipline.
Mr President, Madam President, Commissioner, much has already been said about the issue of the Growth and Stability Pact.
I think that the main difference between the two joint motions for resolution submitted to the House is the fact that the motion for resolution signed both by my group and the Socialist Group lays greater stress on the possibility of implementing a contracyclical policy. This policy would promote growth, while keeping within the limits of the Growth and Stability Pact. If I understand the declaration made by the presidency correctly, it seems that the presidency supports this idea that the Growth and Stability Pact should allow the European Union to implement a contracyclical policy to promote growth.
That said, we must not be under any illusions. There is relatively little room for manoeuvre within the terms of the monetary and budgetary policies. I would now like to comment on one aspect of the debate. This has not yet been mentioned but I, at least, am concerned about it. As you know Commissioner, Madam President, practically all Member States have engaged in a structural reduction of government revenue (as a percentage of GDP) through fiscal reductions. This is being done within the context of fiscal harmony between Member States, especially through corporation tax, and within the context of weak growth. This type of policy entails the risk of downward pressure towards a structural reduction of public spending. This could lead to insufficient spending, given the solidarity mechanism we endorse. Alternatively, it could lead to inequitable public spending. This is why it is important to debate the development of other tax bases. It seems that the presidency has alluded to and taken heed of this possibility. In this regard, the Tobin tax may also contribute to widening the range of tax bases. However, Madam President, Commissioner, I would like to find out from you about the progress of work within the Prima Renault group, and about the state of discussion on the issue of corporation tax. I believe that it is urgent for the fifteen Member States to find a way out of the impasse they have got themselves into. The Committee on Economic and Monetary Affairs is no longer informed on how this work is progressing. When we do hear rumours on this subject, all we hear is that no progress has been made. When growth is slowing down, I believe that, as a matter of urgency, the European Union should pull itself together and coordinate work on the development of corporation tax.
Secondly, I would like to comment on the problems of terrorism and money laundering. The principal elements concerned are the Financial Action Task Force on Money Laundering (FATF) and the issue of the directive on money laundering. Experts in this field judge progress made so far on international cooperation on this area to be limited and not very effective. Signatory countries are not obliged to implement the series of recommendations the FATF has produced. In October 1996, European magistrates signed the Geneva Appeal, which called for certain international conventions to be ratified, and for banking secrecy to be lifted when proceedings have to be started. One of these magistrates has recently repeated this appeal, calling for an international conference to consider these matters. The conference would define the rules on economic transparency, including lifting banking secrecy and abolishing tax havens. It would also increase judicial cooperation between states and set up a system of sanctions to be imposed on countries that failed to comply with these provisions. I urge the President and the Commission to see that the Belgian Presidency acts upon these requests magistrates are making. Indeed, the head of FATF has reiterated these same demands, as I have read in the press this morning. Work on these issues should proceed more quickly and FATF recommendations should be made binding.
This would be a very useful role for the European Union to play, both in its capacity as the Chair and a key member of the FATF. I believe that we will be able to turn words into actions. I also believe that, as regards the fiscal package, which includes binding provisions to regulate tax havens and low-tax areas (some of which can be found within the European Union), we can combine the fight against financial crime and the European tax on savings programme. I believe that we must seize this political opportunity to step up work on these issues. Unfortunately, the informal meeting of ECOFIN had to announce, yet again, that no progress had been made in this area.
Mr President, ladies and gentlemen, the dogmatism and apathy dominating the economic policy of the European Union are causing great concern. Unemployment is rising once again, there is a threat of recession and the conditions for lasting growth are not in place. However, so far, the Council, the Commission and the European Central Bank have come up with platitudes and have convinced themselves that everything is fine. The euro does provide protection against currency speculation but it offers no protection whatsoever from financial crises. We are involved in financial globalisation up to our necks.
The main cause of the current apathy is the fundamentalist approach of those opposed to state intervention. Those who subscribe to this view try desperately to promote fiscal competition, as Pierre Jonckheer reminded us. They reduce public spending but welcome turgidity on the stock exchange and its requirements to produce financial returns. This results in a lack of public and private investment.
Another reason for this apathy is that social-democratic visions for Europe are somewhat lacking. I think it is time we recognise this. You advocate strengthening coordination between national policies. I am in favour of this, but we must recognise that basically this has come to be equated with the Growth and Stability Pact. I am sure you will confirm this. The debate must not remain polarised between the 'fundamentalists' and those who want to make the Growth and Stability Pact more flexible. We advocate an action plan to get us out of this rut.
Firstly, as elected representatives at a European and national level, we must come to a consensus and call for a revival of the European economies. We must send a message along these lines to a meeting of the European Council in Ghent and to the Commission. In order to achieve economic revival, we must favour public spending and credit as opposed to tax cuts. Funds to promote investment should also be established.
Secondly, we believe that we must carry out an in-depth revision of the Growth and Stability Pact. This Pact has remained unchanged since 1992, although the global situation is now very different and the euro has appeared. I appreciate the idea of starting to make it more flexible, as mentioned by Mrs Neyts. However, we want something more than this. We want reform. Two principles should guide us in this. Public or mixed economy choices should balance market forces. Must I point out that President Bush used Keynesian policies to revive the American economy, after President Clinton refused to cut taxes to increase his popularity? Furthermore, the criteria of state intervention should allow for decision-making at national level and for solidarity. Restricting public deficit to a maximum of 3% in no way succeeded in preventing the exacerbation of differences.
Consequently, the new Growth and Stability Pact would be based on common criteria for effectiveness, relating both to taxation and public spending. Taxation should combat the volatility of the financial markets and government stocks by taxing financial products and revenues. Spending should create the necessary conditions for lasting growth, employment, security and solidarity. We also want the Pact to include taxation and budgetary tools appropriate to the European Union. Fortunately, the Belgian Presidency has suggested this.
Thirdly, the Laeken declaration must include a commitment to establishing Community powers in relation to macro-economic policy.
Madam President, I welcome the opportunity to make a few, but important, points on the Stability and Growth Pact. There is a role for economic policy coordination, but it must be applied in a sensible and balanced manner in all Member States. There are, however, serious policy differences between what the Commission is now proposing and what was agreed at the Ecofin Council in Helsinki in 1999, when it was agreed that Member States 'determine their budgetary policies in consistency with the Treaty' , but that this commitment leaves room for domestic policy choices.
This week the Commission published a welcome White Paper on European governance, the thrust of which reflects the need for EU institutions to listen, rather than dictate. There is a clear signal coming from EU citizens that while they continue to support the thrust of EU integration, they want it to happen in a manner which reflects the independence and the integrity of each Member State and its citizens. There are those in this House, and indeed within the administration, who are blindly rushing towards the creation of a federalist Europe. They are in my mind doing a disservice to the vision of Europe's founding fathers and will, I predict, be stopped in their tracks by citizen reaction. Events in the real world can rarely be dealt with by means of a predetermined, prescriptive set of rules. Over-regulation stifles initiative and, therefore, progress and prosperity.
Mr President, yet again the European Union is not keeping pace with the situation in Europe, as it wishes to keep European economies within the shackles of the Growth and Stability Pact. We all know that the criteria of this Pact are now completely obsolete.
The Growth and Stability Pact is dead, Mr Von Wogau; it did not die in New York. It was killed off by the European Central Bank. The Bank' s policies were always out of line with reality. Its forecasting errors are now legendary, and it has an irrational fear of inflation. We are all aware of the results. We have to contend with the highest interest rates in the world, a consistently weak euro and the threat of recession. The outcome of pursuing monetary policy in the manner of a frightened old man is clear. Sooner or later, governments will be forced towards budgetary expansion. It would be ridiculous now to blame them for doing this. Many members of the committee have made this abundantly clear in all our conversations (if you can call them that) with Mr Duisenberg.
Once again, the European Union is unworthy of the powers it has assumed from legitimate governments. It has proved this by failing to order (this is a euphemism) the European Central Bank to make available to the countries of the euro area the resources entrusted to it by Member States. As far as we know, the ECB does not own Europe' s currency and should not act like Scrooge. I would also like to point out in passing that it is unacceptable for the ECB to decide whether or not to issue euro notes and coins before 1 January. I have to say that I really cannot understand why some governments do not wish to take the initiative and bring the date of distribution forward.
Yet again the European Union cannot keep pace with its ambitions and assertions. It has failed to take up a position at the forefront of the drive to promote economic growth and employment. This is the only battle that matters to the people of Europe.
Lastly, Commissioner, Madam President, let me add that the hypocrisy surrounding the issue of the Tobin tax added nothing to the intellectual standing of the European Union. For once, the European Union had the opportunity to show that it intended to have an effect on world affairs, to become more than what it actually is, simply one more piece of the jigsaw of liberal globalisation.
Mr President-in-Office of the Council, Commissioner, the Italian Radicals supported the resolution of the Group of the European People' s Party (Christian Democrats) and European Democrats and the Group of the European Liberal, Democrat and Reform Party because they consider it of vital importance that Parliament confirms the validity of the Stability and Growth Pact and its principles.
I feel that rigorous budgetary and monetary policies are not incompatible with growth, provided that we have the courage to act in the areas of structural reform, privatisation, liberalisation of the markets - particularly the labour market - and public spending, and provided that we have the courage to resolve the complex issue of pensions expenditure, which is an excessive burden on the budgets of many European countries and, because of the way these systems are organised, creates situations which are extremely unfair towards the young generations of workers.
I am quite aware that the European countries - I refer to my own country, Italy, in particular, but also to others such as Germany - rested on their laurels during the economic boom, putting off reforms which were necessary in order to consolidate public finances and make businesses competitive and giving way to pressure from trade unions and employers' associations demanding more State aid. Thus, they failed to prepare the European economies for the inevitable subsequent slowdown, which will be particularly severe in the wake of the events of 11 September.
Mr President, in my opinion, the fiscal burden in Europe is still too high: although it has fallen somewhat, it is true, the figures show that the fiscal burden in Europe is still significantly higher than it was in the early nineties, for example.
Derogating from the constraints of the Stability and Growth Pact now and resorting to deficit spending means storing up fresh tax increases for the coming years which, in my opinion, the European economy, the European workers and the European unemployed can on no account afford.
There is one danger which must be highlighted - Mr Goebbels mentioned the confusion following the events of 11 September - and that is that Europe will use the current economic crisis and the crisis in the United States as an excuse to go back to expansionist, deficit spending policies such as those experienced by Europe and its citizens in previous decades. This is not the right response to the situation.
The argument that the United States is also reacting with an expansionist policy and that it is going to spend an additional 1% of its GDP disregards the fact that the United States is supported by healthy, buoyant public finances and therefore has the capacity to do so reasonably effectively. The same would not be true if we were to implement similar policies in Europe or to support State airlines which have drained public resources and hampered the liberalisation of the European markets.
I would like to stress one last point relating to the fight against terrorism and its funding. Something which is now increasingly being emphasised by expert analysts - recently even by the winner of the Nobel Prize for Economics, Gary Becker - is the fact that the multinational terrorist organisations are financed by drug trafficking, particularly where Afghanistan and Pakistan are concerned.
We must also explore the possibility of cutting off this channel of terrorist funding at source through drugs policies not based on prohibition.
Mr President, the debate taking place today on the supposed choice between the Growth and Stability Pact and budgetary expansion seems somewhat bizarre. In fact, we do not have a choice between these two alternatives.
On the one hand, the Growth and Stability Pact is too rigid an instrument, despite offering some opportunities for derogation, because it does not make proper provision for the time-lags between the economic cycles of the various Member States. We have consistently pointed this out. However, the Council has just suggested that it might eventually be possible to make adjustments according to the economic climate, and using a bit of skill and the excuse of the attacks, we can therefore expect the Pact to be more flexible.
On the other hand, budgetary expansion in countries that have suffered the biggest slowdown, like France and Germany, has had three main effects. Firstly, these countries already have significant budgetary deficits. This limits their margin for manoeuvre and has already acted as a stimulus. As is the case with drugs, a greater stimulus is needed to achieve the maximum effect. However, eventually the dose will have to be reduced.
The second effect of this expansion is that the excessive undervaluing of the euro has led to an increase in exports. This is due to the fact that the euro is an artificial currency. This has been unfair on our partners but has boosted internal growth. However, I am not sure that this might not have contributed, to a very small degree, to the slowdown in the United States over recent months.
The third effect of budgetary expansion is the dispersal of cash people have been hoarding, prior to the introduction of euro notes and coins on 1 January next year. No one ever mentions this, but it is nevertheless happening. This laundered money has been reinvested in the economy in very significant amounts. The figures for France total FRF 50 billion this year.
This is already causing revival. Further budgetary expansion would have no purpose. It would only lead to the eventual introduction of new taxes which would make the situation even more difficult in future. The real question we should be asking ourselves is: given the three linked elements necessary for economic revival I have mentioned, why are we not experiencing an economic boom? Apart from the unexpected effects of the attacks in America, which have yet to be firmly established, I think there are two reasons for this.
The first reason is that the economies of Europe are overburdened with many different taxes and rigid regulations. The policies of the Socialist French government, especially the absurdity of the 35-hour working week, made these problems particularly acute in France.
The second reason relates to the perverse effect of the euro. I have said this before, but I will mention it again. The euro may to some extent prevent some fluctuation in internal exchange rates, as supporters of the currency take great pleasure in explaining time and again. However, on the other hand, it imposes a single monetary policy on countries which find themselves in very different situations. This 'one-size-fits-all' policy, to quote one economist, is not suited to the present situation of France and Germany. It is having a recessionary effect in these countries. It seems clear that the recessionary effect of standardisation today rather outweighs the benefits of eliminating internal exchange rates. If we consider the situation as a whole, the euro is not protecting us from recession but rather encouraging it. Should we put up with greater budgetary deficits to compensate for the euro? That would be truly paradoxical!
In any case, Mr President, given the direction Europe has taken, we will have to endure several more years of problems and tension before governments recognise this essential truth: all countries fare better if each can benefit from an economic policy suited to its individual requirements.
Mr President, Minister, Commissioner, the present political situation in the world, and the war against terrorism that has begun, have a host of features that are creating long-term uncertainty for the EU economy. That is why economic policies to create confidence will perhaps have an unparalleled impact on the behaviour of consumers and investors, and, hence, on how long the period of slower growth will last. There are also certain positive signs, from the point of view of restraint and the stability of currency values. The price of crude oil is falling rather than rising and the US Federal Reserve and the European Central Bank have, since 11 September, been taking prompt action and acting in accord with one another. Now, after the Federal Reserve' s drop in interest rates yesterday, all eyes are on the ECB. It is no good waiting. May the approach to the solution remain in the hands of the independent ECB, but the future of the policy on interest rates in Europe must also be made clear quickly.
Firm commitment on the part of every country to the Stability and Growth Pact will create just the sort of confidence the pact itself seeks and the economy now needs. Budgetary discipline must not be allowed to slacken in the EU countries on any pretext, not even on account of any possible expenditure to increase internal and external security. Equivalent savings will have to be found: we cannot rely on some hoped-for continued growth of income.
Switching to the euro will mean slightly increased costs for all points in the production chain. There is no denying that. However, they will be one-off increases and will only raise prices slightly. They should not be used for scaremongering and thereby increase inflationary pressures.
The best long-term policy for stability and growth now is to adhere closely to the decisions of the Lisbon Summit and make the European Union the world' s most competitive area, removing internal barriers to competition and giving encouragement to innovation and research and development. The commencement of a new round of WTO talks is now vital for international cooperation in matters of the economy to steadily gain strength.
Mr President, representative of the Council, Commissioner, in my view, our economic policy is a combination of success and failure. The success, of course, is the euro, the failure is the actual economy, where there are two, interconnected problems. The low rate of growth and the high rate of unemployment. The reason for both is the same and lies in the low rate of investment in capital equipment during the last decade of the last century, accompanied by the collapse of public investment.
Some people maintain that this collapse is a virtual collapse because it is due to a simple change of name, in that the private sector is investing where the public sector used to invest. But how are we to believe this when overall investments have fallen so low? Did public investment have to be throttled in order to support the euro? Did unemployment have to reach its present rate, albeit not as high as just two years ago, although it will no doubt rise again, Commissioner, in order to support the euro? I do not think so, but although no one admits it, this was the official policy up to the European Council in Lisbon.
That was where the line was taken to adopt the new economy which is supposed to find a modern solution to Europe's economic problem and bring back full employment on the new basis of more advanced technology, the most advanced technology in the world. Nice words, nice ambitions, nice vision. Unfortunately it failed because this was when the bubble burst on the American stock exchange, especially in the new technology and telecommunications sector, which was supposed to lead us into a new era and which is now threatening to drag us into one of the biggest slumps of the twentieth century.
It seems to me that these events have drawn a line under the Lisbon vision and that we need to go back to the drawing board. There is no way someone can have a full plan to present to you, not when all our study institutes deny the need for us to change our economic policy. But some things seem to be self-explanatory. The European economy needs investment, the private sector is not investing enough because we insist on preventing the public sector from supplementing its investments - is that how we are going to revive the private sector's interest? By refusing to make use of the possibilities offered by the Treaty and exempt investments from the definition of deficit in the Stability Pact? I heard Mr Della Vedova refer in trepidation to 'deficit spending' . Things may have got out of hand in the era of 'deficit spending' but, let us not forget that, in that era, the rate of growth was 5% and unemployment never exceeded 1 to 1.5%, while our current economic policy, based as it is on a high degree of liberalisation of the markets, is a long way from being such a success. America came close in the last five years of the last century in a climate of excessive speculation and look where that has got us now.
Also, I should like to ask you, Commissioner, as you did me the honour of allowing me to ask you in private: what is the scientific criterion for refuting your position that will make you tell us that our position has been refuted and that we need to change economic policy? As I am sure you know, without refutability there can be no scientific standpoint. We keep getting caught in a huge tautology and I am afraid that this is precisely the economic policy which you support.
Mr President, so as to appease the Commissioner and the other honourable Members, may I state for the record that I am not a fan of deficits, of increasing public debt or of inflation. However, that is not the issue. Are we forecasting a slump, yes or no? Some say, wait and see what happens. But if it does happen, then it will be too late. Others say, wait and the problem will resolve itself. Some take cold comfort in the belief that our economy will rally once the economy rallies in the United States and totally ignore the fact that, with globalisation, if that happens, others will benefit from the recovery.
All the wrangling, as a number of honourable members have already said, is about avoiding the notion of public intervention in the economy. I fail to understand why. What is the point in being dogmatic, when you have specific problems and, more to the point, the problem of a slump in front of you? Some of us can imagine various scenarios which marry public intervention with economic stability, that is, increased earnings, without creating the alarming fiscal competition which some people are projecting?
The problem is, we need public expenditure, we have the potential to generate public earnings which do not affect the productive structure or development of the economy or its competitiveness. Surely you do not mean to tell me that you would have a problem if someone somewhere did something about annuities or the international speculators throwing hot money around on the stock exchange, or even about the excessive wealth and the frantic consumption of our inflated upper middle classes. We have no scientific answer. We are dogmatic. No to the public sector and no to a Europe which, if it did all this - because only Europe can do all this - would be a federalist Europe. Well, I have never heard such dogmatism in my life!
Mr President, the tragic events in America have sent severe economic shock waves through the world. No country will remain immune to the economic impact of the horrendous terrorist attacks in America. Those attacks were so severe that it will be some time before the extent of the economic fallout is fully known. We are already seeing the first economic ramifications of 11 September, a day that will be etched on the memory of us all for evermore.
Job losses are mounting in the airline industry. The jobs shed at many European airlines will never be filled again. These job losses in turn affect nearly every aspect of an economy. Consumer and investor confidence is waning, the value of global and stock markets is down too.
The one encouraging sign is that the euro currency is surviving strongly. We can now all see the importance of the single European currency and the fact that there are 12 currencies participating within the single European currency regime is lending stability to the European economy. There could be nothing worse than having 15 independent floating currencies operating within the European Union at the moment. This would be a recipe for international speculators to come in and play one currency off against another.
We all recall the devaluations which took place in 1992, when the international currency speculators played havoc with the European stock markets. Thankfully they are not in a position to do so again now, because we have a stable currency operating in Europe and surviving the recent economic shocks. The terrorist attacks will not affect the timetable for the introduction of euro notes and coins, which will proceed as planned.
It is also clear that the European Central Bank and the various national euro changeover boards have done an excellent job in marketing the new euro economy. While I have no doubt that there will be some teething problems, we shall overcome them and by the end of the changeover period the citizens of Europe will be fully cognizant of the value of the new euro notes and coins.
Mr President, the resolution by the ELDR Group and the PPE-DE Group has received my backing. I have always been in favour of strict compliance with the criteria of the Stability Pact. In this time of uncertainty, extra alertness is called for. Various Member States are entering the danger zone. A major advantage of budgetary discipline is manifesting itself: room for automatic stabilisers. I would like to note in this connection that increasing expenditure is no solution.
What will prove decisive is the quality of the Stability Pact in combination with the necessary reforms in the economy as a whole. The resolution mentions that the distribution of authority between the Member States and the Union leads to negative action at Member State level. The reverse is also true. The Union' s monetary decisions can adversely affect a Member State, for example, in the form of high inflation due to an unwelcome drop in interest rates. I welcome the attention that this area of tension is receiving.
Thanks to the EMU' s favourable effect, the European economy can become more stable. Time will tell whether this is proportionate to the loss of custom-made solutions for the Member States. Budgetary discipline will be crucial in obtaining this stability.
- (ES) Mr President, by this stage in the debate it seems to me that three things must already be clear to us.
Firstly, we know that the European industrial sector is currently experiencing a graver crisis than the one it went through as a result of the 1998 financial crisis.
Secondly, we know that the crisis currently afflicting the world economy is far more serious than the one it underwent in 1993, after the Gulf War. This is because for the first time since 1929, the three largest economies are affected, namely the economies of the United States, Europe and Japan.
Thirdly, except for Mr Abitbol we all know that nowadays the European economy is far better prepared to cope with such a crisis.
As stated earlier, we now have a single currency to protect us from exchange rate crises. We also have a policy to protect us from exorbitant price rises. In addition, we have a Stability Pact to safeguard us against the munificence of public administrations.
We do not know for certain but we suspect that this crisis is not demand led, like the post-war crisis. Nor is it a supply driven crisis like the one following the Yom Kippur war. Rather, it is a crisis of confidence. As such, what distinguishes our motion for a resolution from the one put forward by the left is not that they wish to grow while we do not. Obviously, we all want to grow. Nevertheless, some recipes will move us forward whilst others will put us into reverse. We believe that our recipes will move us forward.
Allow me to explain the reasons why I think as I do. If this is a crisis of confidence, it would be a fundamental error to relax monetary policy and allow price rises. That would hole consumer confidence below the water line. Secondly, because revising the Stability Pact would amount to indicating that we wish to pass this burden on to future generations, and that is certainly not a confidence booster. Thirdly, if we relax the budgetary policy enshrined in the Stability Pact we shall prevent interest rates from being lowered, as the Americans are doing.
A vessel is not assessed according to whether there is a storm around or not, but according to how it weathers a storm. In my view, it is now clear that we should change the way we navigate. The European Central Bank may be driven to reduce interest rates, but it must bear in mind that its ultimate aim is to maintain the dogma of price stability to maintain consumer confidence.
It is likely that some governments who have done their homework will be able to allow the automatic stabilisers to operate. They will not need to compensate for fiscal reduction by increasing taxes or reducing expenditure. Unfortunately, governments who have failed to do their homework and behaved like prodigal sons will not find themselves in such a fortunate position.
Thirdly, as the Commissioner has said, though previous speakers failed to mention it, it is time for Europe to move ahead and take a determined step forward to get the Lisbon process under way. This process aims to create a modern, innovative and competitive society.
Regarding the Tobin tax, the Commissioner was far more convincing in the interview he granted the Vanguardia Digital, when he said it was a useless tool, than in his speech today. Today the Commissioner stated it was one more potential tool. Previously the Commissioner stated it was not possible. Now it begins to appear probable. I endorse what he said to the newspaper but not what he said in the House.
Mr President, all possible measures must be taken to ensure that Europe can provide a real answer to the consequences of the horrendous terrorist attacks in New York and Washington, and a part of that, Madam President-in-Office of the Council, has in fact already been done, namely a joint response from the EU finance ministers. I think this symbolises Europe's ability to close ranks when the chips are really down. I believe that this policy should also be pursued further in relation to aid policy. However, it should also give us the flexibility we need, so as to demonstrate that Europe does not want the economic downturn to be further exacerbated.
We do in fact have a Stability and Growth Pact that gives us many possibilities, because on the one hand we wish Europe to be a Community of stability, and on the other hand we also want to promote growth and employment. It is no accident that when applying the convergence criteria, exceptional circumstances have sometimes been applied and approved which allow the definition of an excessive deficit to be deviated from. I do not mean by that to speak in favour of a 'Community of instability' . Just the opposite in fact, I wish to call on the Belgian Presidency and the Commission to contribute to further coordination in this area, by taking advantage of the fact that stability programmes can be updated. I would like to see updated stability programmes for the euro countries which make it clear that the data has significantly changed. What is needed in this context, as you quite rightly said yourself, Madam President-in-Office of the Council, is for us to avoid procyclical policies in Europe, in both the expansionist and restrictive senses. However, we can only do that if we can compare cyclically neutral budget data with structural deficits in updated budget figures. I think that it would be helpful if the excitement that this debate has generated in this House led to further progress being made both in economic policy and in stability policy. I say that because the European Union needs both monetary stability and employment and social stability.
Firstly, I would like to thank you for giving me the floor. Unfortunately, I cannot remain in the House for very long as I have a meeting at 4.30 p.m. with your contact group to debate the development of the Members' Statute. I regard this as an important subject and this is an important meeting. I requested it myself. I will be back here in the House at 5.30 p.m. to respond to the many questions you wish to put to me. I would therefore like to thank you very much for listening to what I have to say now. Mr President, ladies and gentlemen, I am sure that you all appreciated the importance attached to every word of my speech, and the significance of every adjective I used when I spoke on behalf of the Presidency of the Council and the Council itself. Please excuse me if I do not now try to interpret my previous speech further. I was speaking on behalf of the whole of the Council. Consequently, I think I explained clearly how our thinking is developing. I also defined the limits ECOFIN and the ministers themselves have already set. I then described the nature of the ongoing debate. Those of you, you are all here, will certainly wish to have experts available to monitor the development of this debate closely.
Of course, the conclusions of this debate are considerably more important. I believe that we are, at last, more or less in agreement with the objectives we wish to achieve, even if there is less agreement on the best means of achieving them.
I am sure that this debate will continue. However, I would like to make two brief observations of my own. Mr Berthu, a longstanding colleague of mine, said that everything was so much better when each country had full control of its financial and economic instruments. However, I must disagree with you on this point, Mr Berthu. I have been around long enough to know that the reality was very different, and it was at that time too. Europe has experienced very serious financial and economic crises, and has found it extremely difficult to overcome them. This is my first point.
I would now like to move on to my second point. I shall not quickly forget the time in the 1970s when people sang the praises of the deficit spending policy. This was a time of economic slowdown in my country, and those in positions of responsibility praised the policy of deficit spending to high heaven. It took us fifteen years to recover from the effects of this policy. I do not wish this policy to be implemented in the European Union. However, everything I have heard here goes quite in the opposite direction. I am sure that you will make it your business to monitor this situation very closely and will be extremely vigilant. Thank you very much for your attention.
Thank you for informing the House of the reason for your absence, Mrs Neyts-Uyttebroeck. Be assured that we wish you every success with such a sensitive matter.
Mr President, we are living at a time when it is becoming clearer that the Stability Pact functions as an obstacle to development and to economic and social cohesion: by considering monetary and nominal convergence as a priority, by making restrictive budgets mandatory, it prevents those countries with major difficulties from being able to engage in a policy of investment, particularly public investment, in a period such as the present one of slowdown in economic activity and the threat of international recession.
In various countries and from different sources warnings are being issued regarding the need to amend the Stability Pact and the priority being given to the monetarist policies of neo-liberalism. This situation is being felt both in the more developed countries and in those where situations of the greatest inequality prevail and/or where threats of social tension are emerging.
In a country like Portugal, which has the lowest salaries, pensions and reforms in the European Union and the highest rates of premature school-leaving, accidents at work and poverty, the application of rigid timetables and deadlines and major restrictions on public spending and investment is unacceptable, because this will impede the country' s development and obstruct the way to economic and social cohesion.
The need for the immediate suspension of the Stability Pact is, therefore, very topical. In a European Union that claims to be concerned with social problems, committed to the creation of jobs and the fight against social exclusion and poverty, maintaining monetary stability at any cost cannot continue to be considered as a priority, when we know that the consequences will be more unemployment, more salary restrictions and more poverty.
It is not a question of merely calling for some flexibility in the criteria of the Stability Pact and the implementation of the growth and stability programmes, which each country has had to present. It is essential to engage in an in-depth revision of the objectives, criteria and foundations of the Stability Pact, starting from the premise that the budgets of the Member States must reflect the needs of each people and each country and not the interests of the financial groups that the European Central Bank is seeking to convey.
Mr President, Commissioner Solbes, we need more Europe, and the Stability Pact is a tool for building Europe. It is a complex and anomalous tool, not found in textbooks and universities; in fact, it replaces a true economic and budget balance policy on a federal scale. But in order to be effective, such a tool must be credible and based on definite rules and obligations that are respected by all. Changing the rules during the difficult process of convergence, less than one hundred days before the birth of the euro proper, would therefore be a serious mistake.
The Stability Pact must not, therefore, be relaxed or have its deadlines or targets changed; any such approach would be merely short-sighted opportunism and disastrous for the building of Europe.
The Stability Pact should, rather, be strengthened, improved and made more efficient; targets that only refer to budget balances are no longer enough. Budget balances are a necessary but not sufficient objective, because there will be a growing need to aim at quality in public spending and the medium to long-term sustainability of public finances in the individual euro countries; in this connection, it is sufficient to think of the pension deficit.
Commissioner, even a Stability Pact interpreted in the most responsible, far-sighted manner possible would do nothing for the credibility of our currency if there were not a massive acceleration in the process of completing economic union at the same time, with greater genuine convergence, greater social cohesion, greater development, greater liberalisation, and a greater market for services and energy.
Though we need therefore to comply with and value the Stability and Growth Pact, as much attention should also be devoted to the subject of the Lisbon agenda. Unfortunately, the Stockholm European Council was a step backwards in this respect. Commissioner, Minister, for the sake of the euro and our Europe, let us avoid similar steps backwards in future.
Mr President, Commissioner, Europe is not technically in recession, but it is clearly experiencing a situation of slower growth, and we cannot yet predict all the economic, political and social consequences that this will have. Within this framework, many people are questioning the validity of the restrictive and fundamentalist way in which the Growth and Stability Pact has been interpreted and the consequences that this interpretation may have on the very process of development and cohesion in Europe. The Stability Pact is a global commitment, which combines the realism of a specific macro-economic scenario with a healthy concern for the consolidation of public finances. The Pact should be interpreted in its entirety and, obviously, if one of the terms of the equation is altered, the other term must be adjusted and made flexible.
I do not want to get into an argument with the followers of the school of single thought, who have, unfortunately, come to play a leading role on the European economic policy scene. But I cannot refrain from stating that any true defence of the Growth and Stability Pact requires, first and foremost, an understanding of it. Now, understanding it means that it is correct to agree, in an unfavourable international situation, to accommodate the unavoidable loss of income and the consequent increase in the public deficit, provided it does not exceed 3%, as Mrs Neyts-Uyttebroeck rightly stated. This cannot and must not be confused with any laxity or inefficiency by the revenue authorities, much less with relinquishing in the medium term a policy of adjustment supported by budgetary procedures and a serious and ongoing effort to control public spending and improve administrative efficiency at every level. Controlling and streamlining public spending are worthy objectives. We are not, therefore, talking about a revision or cancellation of the Stability Pact. Consolidating spending does not mean irrationally demanding a linear reduction of deficits. It does mean considering that in the medium term budgetary balances from one year should be balanced with those of the next.
Mr President, stability and growth are objectives of economic activity that everyone wants, whichever party or group in the European Parliament they belong to. However, when it comes to defining these concepts and in particular when it comes to how we should achieve these objectives, then there are considerable differences between us. A purely fiscal interpretation will not help us to solve the present problems, which are reflected in falling economic growth and consistently high unemployment.
The market economy as an economic concept is fine, but it is unacceptable as a social policy tool. Or to put it another way, the market can and should regulate the economy, but not society. We see the priority as being not a supply-oriented economic policy, but a demand-oriented one. We do not believe that liberalisation is a panacea. We need not only commercial competition, but also a linkage with economic and social criteria, in order to achieve the highest possible level of social security, sustainability and justice. Balancing budgets is fine, but not at any price.
In contrast to the President-in-Office, I wish to call for an anticyclical economic policy. In times of recession, increasing public expenditure on investment in new capacity and in education and training are essential.
We have the euro area, but we do not have a European economic, fiscal and social policy. That cannot work. It is not just a matter of achieving price stability alone, which is the ECB's remit, we also need to achieve socio-economic stability.
A more flexible approach to the existing convergence criteria will not solve the problem, it will just shift the burden to those who meet the criteria. We need a new version that takes into account additional parameters such as the employment rate, the value-added ratio and the investment ratio, because these indicators reflect economic strength and development.
Mr President, Commissioner, the dark clouds of recession are looming in the west, in part due to the piercing of the asset bubble of the US stock market, but further exacerbated by the tragic events of 11 September. The US Federal Reserve has now dropped the federal funds rate to 2.5% - a 39-year low. This is the ninth rate cut this year. The ECB may respond shortly, but almost two years since the euro's launch, there is as yet little enthusiasm for its future role as the major international reserve currency.
This is in part the result of exchange-rate weakness and, in part, because the notes and coins are not yet in circulation, so it cannot yet be heralded as an unqualified success. It remains to be seen if the one-size-fits-all model of interest rates will work in all the countries of the Union, in particular countries like Ireland. These concerns and the added concerns about constitutional implications and loss of sovereignty leave my country, the UK, happy to remain outside for the time being.
Although clearly we all wish the project well, it has frankly confounded many pessimists including our former Prime Minister John Major. Some years ago, the Commission in its McDougal report concluded that central tax-raising powers of at least 7% of GDP would be needed to allow counter-cyclical spending and transfer payments to make a single-currency zone function properly.
This would, of course, have been anathema to Member States, so they decided instead on strict spending, borrowing and inflation limits in Dublin in 1996 as an alternative. Recently, there have been calls to make these Stability and Growth Pact ceilings more flexible. This is unwise in my opinion, as I believe firmly that a prudent approach to public finance and borrowing is a good thing. Furthermore, the British economy is linked to and becoming more convergent with the euro zone, so we all have an incentive to stick to the guidelines and we must not allow the US crisis to be an excuse for new, big government tax-and-spend policies. The Stability Pact includes mechanisms designed to operate in recession and Article 2.1 on the excessive deficit procedure could be used in exceptional circumstances to justify higher military or security spending. But Member States should concentrate on structural reforms, particularly in their labour markets, as the way ahead. Otherwise, we would only have high inflation and massive increases in the mountain of national debt.
Mr President, by a diabolical coincidence, it is aeroplanes that illustrate what sort of a world we are living in today. There was the tragedy in New York and there were the events yesterday in another dimension, at another level, in the airports around Switzerland. It may have been Swissair but it could equally easily have been Sabena or Olympic Airways or another airline.
You could say that we are dogmatic in the European Union about refusing to see what is going on around us. That is our right. But I think that to be dogmatic to the point where you refuse to see what even Mr Bush's government with its ultra-conservative economic philosophy and Mr O'Nill in the United States can see is taking things too far. To refuse to see the 15 billion given to the airlines, to refuse to see that, for both political and economic reasons, international movements of funds need to be controlled somewhere along the line if we are to have both economic and political stability, to refuse to see that governments need to stop being petty and to take things in hand. In this sense, I think that to abide dogmatically by a Stability Pact decided under different circumstances ten years ago is a big mistake.
Mr President, in the spring, the Council took a clear stance in favour of the Stability and Growth Pact. Around the summer recess, a few finance ministers considered it necessary to express as their own personal opinion the fact that more scope was required in the Pact as a result of a declining economy. This was apparently not an official government view because the requirements were not repeated on the platforms eminently placed to deal with this, including the ECOFIN Council. Quite the reverse, in fact. On those occasions, warm words were spoken about the Pact. Despite these fine words, President Duisenberg considered the talk of relaxing the rules very worrying. Commissioner Solbes Mira even addressed Italy, France, Germany and Portugal in a stern manner and urged them to translate the agreements into action. And he is right.
It is not acceptable for governments repeatedly to adopt a high tone and demand reductions in the interest rate from the Central Bank when they have failed to do their own homework. If all Member States, when economic growth allowed for this, had taken the required structural measures, the Central Bank would now be able to be more flexible in its interest policy. After all, there is a direct link between the budgetary policy and the interest policy in the policy mix.
Various MEPs have spoken about 11 September and Mr Herzog even went so far as to claim that the euro does not protect us against financial crises. I think he is very much mistaken. After 11 September, the Central Bank took action in an admirable manner and has most definitely shielded us from a financial cash crisis.
Some time ago, Ireland was severely punished when it gave another stimulus to an almost overheated economy, contributing further to high inflation. As far as I am concerned, Ireland might serve as an example, but we should also be courageous, and level criticism at large countries. We should especially target those countries that fully deserve the criticism. And let us be aware of the fact that the financial markets are closely monitoring the way in which the Member States are currently handling their government budgets in a declining economy. The current situation is a test of how sound the euro construction really is.
Mr President, Commissioner, ladies and gentlemen, we have had a very in-depth discussion of this subject today. I have gradually been sensing that this debate has made it clearer and clearer how justified the Group of the European People's Party (Christian Democrats) and the European Democrats was in taking the initiative to table this motion, and how important that was. There are 89 days to go until the euro notes and coins come into circulation, and on top of that challenge we are living in very uncertain times. At the same time there have been reactions in some governments around making the Stability and Growth Pact an issue. We have already heard the names of certain people in some governments who have not done their homework properly when it comes to the Stability and Growth Pact. For that reason it is particularly important in these uncertain times and with 89 days to go before the euro comes in, to convey a sense of clarity and calm to the markets and also to consumers. Europe's Stability and Growth Pact will not be shaken.
That is why it is necessary to counter the idea that weakening the Stability and Growth Pact is a way of acting to prevent a recession. It is simply not true that inflation can create jobs. And it is not true that the Stability and Growth Pact did not allow enough leeway for hard times. The Member States that have the greatest leeway are the ones that have done most of their homework. So I can only urge you not to play with fire. It is irresponsible to add to uncertainty at a time when things are already uncertain, and the Stability Pact is a requirement for the stability of the euro.
Mr President, the object of the Stability and Growth Pact is to achieve lasting stability in the financial markets, which have remained a national responsibility since the beginning of the single currency. This means that the Stability Pact is a necessary counterpart in financial policy terms to the policy of monetary union and it is a financial policy substitute for political union, which did not come into being at the same time as monetary union. The objective of the pact is to ensure that there is sufficient leeway in budgets when times are good and to make provision for bad times. Some Member States, including Germany, have failed to do this recently.
However, no sooner have the first difficulties appeared than people have started talking about how the criteria are interpreted. The usual criticism is that although the pact promotes stability, it also acts as a fiscal straitjacket and thus exacerbates weakness in monetary growth. This criticism fails to take account of the facts. The commitment made is to balance budgets in the medium term and to limit deficits, and it cannot therefore be thrown up in the air as soon as growth subsides.
That is why a clear signal is needed from ECOFIN, especially after the discussions that have taken place. With just three months to go before the euro comes into circulation, as Mr Karas mentioned, we need a sign of stability. The problem is that we have failed to achieve the Lisbon objective of becoming the region with the strongest growth in the world. But we can only achieve that objective if the Member States do their homework. They cannot blame this on the European Central Bank.
I would also like to take issue with Mr Tannock for suggesting that the ECB has not met its objectives during this period of crisis. The ECB in particular has reacted very well since 11 September, and the euro has held up. However, the fact that we were already discussing the Stability and Growth Pact before 11 September meant that we were playing with fire, as Mr Karas put it, and causing uncertainty. If we had not done that we would be able to debate the future of the euro in a far calmer way now.
Mr President, with only a few days before the introduction of the euro, I believe we should most of all avoid the risk of confirming a contradiction between convergence and stability policies on the one hand and, on the other, policies aiming at sustaining the processes of growth and lasting development, in accordance with the objectives of the Lisbon Summit. Bearing in mind the implementation of planned and existing automatic stabilisers, I think the objectives set in the Stability and Growth Pact should not be presented or seen as obstacles to growth or the need to respond - politically too - to the consequences of a downturn in the economic climate like the one we are now going through.
Furthermore, I believe it would be just as wrong to present compliance with the Stability Pact objectives as being a sufficient or, worse still, the only possible reaction to a context with a clear risk of recession. I believe that in such circumstances there is once again a need especially to speed up progress towards two goals. The first is to specify and perfect tools of analysis and control, to ensure that public finances are used consistently and concomitantly in support of selective investment programmes that are strictly targeted and as such useful in an absolute sense - and even more necessary when compensating for the economic downturn. The second goal, confirming the positive nature of the Stability and Growth Pact, is to adapt and consolidate it so it remains in operation beyond the time when it should have reached its objectives, thus improving the conditions and strengthening the tools for an effective Community economic policy.
Mr President, rather than talk about the Stability and Growth Pact I want to comment on another subject which was raised at the informal ECOFIN and with which this debate deals, and that is the Member States' ministers' call for Parliament's agreement on the Money Laundering directive. I would like to echo that call for both colleagues across the European Parliament and governments across Europe to reach an agreement on this directive as soon as possible.
This has been made all the more crucial by the tragic events of 11 September. Terror that day struck at the heart of the global financial system. The terrorists were clearly prepared to use all the mechanisms and tools that the global financial system gave them in planning that attack. Let us turn those tools against them. Many bankers and finance workers died in that attack. Let us enlist the help of those bankers and finance workers in responding to it and preventing a repetition thereof, because this is a concrete step that we can take in the war against terrorism. No-one is going to ask us to go and die on an Afghan hillside, though others will be asked to pay that price. But we too can - and should - make a contribution, because the bankers, brokers, cleaners, IT technicians, investment advisers, lawyers and caterers who spill off our trains into city centres in Frankfurt, Paris, London and Brussels are just the same as those 5000 or 6000 people who turned up for work in New York one day and will never ever come home.
The time has come to stop quibbling about lawyer confidentiality. I call on this Parliament to agree to a directive which will help starve the terrorists of funds. I call on it to agree to the freezing of assets of terrorist organisations, because someone, somewhere, is banking bin Laden's money. We can help starve him of funds, which is as important a task as the military operation which we know will soon follow.
Mr President, Commissioner Solbes, ladies and gentlemen, at a time of particular international tension, I believe I can state that the Stability and Growth Pact is like a guarantee of our will to uphold all the restructuring plans and growth programmes that underlie the building of an economically strong, cohesive and genuinely competitive Europe. Any idea of waiving or relaxing established plans would undermine the future development of the whole of Europe.
There is now an aspect that should also be given due consideration: the massaging of budget balance data so as not to reveal any anomalies that may still persist in certain public accounts. Unfortunately, in this respect, we in Italy have had to face a sad legacy from the centre-left.
This is not the right attitude, certainly worse than that of failing to bring the economy into line with the required parameters. While the former case involves fraudulence, the latter is, it is hoped, just a momentary, temporary difficulty. Such massaging of data should be clamped down on with no half measures and penalties can be imposed where appropriate.
In the context of the Pact and the general awareness that it should be observed, it cannot be ignored that certain areas or even entire regions - southern Italy, southern Spain, southern and part of northern France, and eastern Germany - are certainly behind the rest. While the Member State as a whole must observe the pacts it has signed, it is also true that special relief measures for these areas - I refer to differential taxation, the use of unused Structural Funds for tax credits, new types of aid after 2006 for countries excluded from Objective 1 - should not only not be considered censurable but should be seen as desirable by all.
Mr President, I should like to thank all those who took part in the debate for their comments and contributions.
I shall start by pointing out that our economic situation is different from that of the United States. The European Union' s point of departure is quite other from the United States' : our balances are not the same either, what has taken place in the United States has not taken place in Europe and, furthermore, our institutional framework is not the same. In my view it would be unrealistic and undesirable to try to apply the American model to Europe.
It has emerged from the debate that some of you feel our main concern is to prevent public sector involvement. That is not at all the case. We have never conceived of this issue in terms of a public sector versus private sector debate. There is scope for more public investment. There can be more public involvement, always of course within the rules laid down in the system we have created for ourselves to ensure more effective operation of the balance between monetary and fiscal policy. The ECOFIN decision on airlines and insurance cover as a result of the political risks involved is a good example of the swift effect of public action.
The debate then moved on to focus on the Growth and Stability Pact. Some of you are of the opinion that those of us in favour of the pact are adopting a fundamentalist position, others find it dogmatic. Some of you have even mooted the possibility of doing away with the pact altogether.
I would be inclined to side with the presidency and with those of you who have referred to something I consider crucial. The Growth and Stability Pact is intended to serve as an instrument to facilitate anticyclical action by the public finances. That was its original aim and remains its essential nature. Hence there is no question of dogmatism or fundamentalism.
We could discuss whether our past experience, gained from implementing the pact during periods of growth, has led us to the conclusion that it is only applicable to that end. True, in times of growth we were not particularly dogmatic as far as exhausting the possibilities of the pact with regard to reducing the public deficit in certain Member States. We may well be regretting that just now.
Returning to the logic enshrined in the pact, the pact does allow anticyclical actions. There is no doubt that the pact' s flexibility is due to two fundamental elements. The first concerns exceptional circumstances and it is not relevant to analyse these now, as exceptional circumstances are only invoked in times of deep recession or when growth has fallen below certain levels. The second element concerns the normal implementation of the pact through the operation of the automatic stabilisers.
In the specific case of the automatic stabilisers, the element of flexibility is contained in the pact itself. I can state quite clearly that in no way are we amending any position. Rather, the nature of the pact provides accordingly.
In the code of conduct adopted by ECOFIN last July it was already stated that one of the fundamental elements of the Growth and Stability Pact is the medium-term objective for the fiscal position. It is made quite clear that assessment of the objective for the various countries should take explicit account of the cyclical position and its implications for the budget. Clearly, as some of you have pointed out, this element will therefore have to be taken into account when adjusting Member States' stability programmes.
On occasion, the Commission has insisted that the cyclically adjusted deficit position should be included in information on the stability programmes. You are well aware, ladies and gentlemen, that we are experiencing technical difficulties. The latter relate not only to the concept but also to the method of calculating this structurally adjusted position.
Obviously, rather than making us more flexible, this will allow us to apply the pact to a reality different from that which prevailed when the various stability programmes were defined. It further implies as I said in my first speech, that in the Commission' s interpretation nominal objectives must not be considered set in stone. The nominal objectives are linked to certain assumptions on growth. Consequently, as I stated, there are no problems, there is flexibility and no dogmatism. Rather, we have moved on to a different stage as far as implementation of the Growth and Stability Pact is concerned.
Would an approach involving greater spending resolve the problems? I do not believe it would. Our position is that given the European experience in recent years, involving a rather procyclical approach to this type of decision, and having observed the difficulty experienced in regaining balance, it is not a wise option. As I said in my opening speech, we therefore remain of the opinion that the best choice is to opt for more Europe. Some of you have argued along the same lines.
More Europe means Lisbon. In the context of Lisbon, more Europe means increasing our potential growth. More Europe means more efficient systems. More Europe also means taking greater account of the impact of the crisis on the international markets. It also means taking into account factors as significant as international commercial negotiations on development aid, and all those related factors which will doubtless allow us to improve the context.
In conclusion, more Europe can also mean progress on issues linked to fiscal competence which some of you have referred to, ladies and gentlemen. There is no doubt about that. More Europe will certainly mean progress in the fight against money laundering. All this is undoubtedly essential if we are to cope successfully with the tasks we have set ourselves.
A debate such as today' s warranted a much longer reply. Unfortunately however, we are running out of time. Nonetheless, I was anxious to comment quickly on these ideas to make the Commission' s position on this final item quite clear.
Thank you very much, Commissioner.
I have received seven motions for resolution, pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Television without frontiers
The next item is the report (A5-0286/2001) by Mrs Hieronymi, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the third report of the Commission to the Council, the European Parliament and the Economic and Social Committee, on the application of Directive 89/552/CEE 'Television without frontiers' (COM(2001)9 - C5-0190/2001 - 2001/2086(COS)).
Mr President, Commissioner, ladies and gentlemen, the objective of the Television without frontiers directive is to establish an EU legal framework to promote the free circulation of audio-visual broadcasting services and to guarantee certain particularly important interests, such as pluralism, cultural diversity, and the protection of consumers and minors. We have before us today the Commission's report on the application of the directive for the period 1997 to 2000.
The key points to emerge from this report are as follows. The main objectives of the directive have been achieved, but a thoroughgoing revision of the directive is needed. The five main points of the report, very briefly, are these: firstly, the directive has been implemented in 12 Member States, with three yet to follow suit. Secondly, the television sector experienced an overall phase of continuous growth between 1997 and 2000. This applies both to the number of television channels and also to the total turnover of radio and television broadcasters and to the advertising turnover of both state-owned and private broadcasters.
Nevertheless, the report indicates that when it comes to trade in television programmes, Europe has a deficit with the United States of some USD 2.9 billion, while the overall deficit of the audio-visual sector is some USD 6.6 billion.
Thirdly, the 50% quota for European works was clearly exceeded, except in Portugal, falling in a range between 53% and 81%. Fourthly, although the provisions on the protection of minors were complied with overall, there needs to be better coordination in future. Fifthly, four countries have so far made use of the new provisions under Article 3a about broadcasting events of particular importance to the community, and four others are planning to take advantage of those provisions, particularly for sporting events. The committee noted shortcomings in the report with regard to implementation in the candidate countries and in the analysis of trends in media concentration.
The digital era is now on the way, and the integration of television, PCs and the Internet requires a fundamental revision of the TWF directive so as to create a European legal framework for broadcasting audio-visual material with various degrees of regulation. The cornerstones of this should be as follows: first, the rules on advertising should be reviewed and made more flexible; second, the quota arrangements should be reviewed to see if they can continue to be a suitable instrument for promoting European works; third, we must guarantee open and compatible standards for various systems covering rights of access; fourth, there is a need for stronger and more effective self-regulation, particularly as regards the protection of minors; fifth, the trends in vertical and horizontal integration of the media should be analysed, and sixth, a review of the arrangements under Article 3a and how they are to be dealt within future is required. I can therefore give my full support to Amendments Nos 2, 3 and 4 which have been tabled here.
The preparations for this review process should take into account the exceptional impact of television and new technology on democracy and society, particularly in the digital era. The process of gauging public opinion therefore needs to be carried out openly, in a way that takes account of both experts in the audio-visual sector and the views of the public.
So I very much welcome the fact that the Commission has provided for a broad communication process, and we hope, Commissioner, that in view of the speed with which digital technology is developing you will bring forward your proposed review as soon as possible. However, I would like to make an appeal to everyone: we must take advantage of the opportunities for dialogue over the next 18 months to demonstrate that the European Parliament cares about what matters to the public, especially when cultural issues are involved.
Mr President, I declare an interest as a director of a television documentary company, in which I am now not very active; but I retain my concern for the quality of our broadcasting and television.
I welcome Mrs Hieronymi's report and salute her for it. It goes to the heart of the cultural diversity that we prize in Europe. We defend public service obligations - however the service concerned may be financed - and the principles of universal access, which constantly come back in all of our debates now about technology.
The Committee on the Environment, Public Health and Consumer Policy has taken heed of the imbalance in the European audio-visual market place, and I hope the Commissioner will be able speak on this. Since 1999 the revenues of European television companies have grown by an average of 46.3%. In that time, public-service broadcasting hardly grew at all and creative television production in the five major producing countries of the European Union was sluggish or, in some cases, falling. At the same time, US programme sales to Europe - programmes which, as we know, are reaping their tertiary reward, having already cleared their primary and secondary rewards in the US market directly and by satellite and cable - grew massively. That is not a healthy situation. The protection of the diverse market in Europe remains crucial. The imperatives of the technology should be linked to what consumers need, as well as what the production empires want to sell.
Article 3a, referred to earlier by the rapporteur, shows what can be done to keep the widest audience for special events. I too support Mrs Junker's amendments and others on the same point. It was a major change for the better and it showed that we can intervene here and in the European Union.
We need to return to the issue of media concentration and how that relates to the public good, not just in terms of diversity but also in terms of raw political power.
Finally, we ought to be able to say to the applicant countries: do as we do and not merely as we say. That means having rules that are observed, for them as well as for us.
Mr President, this directive, which was devised in 1989, bears the highly suggestive title 'Television without frontiers' , but one could not really have imagined that it would also be without time limits. This area, which was subject to innovative legislation thirteen years ago, has clearly changed radically and to an amazing extent. The same even applies to the update we passed in 1997: everything has been left behind by the driving force of new technologies and also fashion. We are thus increasingly sure that the review of this directive, until now expected for 2002, will be brought forward to the beginning of next year, without waiting for too many months to go by.
The last five years have, in fact seen a veritable revolution in the television sector; the old TV has now become a supporting actor, a technical tool in the service of digital innovation, the webcasting invasion, the Internet and interactive relationships between user and broadcaster. A global, up-to-date review is also needed because of all the other problems that directly or indirectly surround the world of television, such as the increase in turnover of the networks, the steady and increasingly disturbing invasion by advertising, the explosion of private broadcasters, and the growing social and moral implications of certain programming.
The scope of the directive needs to be broadened to embrace not only the subjects mentioned above but also others that are already included but are insufficiently developed, such as the problems of intellectual property, respect for children as often unsupervised users, the cultural levels of programmes - taking into account not only the interests and requirements of those who make them but especially the feelings of those at whom these products are targeted - and lastly the confrontation with American productions, a subject on which there was quite a harsh confrontation in 1997 but which remained to a great extent unresolved.
Lastly, on this subject, I also hope we can again discuss the so-called 'right to information' , a right which, because of equal opportunities, should clearly concern not only the citizens of the European Union but also all those living outside who receive programmes produced inside the EU. It is not enough just to guarantee the great sporting events, as we did in 1997, since man does not live on football alone - if you will forgive the pun. We must distribute constantly updated information, based on culture and constantly updated, not only to those who live within the European Union but especially to those less favoured by geographical location or social and economic status. Everybody' s 'right to a satellite dish' is not enough: you need the money to get one. Imagine what can come into houses through a dish in the remotest parts of the world. The most precious aid is that reserved for the production of programmes designed to report, safeguard and make proposals, in the sense of safeguarding regional and local cultures.
Finally, let me renew an invitation to the Member States. The rapporteur, whom I congratulate, and whose amendments and positions I support, reminded us that only twelve Member States have so far implemented the directive. Well, Commissioner, let us take this opportunity to give the Member States this message again: believe in this directive, because it will become increasingly urgent, current and important, and if you believe us you must first of all implement it!
Mr President, we agree that revision of the Television without frontiers directive is urgently needed.
Firstly, it is needed because the context in which the televisual market operates, as it has been described, is so different from what it was when the directive was last revised that it does not seem feasible to retain the latter for a further two or three years. As an estimate, we could say that at most, the directive only covers some 50% of the problems currently experienced in the sector.
Secondly, revision is required because we need to come up with solutions which were not provided at the time. Television remains the main source of information and entertainment for most Europeans. In my view, apart from the issue of the low quality of content, it is beset by three main problems. Too much advertising is broadcast, with no thought for its suitability or the ages and timings involved. Only rarely are European films broadcast, which is an affront to European culture. The business of digitalising programmes so they can be shown on subscription channels has taken off.
Doubtless these problems already existed in 1996, but the situation is now critical. This suggests that although the directive has been successful as far as the free circulation of television services within the Community is concerned, it has failed in other important areas.
The Commission' s communication does not allow us to assess the efforts Member States made to redress the situation in the three years under scrutiny. Suffice it to say that three Member States did not even transpose the directive into their legislation. Most probably, the results for the remaining Member States were not identical, but the Commission has not made such a comparative study available. There is little detail on the situation in the candidate countries. This should feature prominently in the new directive.
For all these reasons, Mrs Hieronymi has refrained from launching an in-depth debate in her report. I believe she was wise to do so. This debate should take place when the directive is revised, and she has requested such a revision. A number of guidelines to inform the process have been laid down. I should like to refer to just a few of these, namely the urgent need to introduce new services based on new technologies, the need to stimulate and accelerate the transition to digital technology and the coordination of the new directive with the revision of the directive on electronic commerce.
The Socialist Group will therefore vote in favour of the report and endorse two amendments tabled by Mrs Junker. Regarding these amendments, I would like to highlight the need for Community legislation to ensure that events or shows of great interest to the citizens should be protected from digitalisation so that they can be made available to all social classes free of charge.
Mr President, Commissioner, while I would like, on behalf of the Group of the European Liberal, Democrat and Reform Party, to thank the rapporteur for this report, I would also like to echo the previous speaker in drawing attention to the future. The Commission' s report states that the next report on the directive must also address issues which are important to the consumer, such as operational compatibility, conditional access and how the transition to digital broadcast technology will take place, but the world may already have moved on by the time the next report is drawn up.
I would like to remind everyone that, when debating the 'telecom package' , Parliament approved by a large majority the fact that we should demand an open, common standard for TV transmitters and receivers, the only one so far approved in Europe and known as the MHP standard. This standard would guarantee a situation in which all consumers knew what applied and one in which they had the confidence to acquire the necessary equipment. It would also guarantee that vertically divided markets did not arise. A large majority of Parliament backed this view.
But what has happened since then? The Commission does not support this decision, and the Council has entirely ignored the issue, which I believe is of immense importance if we are to achieve what is known as Digital Update and promote digital technology in all TV markets. I therefore hope that the Commission in its entirety can start to support the demands which have been made by Parliament and which we in the ELDR Group would like to clarify a little. The rapporteur has already pointed out this requirement, but I would like to repeat it in order to make it clear to all the services of the Commission.
Some have said that 'Television without Frontiers' is a loaded title for the directive. There is also a special set of problems in this context. In many cases we see that the directive has not functioned in the intended manner with regard to opinion-formers or individual consumers who wish to view TV from another country. The Commission has found that the way in which copyright is handled prevents it from doing so. I hope that this issue too will be debated in greater depth in the future.
Mr President, there are many who believe that this report does not go far enough in analysing the potential problems facing us as we embark on the revision of the Television without frontiers directive, expected in 2002 as we are all aware. However, it raises some very important issues and it is important to start that dialogue now.
My personal concern is the role of public service broadcasters in this important agenda. It is important to recognise that today's public service broadcasting needs to adapt to the changes. Today's radio and TV sector is a competitive one and the market forces which largely govern it cannot be ignored. Public service broadcasters have a crucial role to play in the digital world. Public service broadcasters make programmes of high quality in indigenous languages reflecting indigenous cultures. They also have a crucial role to play in encouraging people to use and understand the new digital media. I agree with the Commissioner's statement in a recent communication that broadcasting and culture should remain within the WTO's services category and that this arrangement should be respected. Having established that, we then need to be absolutely certain that there is sufficient scope for national and EU legislation to protect public services and cultural entities. Robust and determined early regulatory action will be needed to create the open environment we all seek, and one which is in the real interests of all citizens and economies of Europe.
Europe has to compete in the digital world where consumers and citizens can wander freely and where competition delivers diversity and choice. With its complementary mix then of private and public service broadcasters, the European audiovisual model guarantees pluralism of information, cultural diversity and access for all to information, education, entertainment and the arts. I will be voting in favour of the report and look forward very much to the forthcoming debates as we look to the future.
Mr President, I would first of all like to congratulate the rapporteur on the work she has done and also the Commission on such an appropriate initiative.
Nevertheless, I would like to highlight three aspects which seem to me very important. The first is the importance of the audiovisual sector in promoting sport. We must not forget that sport contributes to forging an identity and bringing people together, as well as uniting sportspeople and spectators by offering the latter the opportunity to identify with their nation.
Furthermore, sport is one of the fields of activity which most affects and touches on the citizens of the European Union regardless of their age or social origin, and therefore sport cannot and must not be discriminatory and all the citizens of the European Union must be able to see sporting events. They must not be a privilege for the few, since these events are of great importance to our society.
The second issue is the need to control advertising slots, and I therefore fully support the rapporteur when she backs the Commission' s strategy of carrying out a study on the repercussions of television advertising and TV shopping techniques on minors.
And the third issue I would like to highlight is my total support for the rapporteur' s request that the Member States strengthen dialogue and cooperation on all issues relating to the protection of minors and young people. We cannot aspire to a world without violence when our future adults spend the day watching increasingly violent animated cartoons, films and news items.
Mr President, ladies and gentlemen, in 2000 there were 152 households in the European Union with television sets able to receive over 580 different channels. That implies a growth of around 180% in just four years. These figures alone should be enough to illustrate that the conventional television market, which only covers a small part of the overall audio-visual sector, is a major growth sector.
The Commission report shows that the Television without frontiers directive, which was originally highly controversial in my own country in particular, has proved its worth. It provides sensible conditions for international broadcasting. In the period covered by the report, 50 channels were already aiming chiefly at markets outside their local area. The TWF directive closed various regional legal gaps and created binding standards for areas including advertising and the protection of minors, thus creating a level playing field in terms of equal opportunities and competitiveness.
I welcome the way the Hieronymi report sets all this out. However, it also makes it clear that we need to embark as quickly as possible on a new review of the TWF directive, if we are to keep pace with the fast-moving developments in the audio-visual sector in a time of increasing digitalisation. That applies not only to the provision of all kinds of multimedia services, it also involves an appropriate approach to the trend in concentration of the media, which is also progressing at a pace that is hard to follow. The other side of the coin is the need to ensure freedom of information, diversity of opinion and pluralism, and to establish an essential multimedia foundation to promote European cultural diversity.
Mr President, I would firstly like to congratulate Ruth Hieronymi on her excellent work on this issue. Her achievement has been demonstrated by the wide consensus she has obtained on this important but extremely sensitive subject. I agree with the general philosophy of her report and with the proposals it contains.
As regards the method used, I think it is regrettable that the results obtained were not evaluated in relation to the set objectives. This would have produced a better picture of the real cultural and economic implications of this directive for each of the Member States and candidate countries. On the other hand, I support the wish of the rapporteur and the Commission to propose a revision of the directive, and to do this in parallel with the revision of other directives, after initiating three in-depth studies. Only an overall approach will lead in the medium term to the development of a coherent and forceful policy. Please note I am talking about an approach. This is something that the directive does not at present provide. The audiovisual sector has undergone profound changes. New services have necessitated new technologies and have also led to an increase in the number of broadcasters. As a result, the sector has been completely transformed. Consequently, if we want to ensure the continuity of our audiovisual sector, we must now widen the scope of the directive. I have a number of concerns on this matter. There continues to be an imbalance between European cinema production and imports from the United States. European films rarely reach a European Union audience outside the country where they are produced. Six per cent of European films are shown outside their country of origin. Of the total volume of programs, 74% are fictional works imported from America and only 14% are European in origin. As well as simply exporting programmes, major industry players are promoting the export of American thematic television channels to Europe. These are sold both to digital grouping operators and cable satellite channels. In addition, Europe lags considerably behind the United States in the development of the digital sector.
These are the difficult issues confronting us. This is why I believe that the only possible response is global and proactive action by the European Union. Over and above the economic and financial issues, which are clearly very important, is the key issue of our cultures, identities and the values we hold dear.
Mr President, in a previous life you also held the important position of Deputy Mayor of Madrid, so I am sure you and this House in general will be interested to know that we have a high-level deputation from Germany's cities in the public gallery. We should offer them a warm welcome.
We agree with you. I see that you are very well informed by a Spanish compatriot of mine.
Mrs Reding has the floor on behalf of the Commission.
Mr President, to begin with, I would like to thank Mrs Hieronymi very much for her excellent report, and for her commitment to television and cinema. This commitment demonstrates that Parliament understands the importance of the Television without frontiers directive and its implementation. I would like to remind honourable Members that Mrs Hieronymi' s report does not deal with the development of television in general, nor is it about cinema. It deals with the Commission' s report on the implementation of the Television without frontiers directive between 1997 and 2000. I completely agree with those Members who deplore the state of European cinema, and are critical of both the quality of films and the industry' s economic role. I would like to remind them that last week the Commission published its report on cinema. Mr President, I am sure Parliament will have the opportunity to begin a wide-ranging debate on the development of cinema in Europe. I wish it well. However, the issues relating to television are slightly different. I would like to draw your attention to the promotion of the distribution and production of television programs (as outlined in Articles 4 and 5 of the directive). It can be seen that the weighted average of European programmes broadcast by the major channels is between 53 and 81%, with the exception of one country. It should also be noted that the majority of Member States have introduced more rigorous legislation than that provided for by the directive. Fortunately, the situation is far better for television than for cinema. Therefore, Mr President, I propose that we discuss the subject of cinema seriously for once in this House. It is very important that we hold this debate. Several Members have spoken of the need to revise the directive. This process is already under way. It began this year with a wide-ranging consultation with the industry. The process will continue next year. I am sure you know that we have begun three studies on different aspects of the directive on the Audiovisual sector. We have ensured that these studies are undertaken by experts who are independent. They are therefore impartial studies, benefiting from the input of the industry and providing an objective assessment of the situation on the ground. The consultants involved have organised workshops bringing together people from the industry, from government and politicians. Members of Parliament were also invited to these workshops. Plans are afoot for further workshops. Surveys of the views of interested parties will, of course, be followed by assessment and drafting work. The findings will be brought together in a series of reports which our consultants should make available to us at the end of this year or January next year. The Commission will then begin its own consultation process with the publication of a working document, to which everyone will be invited to respond before the summer of 2002. Mr President, Parliament will therefore have plenty of opportunity to reconsider the avenues explored in Mrs Hieronymi' s report. Most importantly, Members will also be able to examine possible future directions. On the basis of the work undertaken, and depending on the results obtained, this will lead to an institutional debate on the directive and, if necessary, on the Commission' s proposals for a new directive, between now and the end of 2002. I would like to point out that I agree with Members on the need to reform the directive. It is clear that the process in which we are engaged is extremely complex. The views of Parliament will be taken into account at each stage of the process. Mrs Hieronymi' s report devotes much attention to the revision process, while also illustrating the complexity and importance of the debate.
Mr President, if I may, I would like to examine two parts of the report presented to Parliament. I wish to comment on Recital H and Article 1 e). According to Recital H, the directive is now obsolete and applies only to generalist, free-to-air television, for which purpose it was originally created. This is an inaccurate assessment of the situation. The directive has a much wider scope. It applies to broadcasting in general, including subscription and thematic broadcasters, and also to digital and analogue broadcasting. The comments made in Recital H are therefore mistaken. They constitute a serious error as the directive does not apply to the Internet as the Internet did not exist when the directive was drafted. Appropriate provisions should therefore be included in the revised directive. At present, it is risky to say that the directive is obsolete for the simple reason that this could play into the hands of Member States that have not yet implemented the directive. Your rapporteur underlined this point: why implement an obsolete directive? This would result in no action being taken and no further pressure could be applied. The final outcome would be the opposite of the wishes of Parliament. This may also pose problems for candidate countries. They are currently experiencing considerable difficulties in transposing the acquis into their own legislation. I shall say more about them later. Are we going to force them to implement an acquis that Parliament considers to be obsolete? In the interests of this matter, Mr President, it is therefore extremely important to amend this part of the text. We must also ensure that we do not give a negative impression to Member States implementing the directive, or to the candidate countries transposing the acquis. Rather, we must remind them that the directive continues to provide legal certainty to European audiovisual operators. Some Members have already, quite rightly, highlighted this point.
Point 1) e) of the report deplores the fact that the Commission has provided insufficient information on the efforts made by the candidate countries to implement the acquis relating to the audiovisual sector, and has not stressed the need for them to increase their efforts. I would like to remind you that the report drafted according to Article 26 of the directive deals solely with the implementation of this directive by the Member States of the European Union. It does not deal with the adoption of the acquis by the candidate countries. It therefore follows that there are no details on the adoption of the acquis, or of recommendations for these countries. That said, I have some good news on this subject as the overall situation regarding the adoption of the acquis has improved since the end of 2000. All candidate countries, except for Romania, Hungary and Turkey, have provisionally closed Chapter 20 relating to the audiovisual sector. This clearly shows that the national legislation of the great majority of the countries concerned complies with the acquis.
Mr President, I would like to thank Parliament for always having supported me very strongly in my efforts to try to make progress to benefit our cultural industries, and also our cultural diversity. I can but say to Parliament that our work has only just begun. Revising the Television without frontiers directive will be a considerable and highly complex task in which I will continue to need the resolute support of Parliament. On the basis of past experience, I feel you will not fail me.
Thank you very much, Mrs Reding. We are also grateful for this impetus you are giving to the revision of directives. I am sure that the Commission and the European Parliament will work together to bring us up to date.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Council)
The next item is Questions to the Council (B5-0333/2001).
The Council will be represented by Mrs Neyts-Uyttebroeck, President-in-Office of the Council.
Question No 1 by (H-0689/01):
Subject: The 'Republika Srpska' What policy is the Council Presidency pursuing towards the so-called 'Republika Srpska' in Bosnia-Herzegovina, with particular regard to cooperation with the International War Crimes Tribunal in The Hague and to the return of expellees?
Mr President, ladies and gentlemen, the Council has repeatedly and consistently stressed the great importance the European Union attaches to compliance by the countries participating in the stabilisation and association process with the international obligations relating to the International Criminal Court for the Former Yugoslavia and to establishing a lasting settlement on the issue of refugees and displaced persons. This forms part of the European Union conditions of the stabilisation and association process. The countries of the Former Yugoslavia subscribed to these conditions at the Zagreb Summit. On 11 June the Council approved a report assessing the progress achieved by the countries of the region in relation to these conditions for European integration. The report also contained specific proposals detailing how the countries can continue working towards this aim.
On that occasion, the Council concluded that Bosnia-Herzegovina had not cooperated sufficiently with the International Criminal Court for the Former Yugoslavia, especially as regards Republika Srpska. None of those indicted for war crimes had been arrested by the authorities of Republika Srpska. The Council therefore ordered Bosnia-Herzegovina to take further measures to ensure that it complies in full with the Dayton-Paris agreement and collaborates fully with the International Court.
On that same occasion, the European Union expressed its view that the process of the return of refugees and displaced people throughout the whole of Bosnia-Herzegovina should be speeded up. It was also stated that measures to create the proper conditions to enable people to return should be strengthened. The European Union also expressed its hope to see the governments of Bosnia-Herzegovina and Republika Srpska implement all the recommendations that have been made. The Council will ensure these matters are monitored.
This monitoring process will also allow the European Union periodically to assess compliance with the criteria established as part of the stabilisation and association process. This will enable us to assess the level of the relations established, and to decide if the level of technical and economic assistance can still be justified. We could certainly use this tool to apply pressure on the governments of Bosnia-Herzegovina and Republika Srpska, should it prove necessary to do so.
Madam President-in-Office of the Council, I have two short additional questions. First, I would like to know if Council has asked the Republica Srpska how many expellees and refugees have now returned to the Republica Srpska. Are any figures available on this? Secondly, I would like to ask if cooperation with the International Criminal Tribunal for the Former Yugoslavia has had any repercussions on the finances of the Republica Srpska.
As regards your first question, I am unable to answer this at present but we shall check and see if more accurate figures are available. I believe I have already given the beginning of an answer to your second question, in that the Council has clearly indicated that, if the situation does not improve, it may consider revising the funds placed at the disposal of the authorities, both in Bosnia-Herzegovina and in the Republika Srpska.
Question No 2 by (H-0690/01):
Subject: European regions, subsidiarity and reform of the treaties Under the weight of so many treaties (the first being Rome and the latest Nice), Europe can no longer be regarded (as far as either individuals or the public as a whole are concerned) as something 'international' ; it is now something 'internal' , not just in economic or market terms but from all points of view. The Flemings and the Walloons cannot look upon us Basques (nor the Catalans upon the Finns, the Scots or the Welsh) as foreigners. We are all citizens and peoples who belong to Europe.
Does the Council therefore support the idea put forward some time ago in Belgium by Mr Dreze concerning the setting up within Europe of Euro-entities, that is, non-state political bodies which would be granted EU legal personality so that they could establish and maintain direct relations with the Committee of the Regions, the Commission, the Court of Justice, etc., and conclude valid agreements with other public authorities anywhere in the EU, as an extension of European law? Does the Council not think that this issue should be specifically pursued as an initiative relating to the future of the Union, to be considered under the procedure for debating the reform of the treaties which is to be established at the Laeken European Council?
On behalf of the Council, I would remind you that the Union, in accordance with Article 6(3) of the Treaty on European Union, respects the national identity of the Member States, while Article 48 of the same Treaty stipulates that the Intergovernmental Conference has the task of establishing by mutual agreement the amendments to be included in the Treaties.
During Question Time in July, I was given the opportunity to reply to a number of questions - I believe there were ten in all - about the possible added value which an active and institutionalised participation of so-called sub-state groups would give to the debates at Union level. I then said that the Council, without denying the incontrovertible political impact of the Committee of the Regions, was at the time unable to give a detailed response to questions concerning the role of the regional units in the Union' s structures.
The Council obviously knows the different viewpoints and is carefully following the developments around topics directly related to the balance of power within the European structures, starting with the concept of subsidiarity itself. At this stage, on behalf of the Council, all I can do is look to the very near future, that is to say to the forthcoming meeting in Laeken, where the European Council intends to adopt a declaration which will form the basis for creating conditions to guarantee the Union' s future. And at that meeting, I have no doubt that the tone will be set for the way in which the preparation of the IGC 2004 will have to be structured and how participation will need to be extended.
Moreover, I would like to refer you to the very thorough explanation and reply which Minister Michel gave this morning on behalf of the Council, and in which he has already given a few quite specific indications in this connection.
Madam President-in-Office of the Council, in the Councils of Ministers, decisions are often adopted which affect the exclusive legislative competences of historic nations such as the Basque Country, Catalonia or Scotland, of regions such as Flanders or Wallonia, of federal states such as Bavaria, Baden-Baden, Rhineland, etc.
Do you not believe that, in the event of a conflict of competences resulting from decisions adopted in the Council without the presence or acquiescence of the historic nations, regions or federal states affected, the latter constitutional entities should be empowered to present their case to the European Court of Justice, since that Court has the power under the Treaty to hear and pass judgment on these conflicts?
Do you not believe that the European Council at Laeken should include these issues in the future debate on the Union and the distribution of competences between the Union, the Member States and the other institutional bodies?
Mr President, Mr Ortuondo Larrea, although this is an issue about which I am extremely passionate, I do not feel that it would be advisable for us to resume the debate which took place in this House last July. I did, I believe, at that point in time answer in a comprehensive manner, partly on behalf of the Council where possible, and partly in my own name. Allow me therefore to refer you to the Minutes of that sitting in which you will find all the replies to the questions you have just asked.
Question No 3 by (H-0691/01):
Subject: Working languages in the European Patent Office On Thursday, 31 May 2001, the Council published a common position on the Community patent. With regard to the language regime used at the European Patent Office, the text simply notes that translation costs must be limited. It is a fundamental principle of the European Union that everybody should be able to address the institutions in any of the eleven official languages.
Does the Council agree that it must be possible for an application for a patent to be submitted to the European Patent Office in any of the eleven official languages of the EU? If so, how does the Council guarantee that individuals and businesses may submit applications for a patent in any of the eleven official languages? If not, how can the Council justify a position which is so at odds with the official line? Does the Council support the Greek government' s plan to lodge a complaint against the language regime used by the Community Trade Mark Office in Alicante?
It is correct that on 31 May 2001, the Council adopted a common position on the Community patent with the aim of furthering future discussions on this subject. With regard to the language regime used at the European Patent Office, the common position posits that it must be based on a number of principles which apply universally, including the principle of non-discrimination. In order to curb the cost of translation, further consideration must be given to the various suggestions made in this connection, including technical translation aids, without ruling out other options a priori.
Having regard to these guidelines, the Council recently started discussing the provisions presented in the Commission proposal for a regulation on the Community patent, as well as the other solutions which have been provided for consideration by various Member States. In any case, the honourable Member will understand that the Council is not prepared at this time to adopt a clearer position concerning this motion for a resolution, including the linguistic aspects involved, as long as the European Parliament, consulted in accordance with Article 308 of the Treaty, has not issued a recommendation on the matter.
The Council would remind the honourable MEP that the language regime of the Office for Harmonisation in the Internal Market is established by the Regulation on the Community Trade Mark. This regulation was adopted unanimously by the Council following the agreement reached at the Conference of government representatives at the level of Heads of State and Government on 29 October 1993.
Moreover, with regard to the steps taken by the Greek government in case T-120/99, the Council is taking note of the judgment pronounced in this case by the Court of First Instance. This judgment rejects the appeal, as well as the arguments, of the requesting party against the language regime of that office.
Madam President-in-Office of the Council, as we have come to expect of you, you are being extremely polite to the European Parliament. It is very considerate of you to refer to Article 308. We all know that Article 308 concerns a unanimous decision taken by the Council following a recommendation from Parliament. So that is why you are waiting before adopting a clear stance. I can understand that, but despite this, we must all realise that there appears to be only a few Member States, including Portugal, Spain, Greece, Finland and Italy, which are strongly opposed to the exclusive use of French, English and German. All the other Member States, including my own country, unfortunately, agree to the very limited application of this language regime. I would now like to ask you whether it would not be preferable to guarantee that the key elements of such a patent, namely the conclusions, which hardly take up two to three pages, are at least made available in all the languages. That would considerably enhance the legal certainty of the citizens and business people in the European Union. There would then be no need to translate twenty or thirty pages, rather only the conclusions. I believe that we would thus bring Europe a little closer to the citizen.
Some time ago, I was given the opportunity to look into this matter more deeply. The suggestion by Mr Staes is one of the suggestions which are currently being tabled.
President-in-Office, European industry is losing its competitive edge in regard to reaching the targets that you and the Council set for it at Lisbon by the extreme cost and time delays involved in obtaining patents in Europe. I believe the Belgian presidency undertook to make a special effort to have the Community patent installed and implemented during its presidency. I would be interested to know what progress is being made and whether you really are resolving the language issue in the European Patent Office.
Efforts are under way. The Council Presidency has decided to consult each government individually and confidentially in what is called in French la procédure du confessional, in order to see whether it is possible to proceed, and with the firm desire to reach an agreement by the end of the year if at all possible. Of course this matter does not rest with us alone. There has to be agreement across the board, and we are working on this.
I should just like to underline Mr Staes's point on the importance of the language regime, while not ignoring the importance of the point my colleague, Mr Purvis, has made about the need for speed. Nevertheless, the whole business of taking research on to the development stage is important. If we are to have good research in all the universities and all the areas of the Community, it is really important for people to be able to work in their own language, even though, of course, most scientists work in English much of the time.
We take note of your statement, which is not a question. Mr MacCormick, did you want to add anything?
My question was implicit: does the Minister agree?
Yes!
We say in Castilian 'lo bueno, si breve, dos veces bueno' [the good, if brief, is twice as good]. That is clearly the case here.
As the author is not present, Question No 4 lapses.
Question No 5 by , which has been taken over by Mr Bautista Ojeda (H-0696/01):
Subject: European Maritime Safety Agency Has the Spanish government submitted a proposal for the siting of the European Maritime Safety Agency? Has the government suggested that the Agency be sited in Galicia, in view of Galicia's strategic location as far as Atlantic traffic is concerned and its importance as a maritime centre?
The Commission' s proposal concerning the establishment of a European Maritime Safety Agency, presented at the end of last year within the context of the 'Erika II' package, is still under consideration by the Council authorities, and the question of where this future agency is to be based remains unanswered. To date, the Council has not received an official proposal from the Spanish government concerning the agency' s headquarters.
Madam President-in-Office of the Council, you have not commented because clearly, as you said, the Spanish State has still not made any formal proposal. I would like to refer to an objective fact: Spain has always had a great maritime vocation and enjoys a privileged situation in terms of both Atlantic and Mediterranean maritime traffic, and I believe that some of those Spanish coastal territories meet all the appropriate conditions for being the location for the headquarters of this European agency.
Thank you very much, Mr Bautista Ojeda. I would remind Members that this is Question Time and not a time to make statements or advocate certain proposals.
So in the future please try to ask questions. At least give the impression of asking a question.
Mrs Korhola has the floor for a supplementary question.
Mr President, I would like to ask the representative of the Council what the general timetable is for deciding to establish planned agencies such as the Maritime Safety Agency and, in particular, the Food Safety Agency, and is the intention to take the decision on all of them in one go or separately for each agency?
As I have pointed out, this question is still under discussion. As you know, this question relates to decisions concerning several agencies. On this extremely sensitive issue, as you can well imagine, we aim to reach agreement on all the unanswered questions by the end of the year, and I hope that we are successful in achieving this aim.
Question No 6 by (H-0699/01):
Subject: Illegal immigration into the European Union through Morocco What action is the Council planning to take in order to control illegal immigration into the European Union through Morocco, with a view to preventing any recurrence of the tragic events which have occurred this summer, involving the loss of human life in Community waters?
Illegal immigration into the European Union via Morocco is permanently on the Council' s agenda. For that reason, the Council set up a High-Level Group in December 1998 to deal with asylum and migration issues. This group is responsible for drawing up action plans for a number of countries of origin of asylum seekers and/or illegal immigrants. With a view to drafting these action plans, the group has pursued a cross-pillar approach which takes account of a number of aspects related to foreign policy, economic development and the management of migration flows.
One of the countries that has been earmarked for such an action plan is Morocco. In October 1999, the Council adopted an action plan which provides for measures that pertain, inter alia, to the fight against illegal immigration. The European Council of Tampere subsequently approved the action plans and expressed the wish that the measures it contains be carried out in the framework of a partnership with the countries involved.
At the initial session of the Moroccan-European Union Association Committee in Rabat in February 2001, it was agreed to set up a working party on social issues and migration. This working party, established by decision of the Association Council of 4 April 2001, met for the first time in July and has indeed set up an informal group for migration between the European Union and Morocco.
At that meeting, three topics were flagged as priority topics for cooperation in the field of immigration. The first topic was socio-economic cooperation and, in particular, assistance for micro- enterprises and for small and medium-sized companies.
Secondly, there was the topic of guidance concerning legal migration to the European Union and the fight against illegal immigration networks, including transit-migration from countries south of the Sahara. For each of those topics from the High-Level Group' s action plan, a dossier will be drawn up concerning the projects to be carried out jointly.
Each dossier will contain a description of the project, an indicative description of the resources to be deployed, the budget line which will be required and a timeframe for the implementation of the project. Each dossier will be communicated through diplomatic channels to the other party, which may then add its own proposals.
The Association Council which meets on 9 October will exchange ideas on migration and will add renewed momentum to the cooperation efforts in that field. In the light of the particularly tragic events which have unfolded in recent weeks in Morocco and the EU countries, this is a weighty matter indeed.
Finally, Morocco will, in the person of its Minister for Justice, Mr Azziman, also be taking part in the Ministerial Conference on migration, which will take place on 16 and 17 October at the European Parliament in Brussels, an event which I will be attending as well.
Madam President-in-Office of the Council, I thank you for your detailed reply, but I would like to ask a couple of supplementary questions because I put this question before the tragic events of 11 September. The Council is aware of the current security problems on our continent. So I would firstly like to ask whether the Council is aware that we have an open border across which the European Union' s security cannot be guaranteed? And in this regard, whether the Council is aware that every day hundreds, and every month thousands, of people are losing their lives as a result of maintaining this deceptively open border, because many of those who try to cross it die in the process? That is to say, what can the Council do to prevent this human tragedy from continuing and to guarantee the security of the citizens of the European Union?
Mr President, I can only say to Mr Medina Ortega that we are of course aware of all the aspects, both on a human scale and in terms of security, which contribute to the gravity of the situation. As I mentioned just now, I myself was only recently in Morocco, in Tangier, where I really saw the extent of the problem caused by illegal immigration across the strait, which in certain places really earns its name as it is barely 12 or 14 kilometres wide at its narrowest point.
Of course, we are aware of this problem and this is why all these initiatives have been implemented. I also know from the contacts I made whilst on my trip to Morocco, which was not on behalf of the European Union but in my role as Belgian Minister, that the Moroccan authorities are also acutely aware of this problem. They too do not watch with a light heart as members of the population embark on such perilous missions.
What does, however, occasionally upset the Moroccan authorities, and this I can understand, is that we sometimes tend to establish a little too easily a link between people from Morocco and security risks.
Madam President-in-Office of the Council, in 1998 this House adopted my proposal for a common European border police. However, by the beginning of this year neither the old Italian government nor the German government had adopted this. I would like to ask you if the Council has made any further progress with this issue of a common European border police or if anything is planned in this area under the Belgian Presidency.
What I can tell Mr Posselt is that the question of border security concerns us intensely and that this is actually one of the priority areas on which our presidency is to take action, certainly in view of the fact that enlargement of the European Union will mean a corresponding extension of these borders. This is therefore an extremely significant goal to which we attach a great deal of importance and progress towards which we are monitoring extremely closely.
The same sort of illegal immigration is taking place on a huge scale via Turkey to the Aegean and the Greek islands. First, do these plans for Morocco include Turkey? Secondly, has the Council taken any action vis-à-vis Turkey, which has been granted candidate status and therefore has an additional obligation towards the European Union to guard its borders properly? Hordes of illegal immigrants can hardly pass by unnoticed. What has the Council done about this?
I can only repeat what I have just said. This is an issue of very great concern to us, the more so because my country is one of the preferred countries of destination for illegal migration. We are fully aware of the problem in all its aspects and we are working very hard on it and addressing all third parties on the subject.
Question No 7 by (H-0705/01):
Subject: Illegal conferral of Greek citizenship and a large number of violations of Community law established by a formal administrative inquiry A formal administrative inquiry held in the Greek Embassy in Moscow has uncovered not only a number of breaches of discipline, but also evidence that offences were committed with the purpose of illegally granting Greek citizenship. In view of both the large number of 'repatriations' (some 150 000 processed by the Moscow Embassy) and the fact that significant information was concealed by officials of this Embassy, a further judicial inquiry is now being sought to shed light on this matter. It should be pointed out that all these violations have taken place despite Greece's full participation in the Schengen acquis. Given that in the elections in the Year 2000 votes were cast by persons who were not entitled to do so, which creates a serious political problem, will the Council say:
What is its position on the illegal naturalisations in question and the large number of illegal 'repatriations' on the basis of the Schengen acquis? Will it bear these findings in mind, given that, according to the answer to my Written Question E-1438/01, the Greek government has not so far provided any information about the number of illegal naturalisations and 'repatriations' for 1999 and 2000? What measures does it intend to take to prevail upon the Greek government to provide these figures and to put an end to the practices in question, to ensure transparency and to annul all the illegal naturalisations?
Mr President, ladies and gentlemen, the questions raised by Mr Trakatellis concern the naturalisation of citizens in a Member State of the European Union and the repatriation of these citizens. Mention is made of suspicions surrounding practices which are currently the subject of an inquiry that the public prosecutor has been asked to carry out. Lastly, the question conjures up a presumed link between these practices and the Schengen Agreements.
I must point out that the Council is not qualified to comment on the circumstances in which Member States may or may not grant citizenship. In fact, naturalisation policy falls within the competence of the Member States. Therefore, in the case in question, the application of these provisions falls within the competence of the Greek government, which Mr Trakatellis should address directly for the answers to the questions he has raised.
Finally, the Council feels that, for details of immigration and statistics concerning the number of naturalisations, Mr Trakatellis could usefully refer to the reply given to him in July by the Commission in response to question E-1438/01 concerning the years prior to that mentioned here and ask the Commission to provide him with the figures for 1999 and 2000 as soon as these are available.
Thank you for your reply. I shall take your advice as regards the figures for 1999 and 2000 which, I should point out, the Commission was unable to give me even yesterday because it did not yet have them, even though it is 2001 and the Member States naturally have a duty under the Schengen Agreement. I should like to ask you specifically: if and insofar as a Member State naturalises a person or persons, can that person, once they have obtained a passport or an identity card from the Member State, live anywhere in the European Union? If it later emerges that they should not have been naturalised, is the Member State which naturalised them obliged to pass this information on to the other Member States so that the person who has no right to live in the European Union can be located? And if it has this duty towards Europol and the other Member States, my question is this: has the Greek government provided this information? We have proof that there are people who have obtained Greek nationality but were not entitled to do so.
I can only repeat what I have just said. The granting of nationality is an exclusive competence of the Member States.
That does not answer my question. I do not dispute the fact that nationality is granted by the Member States, my question is: what happens when it should not have been granted and the person is living in another Member State? How will that person later be located? What practical method do we have for locating him or her?
Again, as the granting of nationality falls within the competence of the Member States, it is up to the judiciary of the Member State concerned to decide whether the obtaining of nationality by illegal means, if proven, warrants any given action. That is a matter for the Member State. It is not for the Council or the European Union to decide what should happen. If one holds a passport, one can use it.
Question No 8 by (H-0715/01):
Subject: The EU's most federalist country According to press reports, the Belgian Prime Minister, Guy Verhofstadt, has called Finland Europe' s most federalist country. Does the representative of the country holding the presidency stand by this definition, and on what measure of familiarity with Finnish affairs can it possibly be based?
Mrs Neyts-Uyttebroeck, I invite you to answer the question by Mr Esko Olavi Seppänen. I believe that it refers to Finland.
I am sorry I missed that one. I understand quite a lot of Spanish but not everything. Sometimes I think I am fortunate not to understand everything.
I thank the honourable Member for his question, but as the quoted statements were not made by Prime Minister Verhofstadt in his capacity as President-in-Office of the Council, it is difficult for me to comment on them on behalf of the Council, which I represent here today.
Mr President, Minister, when Sweden held the presidency, the custom was that if the Minister did not answer the question asked him or her in this session the possibility of providing a written reply also existed. I remember Sweden' s European Minister very often replying in writing to questions on which he or she, as President-in-Office of the Council, did not want to take a stand. I would therefore ask Belgium' s representative if she could continue the policy adopted by Sweden in this matter and reply to me in writing, in her capacity as Belgian Minister, stating the answer to this question, and also which country Belgium considers to be the most federalist state in Europe; the totally unfounded claim has been put forward that this country would be Finland. This claim was made by the Belgian Prime Minister, at a press conference during the Belgian presidential term, to be exact.
I can only repeat what I said. The statement was made by Mr Verhofstadt in his capacity as Prime Minister of Belgium, not as President-in-Office of the Council. Therefore I cannot, on behalf of the Council, comment on those statements.
Question No 9 by (H-0717/01):
Subject: Cooperation agreement with Iran and legislative reforms in respect of women With reference to the political dialogue between the European Union and Iran and to the most recent meeting (in September) of the Troika in Tehran, will such cooperation and dialogue lead to any improvement in the legal situation of Iranian women? What progress is expected to be made?
Mr President, ladies and gentlemen, the main aim of the European Union's policy towards Iran is to encourage internal reforms in that country. The issue of human rights is an important point in the political dialogue with Iran. Any future trade and cooperation agreement with this country must also include human rights clauses.
During the recent round of political dialogue which took place in Tehran on 3 September, the European Union raised the topic of human rights along with the issues of judicial reforms and democratic rights, including freedom of expression and the press, the death penalty and recent cases involving the stoning of women.
As regards the situation of Iranian women, improvement not only of their legal status but also of the concrete reality of their situation is a specific aim of the dialogue. The European Union noted with interest the efforts of the Iranian government and Parliament to introduce new legislation geared towards women and girls. I am referring, for example, to the draft law designed to raise the legal age of marriage for girls to 15 and to the draft law giving women the right to unconditional divorce.
Unfortunately, the Council can, to date, only regret that these efforts have still not come to anything due to opposition from other Iranian bodies, most notably the Council of Guardians.
At the last session of the United Nations Commission on Human Rights in Geneva, the European Union took the initiative of tabling a resolution on the human rights situation in the Islamic Republic of Iran. The Swedish Presidency submitted a draft resolution on behalf of the European Union at this session. This resolution was adopted on 20 April this year. The Commission on Human Rights, according to the terms of this resolution, welcomes the improvement seen in the area of women' s education and health and their participation in democratic life in the Islamic Republic of Iran, as well as the efforts made to improve the situation of women and girls, particularly by means of laws designed to raise the legal age of marriage and lift the ban barring unmarried women from studying abroad. However, the Commission is also gravely concerned by the fact that these drafts have yet to be enacted in law. Enactment would be a way of putting an end to the systematic discrimination against women and girls in legislation and in practice and a way of removing the obstacles preventing women and girls from exercising their fundamental rights fully and equally.
Madam President-in-Office of the Council, thank you very much for your reply, which I believe offers hope in an area in which there are serious difficulties.
I would like to ask the Council whether it would be in favour of carrying out monitoring, even of agreeing a timetable on the progress made in relation to the situation of women in terms of laws, because the Council is aware, like us, that if these improvements are not introduced into laws, they will not be consolidated.
I therefore believe that the Council is working very seriously and in agreement with the European Parliament in this area, but does the Council not believe that at some point it would be good to agree a timetable for introducing this progress and these improvements into laws since that is the only way to consolidate them?
Mrs Izquierdo Rojo, I would like to reply by saying that you have of course made an interesting suggestion. I believe that the main thing as regards the development of the situation is that the political dialogue now seems to be well under way and, moreover, in a serious fashion, and I believe that we must all, each at our own level, endeavour to keep this dialogue going, to broaden it and, above all, to continue and maintain it in order to encourage those among the authorities who are working for progress to continue to make headway in this direction.
Question No 10 by (H-0719/01):
Subject: Repatriating Mobotu funds While welcoming the Belgian law allowing individuals to seek the arrest of suspected war criminals visiting Belgium, would the President-in-Office of the Council indicate who had been tried for the crimes committed in the former Congo and will he indicate what measures have been taken to repatriate funds lodged in Belgian and other banks in the name of the former 'President' Mobotu of Zaire and the steps that have been taken in order to confiscate former family assets in Brussels?
The response is as follows : the question that was put by the honourable MEP falls outside of the Council' s competence.
The Belgian Presidency has probably been the best presidency I have witnessed in the 18 years I have been a Member of this House. It is making an impact with the citizens.
My question does not just refer to the Mobotu funds that are spread throughout Europe and lying dormant in banks or are perhaps being used by undesirable types. It also deals with the law in Belgium which apparently allows the arrest of people suspected of war crimes. There was the recent case of the Israeli Prime Minister being threatened with legal action.
My question also relates to the historical responsibility of the European Union, including the presidency, for colonialism and for the atrocities committed in various states. For instance, would the President-in-Office tell me who so far has been charged with complicity in the murder of President Lumumba and the installation of the psychopath Mobotu, which resulted in great pain for the former colony of the Congo?
I would like to tell the honourable Member that, when I told him his questions concerned matters not within the competence of the Council, I was referring to his questions as a whole. Questions concerning the Belgian government should be addressed to the latter. I am here to represent the Presidency of the Council of the entire European Union, as you very well know.
(Protests from Mr Andrews)
The reply of the President-in-Office is clear.
Madam President-in-Office of the Council, you have the floor if you wish.
That is rather a personal point. I am not afraid to answer but this morning Minister Michel was here. He spoke at length about the way the Durban Conference went. If you had questions about your and my and other people's colonial past, then that was the moment to ask them, to make your remarks and to formulate your criticisms.
As they deal with the same subject, Questions No 11 and 12 will be taken together.
Question No 11 by (H-0720/01):
Subject: Freedom of movement for EU citizens and legality of the Italian government's actions In the wake of the discussions on the incidents which took place before and after the G8 Summit in Genoa, some questions remain as to how the Council characterises and assesses the Italian government's actions from a strictly legal point of view. The Italian government suspended the Schengen Agreement. Does the Council believe that this suspension was sufficiently justified and complied with the provisions of the Schengen Agreement itself? If the Schengen Agreement has been suspended, what legal regime applies, in the Council's view, with regard to travel by citizens of EU Member States to another Member State which has suspended application of the Schengen Agreement? Do the provisions of the EU Treaty concerning freedom of movement also cease to apply? In other words, does the Italian government have the right to ban hundreds of Greek citizens who travelled to Italy (in order to demonstrate in Genoa) from disembarking from their ship at the port of Ancona without even checking their passports and without any explanation?
Question No 12 by (H-0724/01):
Subject: Registration in the SIS Large-scale demonstrations and major clashes between certain groups of demonstrators and the police occurred in connection with the European Council meeting in Gothenburg and the G8 meeting in Genoa. In both Gothenburg and Genoa, the police used excessive force and abusive tactics, including assaults on and the arbitrary arrest and improper treatment of non-violent demonstrators. Most of those arrested during the two demonstrations have since not been charged with any offence.
Can the Council guarantee that demonstrators who were arrested and identified, but are not suspected of any criminal offence, will not be registered in the SIS?
Mr President, ladies and gentlemen, the questions raised by Messrs Papayannakis and Sjöstedt concern, on the one hand, the conditions surrounding the reinstatement of internal border controls in a Member State which applies the Schengen acquis and, on the other hand, the conditions for the entry of an alert in the 'Schengen Information System' in relation to the events at the G8 meeting in Genoa.
As regards the first point, this situation does not in fact correspond to what the two Members have referred to in their question as, and I quote, "an abolition of the validity of the Schengen Convention" . The reinstatement of border controls is a measure which is explicitly laid down in Article 2 item 2 of the Convention implementing the Schengen Agreement. And this article, along with the method of applying this article adopted in 1995 by the governments of those Member States applying the Schengen acquis, is part of the Schengen acquis, incorporated into European Union law. The Italian authorities felt that public order or national security required that national border checks appropriate to the situation be carried out at internal borders for the duration of the G8 Summit in Genoa, more specifically from 14 to 21 July 2001.
This was admittedly an exceptional measure, but a measure that other Member States have used in the past during political or sporting events or during events which could have involved a threat to public order.
Turning now to the second point, I refer the two Members to the answer that we gave on the same subject at the June 2001 part-session, namely that the Council is not qualified to answer the question as to whether an alert was issued in the 'Schengen Information System' for certain individuals involved in these events. Entry of an alert in the SIS actually falls within the competence of the Member States. Let me point out that, according to Article 94 of the Convention implementing the Schengen Agreement, and I quote: 'The Schengen Information System shall contain only the categories of data which are supplied by each of the Contracting Parties, as required for the purposes laid down in Articles 95 to 100. The Contracting Party issuing an alert shall determine whether the case is important enough to warrant entry of the alert in the Schengen Information System. Furthermore, Article 104 stipulates that, and I quote: 'Alerts shall be governed by the national law of the Contracting Party issuing the alert unless more stringent conditions are laid down in this Convention' .
Finally, may I remind Mr Sjöstedt that the Schengen acquis was published in Official Gazette L 239 on 22 September 2000.
Mr President, I would like to speak in French, if I may, so that I can make myself understood more easily. Thank you for your answer, Mrs Neyts-Uyttebroeck, and for the information that you gave. I knew the details regarding the Schengen Agreement but it is useful to have confirmation of them.
My first point, Mrs Neyts-Uyttebroeck, is that I am not talking about abolition. Your translation services have made a mistake - I am talking about suspension. This is a different concept altogether and this is the correct word. I sincerely apologise for writing in Greek.
My second point, Mrs Neyts-Uyttebroeck, is that you spoke of the reinstatement of checks. In the case that I mention in my question, however, involving the 150 young people from Greece who were banned before they even left their ship in the port of Ancona, they did not undergo any checks at all. That is why I put to you the following question - when the Schengen Agreement is suspended, which legal status is applicable? I would guess that it is the status laid down generally by the treaty, in other words, free movement with passport control. The passports of the Greek citizens were not checked, Mrs Neyts-Uyttebroeck. This, forgive me for saying so, is totally illegal, it is deplorable and what is more, this is a matter for the European courts. And, in my view, it is a matter for you, the Council or the Commission.
Once again, Mr Papayannakis, I can only repeat what I said. I apologise if there has been a mistake in translation. You have rectified the situation. As for your other points, I have taken note of the comments that you made and I shall pass these on.
I think it is incredibly serious that the Council of Ministers is unable to answer the question of whether people who are neither suspected of a crime nor have committed a crime are registered in the EU data system, SIS. The issue is that of whether the SIS can fulfil the most fundamental requirements of the rule of law. I nonetheless interpret the Council' s reply as indicating that it is possible for a Member State, unsupervised, to choose to place a person on the SIS register without the person in question being suspected of, or convicted of, a crime, but with him or her having simply taken part in a demonstration and been identified by the police. This is entirely unacceptable in such cases and in breach of normal legal practice. Perhaps you can confirm that if a state registers someone who has not committed a crime, then that person will remain on the SIS register, and it will be possible to obtain information about the fact when the person concerned passes external border controls and when an internal Schengen check is carried out.
The only thing I can confirm is that it is the responsibility of the Member States to enter personal data into the Schengen Information System. Under the Convention they are obliged to see to it that the importance of the situation justifies any such input into the system. This is, then, the responsibility of the Member States.
This is a genuine point of order, Mr President. In her answer, Mrs Neyts-Uyttebroeck stated that she has taken my question into account and that she will pass it on. Does that mean that I will, at a later date, at some point receive a reply?
What I said was that we shall look into your questions in greater detail beforehand, and if it appears that they refer to matters that fall within the Council' s remit, we will be able to give you an answer. If it appears, however, that one or more Member States are solely responsible for the issue as a whole, I shall be unable to give you an answer on behalf of the Council.
Thank you very much, Madam President-in-Office of the Council.
The President-in-Office has replied and, depending on what happens, Mr Papayannakis will have the appropriate mechanisms to address the Council.
As they deal with the same subject, Questions No 13 and 14 will be taken together.
Question No 13 by (H-0721/01):
Subject: Priorities for the UN General Assembly Special Session on Children On 5 July 2001, the European Parliament adopted a resolution on the European Union's positions in the UNGA Special Session on Children, which is being held at the end of September.
In its resolution, Parliament called on the Council to report to it on EU efforts and priorities for the Special Session and on EU actions during the Special Session.
Where is that report? In what way has the Council taken account of Parliament's call for support for the view that the family is the fundamental unit of society and that the theme of the Session 'A World Fit for Children' has to be at the same time 'A World Fit for Families'?
Question No 14 by (H-0722/01):
Subject: EU position on the UN World Summit for Children As it was voted on 5 July 2001, the resolution on the EU position for the UNGASS for Children states that 'the Family is the fundamental unit of society and holds the primary responsibility for the protection, upbringing and development of children'. Can the Council inform us why the EU delegation at the UN promotes the term, 'the Family in its various forms' as the fundamental unit of society, and who agreed this re-interpretation since the July vote?
Also, in the light of the fact that the term 'reproductive health services' has been publicly defined at the UN as including abortion, can the Council explain why the EU delegation at the UN supports 'universally accessible health care and services, including sexual and reproductive health' and how this can be reconciled with the Council's answer of 14 March 2001 in which it states that 'on the specific issue of abortion, the Council recalls that national abortion legislation does not fall under Community competence'.
First of all, I would remind you that the European Union as such has no official status with, nor is it accredited to the United Nations. Article 19 of the Treaty on European Union stipulates that Member States shall coordinate their action in international organisations and at international conferences and that they shall uphold the EU' s common positions. The EU' s common positions, also on matters which concern the questions put by the honourable Members, are coordinated and agreed upon in the framework of the common foreign and security policy and require unanimity from all EU Member States. As soon as an EU position has been adopted by the Member States, it is included in the negotiating process with other members of the United Nations community.
Since it is the international community' s wish to reach consensus on the draft documents for the United Nations Special Assembly on children, the respective positions and wordings pertaining to the draft documents are the subject of constant negotiation and adaptation with a view to reaching agreement on the draft action plan which might receive full UN backing.
In addition, reference is once again made to Article 152(5) of the Treaty which stipulates that "Community action in the field of public health shall fully respect the responsibilities of the Member States for the organisation and delivery of health services and medical care." With regard to the concepts 'family' and 'reproductive health care' , the Member States have drawn on the language that was agreed upon during several previous UN world conferences, namely those of Cairo, Beijing and Copenhagen.
The Special Session on Children has, as a result of the terrorist attacks in the United States, been put on the back-burner. The presidency will report to the European Parliament on the European Union' s efforts and priorities within the context of regular information on the development of the common foreign and security policy, as enshrined in Article 21 of the Treaty. However, I can inform you now that the European Union, during preparations of this special session, has expressed the resolve to do everything in its power to bring about a world which really pays attention to children.
Our actions in this field must be based on the International Convention on the Rights of the Child. It remains the reference instrument par excellence. The countries that have ratified the Convention - and I am referring to the International Convention on the Rights of the Child - must implement it in full, and those countries that have not yet ratified it, should do so as a matter of urgency.
The document that will be approved by the special General Assembly must be geared towards action and must pursue the following objectives.
First of all, we must invest in our children. Forgive me for using an economic term. A great deal of attention and care must be devoted to sound upbringing, one that is worthy of children, to their health, their well-being and their development, and resources must be set aside for that purpose.
In addition, children must be protected. They must be protected from the effects of conflicts, abuse, violence and all forms of discrimination, exploitation, conscription into the armed forces, as well as from anti-personnel mines, epidemics and HIV/AIDS, in particular. These are all scourges which affect them particularly cruelly.
Finally, children must also be heard, and they must be able to take part in the decisions that affect them. Children must indeed be considered key figures in the mapping out of the course of their own development.
I would like to express my thanks for the reply, but I should nonetheless like to say that, in all the important comments made towards the end of your reply, you did not actually mention the family among those initiatives you emphasised as being in the best interests of the child. Was this pure coincidence?
In Paragraph 1 of the European Parliament resolution of 5 July 2001 on the EU positions at the UN General Assembly Special Session on Children, we state the following: 'family is the fundamental unit of society and holds the primary responsibility for the protection, upbringing and development of children' . In other words, it says 'family' , not 'family in its various forms' . How do you interpret the position of the European Parliament, and how do you value a mother and a father supporting their children in their development? Why has the EU acted in a way which means that the concept of family has in fact been changed?
That is a very philosophical question, Mr Sacrédeus. I am not going to interpret what you have said, but that is the impression I have as President.
We must ask specific questions, but I accept your question and the President-in-Office will answer it. If you wish to add anything, you have the floor.
That is your own assessment, Mr President. You are Vice-President for me and all the other Members too. I asked specific questions about the concept of family. The last time I asked a question too, you also chose to believe that I was presenting philosophical questions and comments. I asked the Belgian Presidency specific questions. I request that you, as a competent Vice-President, show respect for all Members, including Swedish Christian Democrats. I am assuming that this will be the last time you offend a Member in this way. Philosophy and ethics are important issues even for you.
Mr Sacrédeus, I have enormous respect for all Members. I have accepted your question. But as legal administrator for this Question Time, sometimes I can and must express the opinion that they are very general. Your question is in order and I have not criticised it at all. I have said that it seems very general, but the President-in-Office will reply to it. There is no problem.
Please be assured that the Christian Democrats warrant my absolute respect.
Mr President, if I may, I shall answer all three at the same time. Two other Members also wanted to speak. I can answer all three together, or do I have to answer each question individually?
We usually reply question by question. Furthermore, for Mr Sacrédeus' s benefit, it is better that you reply to him directly.
Unless the interpreters have omitted some of what I said, which would surprise me, I think that I have given a general answer.
My personal views on the family are of no relevance at all to the debate that we are having. I have the greatest respect for the family, but that has no relevance to the debate underway here. The question is what is the position of Member States, since it is the Member States who must unanimously adopt and define their position regarding the work of the United Nations General Assembly on Children. I have given you some information on this issue. I stated that Member States are using the same terminology as that used at the United Nations global conferences, in other words at the conferences in Cairo, Peking and Copenhagen. This is a political indication of the way in which Member States are working to define a unanimous position concerning the United Nations conference on Children.
I thank the President-in-Office for her answer. It took a great deal of time to establish how Parliament's position would be presented at the UN Special Session. A general meeting was held where candidate countries and, indeed, the Commissioner were present. He made the very concrete statement that the child cannot be dealt with in isolation but in the context of the family and community. We took a general vote and there was an overwhelming desire to make a special reference to the child in the context of the family. We then debated a proposed position for Parliament, which was voted on in this Chamber.
It is our responsibility therefore to ensure that the wishes, not just of Parliament but also of the candidate countries who had travelled here and of the Member State representatives who came, concerning the position on the family are accurately presented, otherwise our time has been wasted. As the UN definition of reproductive health services is so much in conflict with our position as stated in the Treaties - in particular with the protocol of my country - does the Council intend to challenge this publicly stated definition or to change the definition of reproductive health services within the institutions of the EU?
Whatever our personal feelings on this or other subjects, we need to work within the existing legal frameworks. I started my answer by reminding you that the European Union as such is not a member of the United Nations and enjoys no special status in its relations with the United Nations.
I reminded you further that the Member States have undertaken to coordinate their positions in the international organisations of which they are members or the international fora in which they act or participate. This is the legal framework in which such conferences are prepared.
Thus the European Parliament resolution is certainly of interest to the different Member States, but cannot possibly - with all due respect - be considered binding on them.
Mr President, Madam President-in-Office of the Council, you gave the issue of public health a special mention. I would be interested to know how you see the division of responsibilities between the United Nations and the World Health Organisation. What are your priorities here?
I apologise for not being able to speak German well enough to be able to give you an answer in German, especially using specialised vocabulary, but I do understand it. The questions regarding the structure of the various international - even world-wide - institutions are all very interesting, but will lead us nowhere. Moreover, the Council, as it stands, has no position on this subject that I could communicate to you on its behalf. I can express my personal views, which may be of interest to you, but they will not make the slightest difference because they do not convey the position of the Council. My personal view is that it is high time for all the international institutions, wherever they are based, to cooperate more closely and to coordinate their respective policies more effectively than they have done so far.
I am not going to make any judgment. I am simply going to ask you, when you have time, to reread Annex II (point A: Guidelines) in relation to the procedure for Question Time laid down in Rule 43.
Simply that: we should all read it when we have time.
As the author is not present, Question No 15 lapses.
Question No 16 by (H-0727/01):
Subject: Further judgments of the European Court of Human Rights against Turkey in the case of Leyla Zana and three other Members of Parliament Ruling on 17 July 2001 in cases 29900/96 - 29903/96, the European Court of Human Rights fined Turkey 110 000 dollars for continuing to detain the Sacharov prize-winner Leyla Zana and three other Members of Parliament in Turkish prisons.
In view of the fact that Turkey systematically ignores the judgments of the European Court of Human Rights, can the Council provide evidence that Turkey intends to comply with the above judgments of the Court? Can the Council provide a list of ECHR judgments which Turkey continues to ignore? What measures does it intend to take?
The Council would like to point out to the honourable Member that the judgments quoted by him have been passed by the European Court of Human Rights in Strasbourg. In other words, the Court established by the Council of Europe and not by the Court of Justice of the European Communities in Luxembourg. At the moment, the European Union has no specific reason to believe that Turkey will not be falling in with the judgments of the European Court of Human Rights in this instance. On a wider scale, neither does the European Union have a list of judgments of the European Court of Human Rights with which Turkey is said to have failed to conform.
The Council of the European Union would remind you that it has no authority whatsoever to implement the decisions of the European Court of Human Rights. However, on behalf of the Council, I would like to emphasise that the Union, particularly within the framework of the strengthened dialogue with Turkey, seizes every opportunity to stress the obligation resting on that country to observe all international agreements it has entered into; particularly in the field of human rights, obviously including the decisions by the European Court of Human Rights.
Within the framework of the partnership for the accession of Turkey, the European Union has stipulated that Turkey must respect human rights and fundamental freedoms and guarantee that it will ensure that these are also translated into practice. The Council will follow Turkey' s progress from close range once the Commission has submitted its report on this matter.
I can therefore only reiterate that the Council does not have a list of judgments of the European Court of Human Rights which are said to have been ignored by Turkey.
I understand how tired the representative of the Council must be, she has been here since this morning, she has intervened on numerous issues, and I can only ascribe her disdain for the European Court of Human Rights to that. Why else would a representative of the Council of Ministers of the European Union say that we have no knowledge of the rulings by the European Court of Human Rights, especially here in Strasbourg? It is a disgrace, an absolute disgrace!
Besides, the European Parliament, in its recent resolutions on Turkey, has called on Turkey, among other things, to respect the rulings and to obey the rulings of the European Court. But that is by the by. My question concerns Leyla Zanna. A Sacharov prizewinner, one of us. You are a member of the Belgian Parliament. She is a member of the Turkish national assembly. She is a woman, she is your age and she is in prison. Can we just ignore this issue in a candidate country, is this our response?
Perhaps simultaneous interpretation problems are to blame here. I did not say that we do not have the list of European Court rulings; I said that we do not have a list of the rulings which Turkey may have failed to observe. That is what I said, and it is different. I was in the former Chamber when the prize was awarded to Mrs Zana and as a Member of this Parliament I associated myself with many of the positions taken by this Parliament in respect of Turkey. You are well aware that the Council's position on Turkey is very clear. We have made that position clear to Turkey repeatedly and will continue to do so.
The Minister has pointed out that this is a court of the Council of Europe, not a court of the European Union. However, we are all well aware of the relations between the European Parliament and the supreme court of the Council of Europe.
Secondly, she said, and she repeated, that she does not have a list of the Court rulings which Turkey may have failed to observe. Apart from the rulings on Leyla Zana and the other three Members of Parliament in prison, there is the famous ruling on Titina Loizidou, the Greek Cypriot still waiting for Turkey to pay the compensation awarded to her in a ruling by the supreme court, which Turkey has provocatively said it has no intention of observing. I repeat I am surprised because the Minister has served as a Member of the European Parliament and as a member of her national parliament and she should at least have thought about it and if she did not have a list, she had all the time in the world to ask for one rather than coming here today, if I may say so, without having done her homework.
I sometimes wonder whether the tone adopted by some of the Members has anything to do with my sex, age or something else.
I have been very clear in my answers. There is a distinction between the Court of Human Rights and our own Court of Justice in Luxembourg, as you very well know. We hold Turkey to its responsibility of respecting all the international obligations that country has undertaken and among them, of course, is the European Convention for the Protection of Human Rights. This is one of the permanent elements of the political dialogue we are having with Turkey. We are doing our homework. It might not always produce the results that you would like to see or produce them as quickly as you would like, but we are doing our homework.
Madam President-in-Office of the Council, on behalf of Parliament, I thank you for your dedication this evening and all the answers you have given us. We like some of your answers more than others, but we are grateful for your dedication.
As the time allotted to questions to the Council has elapsed, Questions Nos 17 to 23, 25 and 26 will be replied to in writing. Question No 24 by Mr Van Lancker is not admissible since it refers to an item included on the agenda for the present part-session.
That concludes Questions to the Council.
(The sitting was suspended at 7.05 p.m. and resumed at 9.00 p.m.)
Strengthening economic policy coordination within the euro area - Contribution of public finances to growth and employment
The next item is the joint debate on the following reports:
A5-0307/2001 by Mrs Berès on behalf of the Committee on Economic and Monetary Affairs on the Commission communication on strengthening economic policy coordination within the euro area;
A5-0306/2001 by Mrs Peijs on behalf of the Committee on Economic and Monetary Affairs on the Commission communication to the Council and Parliament on the contribution of public finances to growth and employment: improving quality and sustainability (COM(2000) 846 - C5-0172/2001 - 2001/2082(COS)).
Mr President, before I give my comments as rapporteur, I would like to make an objection and ask you to refer it to the Conference of Presidents. In my view, it is absurd to have this debate now, when we had the debate on the Stability Pact this afternoon, and in the meantime, the Conference of Presidents thought it would be worthwhile to find time for a debate on television without frontiers. This does not help to make our work more coherent.
Mr President, Commissioner, ladies and gentlemen, the report we are about to debate has come at a crucial moment. On 21 September 2001, the European Council acknowledged the importance of the subjects we discuss and assisted us by requesting, for the first time, that the Commission prepare a recommendation on the economic situation of the euro area following the events of 11 September.
Some people might believe that it has been easier to organise economic policy coordination during a period of growth. This was not intentional, even though there have been many fortunate coincidences, such as tax cuts in various Member States, which we can now welcome.
Today, however, we are faced with genuine external shocks, even though the consequences of the slowdown in the United States were already challenging us on the basis of our growth, economic policy coordination is becoming even more difficult, and even more necessary, because, at the other end of the spectrum, European policy now amounts to monetary policy and also because Mr Duisenberg, in the wake of the events of 11 September, made a commitment with his US counterpart to coordinate economic areas.
As the changeover to euro notes and coins draws near, we must make economic and monetary union manage on its own two feet. This is what we invited the Commission to do with its communication, which we welcome. A great deal has already been done and there is still a great deal to do. Member States must conduct their policy in a responsible and autonomous manner. Coordination, however, must help to make this policy as consistent as possible and mutually beneficial. This is what the changeover to the euro represents.
The report that I am commending to Parliament echoes the Commission communication and indicates a number of options, which we believe are essential. First of all, this coordination depends on the Eurogroup and its president, who, we must be able to believe, speaks on behalf of the whole group. Next, the Commission must have an essential role but it cannot approach this as if it were one of its, say, conventional areas of competence. In some ways, this role is more political, in which the Commission must display its ability to make innovative proposals, to develop medium-term prospects. And the European Parliament must be the public forum for debate on economic policy coordination.
In order to achieve this, three courses of action are needed. First of all, we need indicators, harmonised statistics and barometers for the euro area. An economic policy for the euro area is impossible unless we have good instruments to navigate by. I am also aware that some Member States are having a debate on the cost-effectiveness of the indicators. We are clearly in favour of spending a small amount of money so that the indicators can be more effective.
In our view, the second crucial point is the exchange of information, on which Eurogroup members have made a start. We believe it is essential to go further, to take advantage of everything that could enable peer evaluation, with the option of asking the Commission to carry out an assessment of the impact of measures proposed by a Member State as part of its budgetary, fiscal or structural policy.
Lastly, Mr President, we must improve the quality and the coherence of all aspects of the debate. Economic policy coordination in the national parliaments must be integrated. This means integrating the broad economic policy guidelines into the debate on national budgets. It also means that a national debate must be based on the stability programmes. This also means that before we discuss the broad economic policy guidelines in the European Parliament, we want to hear the views of our colleagues in the national parliaments. I shall conclude, Mr President, by saying that this also means we hope to see the President of the Eurogroup come before the relevant parliamentary committee as often as is necessary.
Mr President, the Commission Communication on public finances is now, some time after its publication, particularly topical. The economy is slowing down, partly of its own accord, partly through laxity on the part of major Member States, and on top of this there are the after-effects of the tragic events of 11 September. These things have again, for the first time in a while, put pressure on the public finances of the Member States. History has taught us that considerable public expenditure can lead to major inefficiency, to too high a claim on the capital market and to excessive taxation, and very rarely to higher employment. All these aspects can seriously hinder the healthy development of the private sector and consequently hamper growth in employment grounded in supply and demand.
Almost ten years ago, the European Heads of State and Government acknowledged this development, and agreed in Maastricht to work on a sustainable budgetary position. If Member States join together in a large monetary zone, albeit with coordination of economic policy, but without real political union, they must adhere to their agreements. Thanks to instruments made available to the ECB, the latter can influence the stability of prices and, along with this, the living conditions of people in the Euro area.
Further to a discussion in the Preparatory Committee, I would once again like to underline that price stability, along with controlled inflation, contributes to a sustained purchasing power at the bottom of the wage structure and to an incentive to return to work. Price stability prevents the purchasing power of those of pensionable age from being eroded. It also ensures that wage increases within the labour market actually translate into more financial scope for families in Europe, and do not merely enable people to keep up with price increases, as is the case in my own country.
Some countries give tax cuts with one hand and take them back, in the form of VAT hikes and higher local taxes, with the other. This instils in the public a sense of distrust in politics. And the instruction to the Central Bank to monitor prices is the most effective social measure I can remember for a good few years.
In addition to the Central Bank' s pursuit of stability, the Member States' investment and budgetary policy is critical to the living and working conditions of Europeans and to confidence in the single currency. According to President Duisenberg, the watering down of the budgetary objectives is of huge concern. You yourself, Commissioner, called key countries including Germany, France, Italy and Portugal to account and reminded them of their duties. And in those same countries, the idea of extending the Stability Pact is being mooted.
Let one thing be clear, however: the financial markets are closely watching the Member States in terms of how they are dealing with their budgets in a declining economy. The countries which did nothing when it was economically possible, are now, of course, struggling the most to observe the Stability Pact. Needless to say, it is unrealistic to expect that they will now increase taxes or curb spending, but I consider an increase in spending to be an irresponsible burden in the face of an uncertain future. Our generation must pay for its own bills, rather than pass them on to the next.
The current situation is a test of how sound the euro system actually is, and it is patently clear to the financial market that the public budgets are the weak link in the entire euro cycle. Governments must not be allowed to think that the euro belongs to all of us but that their budgets are purely a national matter. Furthermore, nobody has managed to explain to me what the use is of a Stability Pact which only applies to buoyant times. It is precisely in an economy that is slowing down that it is important to translate agreements into practice.
The European Commission devotes an important proportion of its communication to future demographic developments. It is a crucial component, because an ageing population will have a great impact on future budgetary positions. And an ageing population is another reason to look after the Stability Pact. It will also mean that we will be obliged to work much more on lifelong learning in order to sustain our own professional profile. What is more, people will probably need to work well beyond the age of fifty-seven and a half, as is now mostly the case, for example in the Netherlands. In my report, I am asking for an individual path to be sketched for every Member State, so that the political tendency to indulge in short-term thinking will not prejudice the just pension and care expectations of people.
Mr President, in my report, it is certainly not my intention to create the impression that public investments should not be allowed, but in the Stability Pact, 60% of the GDP has already been earmarked to meet the needs for public investments. That offers ample scope for in-depth investment in education, R&D and healthcare. Finally, I would like to note that I am pleased that constructive consultation with the Group of the Party of European Socialists was possible in order to come to an acceptable compromise. Tomorrow, I will ask you whether it is possible to table an oral compromise amendment during the vote.
Mr President, given that this is a joint debate, I will point out that my mandate is restricted to the report by Mrs Peijs.
Mr President, it is customary for draftspeople of the opinion to congratulate the rapporteur of the committee responsible, to express their agreement and satisfaction, and to try to highlight their contributions and/or to at least expand on a few points. Unfortunately, I will not be able to continue that practice today.
On behalf of the Committee on Budgets, which I have the honour of representing institutionally, I must express the profound disappointment of my committee at the treatment by the Committee on Economic and Monetary Affairs of our amendments, and please do not interpret this as in any way a personal opinion.
The Committee on Budgets adopted its opinion unanimously while I was absent through illness. I was not even there at the final moment to defend my proposals and the opinion was therefore adopted without interference. There was not a single vote against and there was therefore no distinction of a party political nature. This is in no way a party political issue for us.
The majority of members of the Committee on Economic and Monetary Affairs, however, has rejected our amendments en masse. Unless I am mistaken, not a single one of our amendments has warranted the approval of that majority in the Committee on Economic and Monetary Affairs. And we in the Committee on Budgets have the feeling, Mr President, that constructive and purely institutional contributions have been thoroughly spurned and scorned. To be frank, we can find no explanation for this systematic negative vote.
Ladies and gentlemen, it is true that the Commission document which is the basis of our discussion focused, shall we say, on national budgets. But when the Committee on Budgets added the Community dimension, the Commission, in particular the Commissioner present, thanked us for it and expressed its appreciation of this widening of the perspective of the Communication. Well, the Committee on Economic and Monetary Affairs has refused to open its eyes to this additional dimension.
Why? Why does the Committee on Economic and Monetary Affairs deny that the European Union' s meagre budget, 1.07% of Community GDP, has been applied just as rigorously as that of the Member States? By rejecting Amendment No 7, this is what they have done.
It is also difficult for we budgeteers in this House to understand why, two days from the first reading of the 2001 budget, the Committee on Economic and Monetary Affairs denies, by rejecting Amendments Nos 5 and 6, the multiplier effect of Community expenditure and the fact that it frequently acts as an example for national, regional and local authorities. If that is the economic thinking of the Committee on Economic and Monetary Affairs, the coherent thing for it to do would be to withdraw all the amendments it has presented to the draft budget. That would be the most logical thing for it to do.
Ladies and gentlemen, 90 days from the physical introduction of the euro, any inkling of fiscal policy in relation to the Community budget is being sidestepped. From the point of view of the Committee on Budgets, the obvious thing to do would be to gradually strengthen the European budget and go beyond mere - necessary, but mere - coordination of the economic policies of the Member States. Some day, just as we now have a 'Mr' CFSP, we are convinced that we will need a 'Mrs' Euro, perhaps Mrs Peijs herself, and a greater European budget, in exchange for a reduction of national budgets. And in the Committee on Budgets we wonder how the Committee on Economic and Monetary Affairs thinks economic cycles, symmetrical and asymmetrical shocks, should be confronted, each one as it comes or all of them in a coordinated and cooperative fashion, to a certain extent using the Community budget to this end.
We in the Committee on Budgets, which I would remind you approved the opinion unanimously, have the impression that for the majority of the Committee on Economic and Monetary Affairs ideological prejudices carried more weight than the objective assessment of the economic options available.
Please allow me to remind you, as a teacher of public economy, Milton Freedman, said, that we are all Post-Keynesians. He forgot about that majority of the Committee on Economic and Monetary Affairs of this Parliament. The motion for a resolution is only Post-Keynesian in a chronological sense, but the basis of its thinking is pre-Keynesian. It takes up elements of the monetarism of the 80s and 90s without taking account of its background. When the Maastricht Treaty was signed, perhaps all politicians, and certainly the economists, knew that we should get rid of the systematic deficit, that we needed a policy of financial rationalisation, but we also knew, since the 60s, that budgetary balance is only advisable in certain circumstances and conditions and that, in general, strict budgetary balance tends to be procyclic, that is to say that it tends to aggravate the cyclic tendency of the economy. Kennedy' s advisers, if I may go back that far, illustrated, by means of the so-called budget surplus of full employment, how a balanced budget, even in certain cases of deficit, can create recession.
I would therefore ask you, ladies and gentlemen, on behalf of my committee, to take a more open perspective, as contained in our amendments, and to include them tomorrow in the text of the resolution.
Mr President, Commissioner, Mrs Berès, Mrs Peijs, ladies and gentlemen, I would like to say a few words about each of the reports, and also something about the previous speaker's comments of course. No matter what political group he or she might belong to, I would never insinuate that a fellow Member had let himself or herself be guided by anything but objective policy considerations in reaching a decision or deciding how to vote. The majorities that prevail may vary, but since I have been following its activities, the hallmark of the work of the Committee on Economic and Monetary Affairs has been a very objective atmosphere and one very much geared to the Community's economic and monetary policy, so that the suggestion that has been made here is one that I cannot agree with and would like to refute. Nevertheless, I agree with you of course that within the euro area and also as regards our common foreign and security policy we need to speak with one voice, both internally and externally. However, and this point concerns both reports, competition is becoming an increasingly global matter. The euro will come into circulation in 89 days, and it is already the second most important currency in the world. The euro coins and notes will make the importance of this single European currency on the world market very clear. This is a very important aspect, and we must at all times be very disciplined about keeping Europe's presence on the world financial stage in mind.
Global competition does of course require that in addition to the single market and economic and monetary union the necessary coordination needs to take place within the euro area and within the European Union as a whole. What does this mean? On the one hand it means coordination so that a strong internal market is created in the euro area and Europe becomes more competitive. On the other hand, you need to understand that it also involves maintaining freedom as the basis of competition within the framework agreed between the Member States. We are, of course, not all convinced that coordination in itself is a panacea, because we also need to consider where coordination starts. What mechanisms does coordination involve, and what are the limits of coordination? Does coordination inhibit the functioning of the market or support it? This is undisputedly a debate that we need to hold, as decisions cannot simply be taken under the heading of coordination.
That is why we are in favour of more debates on European issues in national parliaments, in favour of coordination by the Statistical Office of the European Communities and enhanced links with national statistical bodies, and in favour of mutual exchange of information as a means of achieving joint tasks. However, we naturally oppose increased bureaucracy, the setting up of new bodies and higher expenditure on bureaucracy masquerading as coordination. We need more efficiency and professionalism in the structures that already exist in order to improve what we do jointly. That does not mean reducing freedom of action and freedom of decision making in the Member States. And we also oppose the information that has leaked out about tax collection or the use of tax income, because we believe that there is no legal basis for that either.
I have simply highlighted two issues that we need to debate further. We will be voting for the report, but not all the details about what is meant and what mechanisms are necessary have been clarified. I would like to say one more thing to Mrs Berès: it is important that you have tackled the issue of the link between public finances and reducing inflation, and thus touched on the subject of assessing the financial markets. We need to give public finances a clean bill of health again, so that we increase the investment capital at our disposal, and I therefore call on everyone mentioned in the report to do their homework properly and not just take cosmetic measures!
Mr President, ladies and gentlemen, Mr Karas, I cannot resist commenting on your speech. In all instances where we already have sensible coordination of our economic policies in the European Union, we have chalked up enormous successes. Government budgets over the last year have for the first time in decades shown a surplus, and that still holds good, Mrs Peijs, if we exclude exceptional income from the sale of mobile telephone licences.
I do not think that we should play this down in today's debate. The success stories in the current year will not be so great. That is because growth in the European Union has slowed down, but that is no reason to start harping on about inflation. Nor is it any reason to start panicking. No one can calm down our friends in the Group of the European People's Party (Christian Democrats) and the European Democrats. No one - not in this House anyway - wants to print money. No one wants to print money as a way of solving finance policy problems. We only want to print money to provide the public with our new currency, the euro, on time, but nobody here is talking about an inadequate budgetary policy.
However, you know that too. That is not what is at stake here! Essentially, it is about something quite different. You know very well that, in the past, these budget consolidation successes that I have been talking about were not achieved by increasing income but by cutting expenditure. Those expenditure cuts led to a positive result, but also had negative affects. In many areas, public infrastructure is in a state of decay. In many places social networks are under great pressure and our investment patterns both in the private sector and in the public sector have led to key strategic deficiencies in comparison with our competitors on the world scene.
We now find ourselves in a situation in which government receipts will decline for cyclical reasons. So the vital question is this: what should we do in that situation? Are you really seriously envisaging further global cuts in public sector income and expenditure? Do you really want to freeze budgets so that we fail to make the investment necessary for our future? Do you want the European Union to enter a further procyclical phase which will prevent us from benefiting from long-term growth overall?
I cannot imagine that that is what you want. Mr von Wogau asked me at lunchtime today what the Socialists really want. I can give him an answer: we want to stop these scare tactics! We want to put an end to talk that recovery in Europe is always just short-term, because if the central banks or governments are running scared, we will lose long-term opportunities. We have tabled amendments that we think are sensible. If you can agree to compromise with us, then we can find a common path. And if that is not possible, we will go our separate ways!
Mr President, ladies and gentlemen, I would like to begin my intervention by agreeing with Mrs Berès' s complaint, because it really makes no sense to have held a debate, which is otherwise very interesting, on the Growth and Stability Pact and on the conclusions of the ECOFIN in Liège, to have debated 'television without frontiers' in the middle and now to hold what I believe to be a logical continuation of the first debate, the reports by Mrs Berès and Mrs Peijs, to whom I would like to say, on behalf of the Liberal Group, that they have our support and favourable vote.
I feel compelled to relate this afternoon' s debate to the subjects of these reports, above all by referring to the current economic situation. It is clear that over the first few months of this year, the slow-down of the American economy has had more influence than was initially expected, and that the terrible terrorist attacks on New York and Washington have further worsened these prospects through needs for economic intervention which are truly new, urgent and no doubt justified.
The strain of the situation, however, should not lead us to justify greater public intervention or, as the President-in-Office of the Council has said very correctly, to abandon or lose sight of the need to continue with the structural reforms which the European economy still needs if it is really going to be competitive on an international level.
I trust that confidence will be recovered in the economic field as soon as possible and that the current special situation will be overcome, and we will shortly find that we have the same requirements that we had three months ago, that is, to consolidate the European economy, to make it more competitive in accordance with the Lisbon criteria, to strengthen coordination and, as we have often said to Commissioner Solbes, to have a genuine economic and monetary approach and policy, as the existence of the euro and monetary union demands.
Ladies and gentlemen, this is my basic point, although there are other detailed matters which are sufficiently well-expressed in the respective reports by Mrs Berès and Mrs Peijs.
Mr President, I want to deal particularly with the issue of public expenditure, quality and employment. The explanatory statement of Mrs Peijs' report is very interesting because it explains the background.
We have to beware of chasing the American economic model. One of the things that has made many people within the European Union hostile to the euro is that they have seen its introduction as linked to cuts in public expenditure. We have seen, with the American economic model, the prioritising of the private and the cutting of the public. The result has been a tremendous disparity between rich and poor and high levels of child poverty - unlike in countries which invest in social expenditure and reduce the wealth gap. We know that child poverty is linked to poorer educational attainment, poorer job prospects and so on.
We have also seen in that economy a reduction of job security and longer working hours, with the introduction of a flexible contract culture. In the UK, contracting out at lower cost quite often means compensatory tax measures at the lower end of pay, a public subsidy to poor wages from poor employers. The American model also represents an unsustainable pattern of consumption, which will have an economic impact in the longer term. My group believes that Mrs Peijs' report does not look sufficiently at the quality of the contribution of public finances. So we cannot support the report in its current form. Hence the amendments we have tabled.
I know that it is very difficult to measure the benefits of public expenditure in the same way we look at the balance sheet of a private health care company for example. Public expenditure is an investment in social cohesion and we are gradually coming to recognise the costs of not investing in that. Indeed, a priority for the European Union now is combating social exclusion. We count as an economic success private spending to compensate for the lack of public expenditure. Every burglar alarm bought, for example, is because we feel we are not safe.
We agree that we need to reduce the cost of employing people and to focus on lifting taxation costs for the poorer paid, many of whom are women. But we also need to reduce working hours as part of increasing employment opportunities. It is clear to us that a knowledge-based society which tackles social exclusion - we have to remember that Lisbon also said that - needs greater investment. And where will that come from if there is no significant public expenditure? Employers increasingly want ready-trained employees as part of the flexible contract culture. We consider that public investments can have a very positive value and can help to shift the direction of our economy, as we recognise our ecological responsibilities.
Mr President, the Peijs report states that, over 20 years, government expenditure has increased from 35% to 50% of the GNP. What has caused this increase in government expenditure? Is it because public services have been improved, the number of hospitals has increased, additional hospital staff have been hired, public transport and national education have been developed, sufficient social housing has been built? No, it certainly is not! Over the past 20 years, many governments have, on the contrary, privatised services that used to be public. All these governments have pursued money-saving policies with regard to essential public services, have got rid of railway lines, local post offices or hospitals, which are not considered to be profitable.
The reason that government expenditure has increased is because of the extravagant sums of money given to employers on a multitude of pretexts, ranging from direct subsidies for reducing taxes and social contributions to giving all types of support - all government authorities seem to excel at making these up. Mrs Peijs cynically proposes making this policy worse by further reducing employers' social burdens and increasing VAT. The poorest people are being made to pay in order to give money to the richest - if this is not brutal and direct class politics then it is hard to imagine what else it can be. I shall of course be voting against this report.
Mr President, at the outset I would like to congratulate both rapporteurs on the presentation of their reports.
In recent months the global economic climate has been the cause of some concern. We in Europe are certainly not immune to economic downturns in the United States. The tragic events that took place in New York, Washington and Pennsylvania on 11 September have undoubtedly further shaken economic confidence. In Ireland, as in all Member States, we remain committed to maintaining current budgetary levels. The reaffirmation of this commitment at Liège will allow the EU to better address cyclical fluctuations.
I welcome also the statement by the Commissioner that governments will be able to use automatic stabilisers in the context of a slow-down in growth. Indeed, in Ireland, we continue to run a budget surplus which affords us some room for manoeuvre. The Irish stability programme is central to the budgetary process in Ireland. It is discussed in Daíl Éireann and is a key component of our annual budget. The primary objective of the Irish budget and stability programme is the continuation of sustainable economic growth, supported by moderate inflation and competitive wage developments, reflecting our national agreement with the social partners known as the Programme for Prosperity and Fairness.
As the House knows, the Ecofin Council this year, on a proposal from Commissioner Solbes, issued a recommendation to Ireland stating that she did not comply with last year's EU broad economic guidelines on fiscal policy. The Irish government contends that its budgetary policy seeks to achieve economic stability by securing the continuation of social partnership and also by taking action to reduce price inflation, including indirect tax reductions. We must look to the future. Our immediate concern is the successful launch of the euro on 1 January. But the single currency is not an end in itself. It is conceived to facilitate a true single market for goods and services.
The grand project requires a high level of cooperation and coordination. National governments must retain the prerogative to formulate a budget which best addresses the particular and specific economic situation of their country at that time.
Mr President, as usual, I am in full agreement with Mrs Peijs. That is why I shall mainly confine myself to the report by Mrs Berès.
The European Monetary Union is accompanied by a certain level of coordination in the field of budgets. However, coordination which goes beyond what is necessary for the EMU deserves to be questioned. Further coordination can only be justified through sound reasoning, but this is lacking in both the Commission communication and in the Berès report.
There are, however, situations which require coordination. The Commission mentions resistance to shocks as an example. A recent illustration is the granting of subsidies to airline companies following the attack in the United States. This is an excellent example of decisive action on the part of the Council of Ministers.
Coordination which goes beyond what is required will even prove counterproductive. Labour participation, company policy, taxes - these are all matters which should fall within the remit of the Member States. In substance, they give little reason for more coordination at European level.
Coordination of economic policy should not be used as a red herring. After all, it is evident that times of economic adversity make it more difficult for the Member States to adhere to the EMU' s underlying principle: the Stability Pact.
The much-needed structural reforms should help meet the budgetary criteria. Member States cannot afford to postpone using this instrument in order to obtain more permanent and responsible growth. This growth is vital in order to secure the Stability Pact. The need for reform is therefore all the more pressing.
It is, therefore, with good reason that the report does not nominate many concrete matters for coordination. It is always useful to exchange information on economic policy decisions. More important, however, is the quality of the decisions per se.
The report does not comment on the motives for closer cooperation. This does nothing to help the case for coordination. With the EMU, the European economies should not lose their own economic policies, tailored to their specific dynamics and character.
Mr President, ladies and gentlemen, I would like first to thank my friend, Karla Peijs, for her excellent report, in which she aptly describes the vital importance structural reform measures have for the prosperity of our societies. Rarely does one see such excellent reports. I wish to focus on two matters.
The public finances of a State in the euro area are no longer the private affairs of that State. Any budgetary imbalances in an individual State, particularly a large one, may have an impact on the stability of the entire euro area. For this reason, recent attempts to water down measures to reform state economies are worrying. Many governments in recent years have relaxed their budgetary efforts, relying mainly on cyclical receipts, such as the proceeds from mobile telecommunications system auctions. The consolidation process is still far from being complete, however. The future objective is for a 'close to balance' or 'in surplus' budgetary position. Member States must honour the commitments of the stability and convergence programmes unconditionally.
It will take perseverance and determination to balance public finances. It will make us susceptible to populist criticisms of thinking of the economy like an accountant or balancing the economy one-sidedly. Nevertheless, this is what we have to focus on. Politicians have to take a few blows after all, but our economy will not be able to take a left hook.
Secondly, the rise in public expenditure in the last few decades has caused the governments of several of the Member States to increase taxation and social welfare contributions, which were already at an unendurably high level in Europe. Simultaneously, the potential for economic growth has been weakening throughout this period. That Last Mohican of orthodox communism, my colleague Mrs Bordes, could also stop talking about class war in this, the third millennium, and admit that the contribution of each and every European to the economy is important. For that reason, work must be financially motivating and the benefits of different social welfare schemes at such a level that they safeguard the basic necessities of a normal, decent life, but provide an incentive for becoming active in all situations. Only in this way can we achieve the ambitious aims of Lisbon.
Mr President, the challenges of globalisation make it clear to us just how important coordination of economic policies is for Europe, and also the integration of financial, employment and social policies, because little Europe is demonstrating to the world that it is possible to make progress in a region if regional cooperation does not just mean intergovernmental cooperation and is not just a free trade area. I believe that the combination of the single market on the one hand and certain possibilities for giving political direction on the other is what makes the European Union what it is. I therefore very much welcome the Commission communication and Mrs Berès's report, as they make it very clear that we need to make further progress with the coordination process. We all know that the challenges and demands on us are now even greater than ever. ECOFIN has quite rightly made sure that more integrated approaches are now being adopted, especially in the field of capital movements.
It is certainly important that we should not just act in unison and improve the quality of coordination, but that we should also agree on guidelines. Fortunately, the Lisbon process, which was taken further in Stockholm, has given us both quantitative and qualitative objectives. Of course these still need to be extended and refined, but it enables us to demonstrate to the public that the coordination process can lead to positive outcomes. If you could not say that, who would be interested in checking if all the Member States have actually met the requirements to which they have committed themselves?
One aspect of the commitments that they have entered into is the consolidation of their budgets. Mr Bullmann was quite right to point out the progress made in this area. It is certainly true that there is still more to be done in reducing debt in some Member States, but we should not forget that the Stability and Growth Pact exists as an instrument to prevent us ever exceeding a deficit of 3% of GNP. That is at the heart of the convergence criteria and this deficit is intended to help us to achieve a favourable monetary policy that promotes development. I believe that coordination can be enhanced still further, and that all those policies which can mutually or reciprocally support each other should be brought into this coordination process.
I also think that it is a particularly good thing that the European Parliament can call on the national parliaments to take part in the coordination process and I really wish to emphasise that point. We, as a committee, have attempted to constantly highlight this cooperation with national parliaments.
Mr President, I would like to make one final comment. We should not see the coordination of policies as an end in itself. We, in Europe, have missed out on growth because over the last few decades coordination has been lacking. We lost out because we did not adopt a coordinated approach to the UMTS auction. We could have achieved a totally different outcome. Nor did we react jointly when the OPEC countries raised oil prices. There is no doubt that we could have achieved a more favourable starting point for economic development if we had acted in a more coordinated way.
Mr President, Commissioner, in recent decades the per capita GDP in Europe has been reduced in comparison with that of America, increasing the gap or distance between our prosperity and development and that of the United States, while our levels of employment are also worsening.
The conclusion is drawn from this that the Americans do not hinder the activities of private companies through taxation as much as Europeans do and, in accordance with low levels of public expenditure, they have not, like us, promoted action plans, introduced bureaucratic systems or tried to guide their economic operators, who have therefore been able to dedicate themselves purely to working and generating wealth.
It seems to me that this analysis does not take account of the very important fact that, over the last 30 years, levels of public investment in the European Union have been reduced to 2% of our GDP in 2000, while in the United States they have maintained a sustainable level and represent 3% of their GDP. If we add to this the fact that our per capita GDP stands at 65% of American GDP, it turns out that their average investment per citizen each year is 2.3 times greater than ours, and this is a more than notable difference which explains the differing developments of our respective economies.
I believe that the short-term solution for Europe is not to reduce taxes, but rather, while achieving balanced budgets and no deficit, we must adjust our current public expenditure and increase public investment in viable projects, modernising our infrastructures, supporting technological research and development, involving research institutes and universities in private initiative and promoting training and knowledge in our society.
What is completely unacceptable is the policy of the Spanish central government of Mr Aznar, which covers up its real budgetary deficit by financing it with revenue, with the monthly contributions of workers integrated into the state social security system, which compromises even further the uncertain future of pensions, and the workers who are currently contributing do not know whether they will receive those pensions on retirement. This is unacceptable and must be condemned.
Mr President, two weeks ago, I was in the Netherlands on 'Prince' s Day' , the opening of the new parliamentary year, when the government budget is presented. Not only because of the events in the US did I sit that day with mixed feelings, but also with a feeling of: what is this all about?
With the ever growing internationalisation of the economy, certainly in a country like the Netherlands, it is noticeable that at national level, there is, in fact, little room for economic manoeuvre. It is, of course, possible to place accents, and I welcome the Dutch government' s proposal to step up investment in the public sector. However, the scope remaining to make a real difference is relatively limited and is determined at entirely different levels. One feels far closer to this in Brussels.
On the other hand, I felt completely at home as regards the way in which such a budget is prepared in the Netherlands. It is based on sound analyses and prognoses issued by what we still term the Central Planning Bureau, and broad, medium-term recommendations by the Socio-Economic Council in which independent experts, social partners and the Dutch Bank work in harmony. In this way, a government can make plans which receive broad support and which can be effective.
The paradox of the phase which we are at with European cooperation, is that, although the political control of the socio-economic policy has been moved onto a European plane, the instruments and procedures for this are still located at national level. Neither the European political structure, nor the European actors are prepared for this. Unfortunately, for I am convinced that Europe is in need of such sound and broad socio-economic coordination.
I am therefore pleased with Mrs Berès' report. She makes proposals for improved coordination within the euro countries, for greater involvement of national policy-makers and parliaments and for better harmonisation among the various actors at European level. I would particularly like to underline the role of the macro-economic dialogue which must be afforded a far higher profile, also in the preparation of the broad economic guidelines. A broader debate thereafter, also involving national parliaments, is important.
This concludes my comments on the Berès report. I would once again invite Mrs Peijs to deal with the amendments which we tabled so as to reach a compromise after all.
Mr President, Commissioner, ladies and gentlemen, I fully support the report by Mrs Berès on the Commission communication on the prospects for monetary union.
I think, however, that after the tragic events of 11 September the proposed measures and experiments should be implemented much sooner if we want the monetary union to fully perform the role that awaits it in fighting terrorism, maintaining economic growth and the competitiveness of Europe, and affirming a policy of peace and international cooperation that will isolate terrorism in developing countries.
I refer first of all to the need to face the slow-down in economic growth by means of coordination of our economic and social policies, countering the economic cycle. This can be achieved through enhanced cooperation measures between Eurogroup members, resulting in a real government by agreement of the monetary union, able to question decisions by the European Central Bank with an authority at least as great as that shown a few weeks ago by the United States Federal Reserve.
I also refer to the urgent need within the monetary union above all to achieve the greatest transparency and a reciprocal information system on movements of capital, overcoming the restrictions of bank secrecy so as to be able, Mr Karas, to strike at the transfer of resources linked to terrorist funding, the laundering of dirty money from organised crime, and the offence of tax evasion.
I shall close, Mr President, by also mentioning an international cooperation policy which will allow long-term contracts for supplying Europe with raw materials to be drawn up also in euro.
Mr President, I would like to thank the two rapporteurs very much. There is no doubt that what has been said this evening is going to help us in our subsequent work.
I will begin by commenting on the Bères report and I would like to express my satisfaction with Parliament' s motion for a resolution which supports the strengthening of economic policy coordination within the euro area.
We must not forget that economic policy coordination is an obligation laid down in the Treaty. The Treaty makes it very clear that our model is based on a single monetary policy and on national, but coordinated, economic policies. This is a key element of our model.
It is true that coordination is still going through a learning phase. It is also true that we have increasingly greater interdependence - especially in the euro area but also in the Union in general - and this requires that the content, the systems and the instruments we use are constantly being reviewed. That is why I must especially welcome the report which Parliament has produced and salute Mrs Bères and all of those members of the Committee on Economic and Monetary Affairs who have participated in her magnificent work. I believe that this work, in many respects, goes further than the Commission' s proposal, particularly with regard to one fundamental aspect, the increase in national participation in economic policy coordination.
I would like to highlight two essential elements of the report - and I will comment on the various interventions in relation to them. The first is the need to strengthen coordination, the second the need to increase the democratic debate and national participation.
With regard to the content of the coordination, I think it is worth expanding on certain points. The report supports the Commission' s proposals on the production of periodic reports on the economy of the euro area. Today I can tell you that our idea - we have continued to work on this issue - is that we must have detailed economic analyses but also relevant proposals on economic policy. We must go further than specific analysis.
In her speech, Mrs Bères raised the need to improve statistics and the assessment of policies. It is true that we have made progress with the statistical plans for the Union' s monetary area, however, we must go further. It is partly a problem of bringing national statistics into line with new realities, it is partly a problem of money, but, in some cases, it is neither of these problems, but rather the problem of acquiring the data necessary for a good definition of economic policy more quickly. This perhaps means that in the future we will have to consider the need for our own statistical information which is not an aggregate of national statistics. This would certainly be a key element if we are to be able to act within a time frame similar to that available to other economic authorities.
She makes a reference in her report which I believe to be fundamental in relation to trying to achieve a common vision of the impact of economic cycles on public finances. We have held part of this debate today - I will comment later when I talk about the report by Mrs Peijs - but we believe it is essential for the ECOFIN Council to produce a methodology as soon as possible, allowing us to examine the concept of structural deficit by means of the same criteria. And we are working on this, which seems to us essential, precisely to allow these automatic stabilisers to come into play depending on the extent to which the budgetary situation of each of the Member States allow it, but applying the same criteria in all cases.
A further point relating to the first element I mentioned, the content of coordination, is that of prior information. This is a point which always gives rise to a degree of debate and discussion. When we talk about prior information, we are talking about two different things. We are talking firstly about the other partners of the Eurogroup knowing the broad guidelines for those essential elements of a national economic policy which may eventually have an affect on the rest. Let us take one case: the tax reduction measures adopted last year as a result of the oil crisis. There is no doubt that if we had acted as we have acted this year on the issue of insurance cover for airlines, we would have achieved a better result and a better approach from the point of view of the Union' s position.
The same can be said of the UMTSs. If we had debated, before taking the decision, how to deal with the possibilities and difficulties which one or other option with regard to licences for third-generation mobiles could pose, there is no doubt that we could have prevented some of the subsequent problems. We are not saying that we should all do the same. We are saying that we can hold discussions together in order to try to decide on a framework, which includes the different national decisions and allows us to take a more coherent position.
I said that there is a second aspect to prior information and that is that ministers should take Community elements into consideration when defining their national policy. And I relate this reference to the one made by Mrs Bères in relation to increasing national participation in the broad guidelines for economic policy. Until now, it has more or less been considered that we had two processes which did not necessarily converge. On the one hand, reaching an agreement on the broad guidelines for economic policy in Brussels, in Luxembourg; on the other, defining our national economic and budgetary policies. And each process took a different route. It was also believed that compliance with the Stability Pact was sufficient to satisfy the coherence and consistency of the system which we have implemented for economic policy coordination.
It is becoming increasingly clear to us that the two instruments we have, the Stability Pact and the broad guidelines for economic policy, are key elements. And the broad guidelines for economic policy, if they are actually approved by the ministers as a real commitment to be applied in each of the Member States, must reflect the budgetary policy which each minister wants and must present to their national Parliament.
I believe that this would help us enormously in terms of a better interrelationship between the decisions adopted at Community level and the decisions adopted by national Parliaments. In this respect, the Commission believes that this idea of the debate is essential and we will fully support it.
However - and this is a point which I also wanted to comment on - it is true that we should not overly complicate the procedures. Therefore, we are more cautious about certain ideas considered on the issue of macroeconomic dialogue. It is absolutely clear that we have to improve its efficiency on the level of political dialogue, but we believe that we also have to maintain its character of frank and confidential exchange and, in this respect, it is essential to maintain this informal framework for debate and not formalise its process too much by complicating it and making the whole process of debate relating to this point less productive.
I would therefore like to end my comments on this first report by pointing out that the services of the Commission are currently looking into the implementation of some of the proposals included in the resolution, I have taken note of a series of suggestions that have been made this evening and we are naturally going to pay particular attention to them when producing our final proposal.
In relation to the report by Mrs Peijs, I would firstly also like to thank her for her suggestions and comments, but I would like to focus on just three or four points that I think are important.
Firstly, I fully agree with the idea that, in the context of the introduction of the euro, the credibility of a healthy public finance policy which is compatible with the euro is essential. It is true that, in our view, public finances - we have said this clearly this evening - must be adequate for both crisis situations and for good economic situations. In your report you refer to automatic stabilisers - and I do not believe that there is any great divergence between us on the analysis of this point. We believe, like you, that they must play a fundamental role, both at times of growth and at times of slow-down of the economy.
We are grateful for your reference to tax reductions. The Commission has been arguing that all tax reductions must respond to certain criteria, which are contained in your report, and which we believe are essential to maintaining the idea of quality of public finances. No doubt if we were to debate tax reductions now, elements such as the promotion of consumption would be of more importance than would have been the case a few months ago, given that that is one of the issues we are concerned about. But the idea of tax reductions can certainly be included in practice, in all cases, in the criteria contained in the document and which you support.
Finally, a comment on the sustainability of public finances in the long term. There have been other comments on the labour market, on how we must move ahead, on coherence in relation to work, pensions, etc. In my opinion, all these elements will be dealt with within a broader vision of the labour market, while the finance ministers must pay particular attention to public finances and, in this respect, to the difficulties which may arise in the funding of social security given the global budgetary deficits of all public administrations.
The idea we are working with at the moment - and on the basis of your report, as you know, progress has already been made on some points - is not that reference be made by means of a short paragraph on the stability programmes, but that the stability programmes annually take up the necessary data to carry out an adequate evaluation of the evolution of public finances in relation to problems of ageing. Nevertheless, in our view, the idea of including this information in the stability programmes is not because we believe they are problems which must be resolved through annual decisions - they need more long-term decisions - but because we felt it was appropriate to introduce new processes for approaching, analysing and monitoring the evolution of public finances.
Our idea is that, every four or five years, in each country, a more in-depth analysis should be carried out - it may be a supplement to the documents from the stability programme - on long-term public finances with the obvious fundamental problem of the ageing of the population and from which, nevertheless, when updating the annual programmes we only take the most necessary basic information.
I would like to end by thanking you all once again for your cooperation and the useful ideas you have offered us, which we will take into account as far as possible.
Mr President, I owe Mrs Van den Burg an explanation with regard to the amendments. I did not bring the amendment numbers, so I will have to quote from memory, but Mr Bullmann will undoubtedly correct me if he thinks I am quoting the incorrect numbers.
Mrs Van den Burg, in order to reach a workable compromise, we will agree on Amendment Nos 4 and 5. Amendment No 7 will be based on the text by Mr Bullmann to which a sentence will be added. That is the oral amendment I was referring to. We will also agree on the second part of Amendment No 9 which starts with 'calls on the Member States' , Amendment No 10 by way of supplement and Amendment No 12. I believe that is the complete list.
I would now like to respond to Mr Colom i Naval. He has probably been waiting for this all evening. Mr Colom i Naval, I would like to make this quite clear: content was not the issue. The reason why we were unable to talk about this before we voted on the amendments is that I was firstly in the United States with the delegation - you will have noticed my absence in the committee at the time - and then I was in Rome with my group. It was a slightly hectic month.
It was not a matter of content. The fact is that the European Commission took the Member States as its point of departure in its communication. I did the same in my report. If, in your report, you were to write about the effects of the European budgetary policy on employment, then I would gladly vote in favour of all your amendments, but they did not feature in the framework of my report. I apologise for the fact that we did not have an opportunity to talk about this.
That was a personal statement and was helpfully reconciliatory.
I would like to thank you too, Commissioner Solbes.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Competition policy (2000)
The next item is the report (A5-0299/2001) by Mr Agag Longo on behalf of the Committee on Economic and Monetary Affairs on the Commission's XXXth Report on competition policy 2000 (SEC(2001) 694 - C5-0312/2001 - 2001/2130(COS)).
Mr President, I am honoured to have been asked by my colleague, Mr Agag Longo, to present his excellent and detailed report to Parliament on the Commission's XXXth report on competition policy.
The report draws together several important areas of competition policy. The rapporteur restates Parliament's strong support for Commissioner Monti in spelling out that effective competition is not only an important engine of economic growth but also works to the advantage of consumers, through greater variety, better quality and lower prices for both goods and services.
We congratulate the Commissioner on the success of European competition policy, but we recognise that such success can only be maintained by constant and rigorous monitoring. Our rapporteur has highlighted further measures to which Parliament will be giving its attention in the coming months. The future of car distribution is one area where we eagerly await the Commission's proposals. I believe that our initial evaluations suggest that consumers are missing out under the current exemption, with unjustifiable price variations between Member States. We also await the consultation on Merger Regulation No 4064/89. We welcome Commissioner Monti's positive approach to consultation with our committee, but we repeat our call for major constitutional change which gives Parliament real codecision power with the Commission.
Commissioner Monti has played the central role in fostering a global approach to competition policy and enforcement issues. Our committee supports efforts to build an international competition system in the framework of the WTO, whilst recognising that Europe's credibility in this area will depend on efficient and effective cooperation between the EU's own national competition authorities.
We are also looking to the outcome of negotiations between the Commission and the Council on the Commission's proposals for reform of the enforcement regime under Articles 81 and 82 which we approved last month. Mr Agag Longo draws attention in his report to other important elements of Parliament's position on the reform, our strong support for Article 3 and our real concern over issues of legal certainty, as well as separation of powers. I know that Commissioner Monti is aware of this, but we have consistently argued that the Commission must guard against the danger that the reform may lead to inconsistent application or even to a renationalisation of competition policy, thereby destroying the single market. In continuing to raise these issues we reflect the concerns of many in the business community in Europe.
Our committee has also underlined other competition concerns. We look to further market liberalisation, but we want effective enforcement of already agreed policy areas in the gas and the electricity sectors. The Commissioner is aware of the complaints which have been made about some acquisitions by companies which do not appear to operate in a liberalised home market and we look to the Commission to investigate whether state-aid rules have been breached in such cases.
Mr Agag Longo also urges further progress on liberalisation in areas such as energy, transport and the postal services. We welcome the progress which the Commissioner has made on state aid control. We also support his work in ensuring that candidate countries for membership fully understand the requirements of EU competition policy, particularly the application and relevance of such rules in terms of market distortion.
Our committee will shortly respond in fuller detail to the Commission's ninth state aid survey, but this report also touches on this area. We applaud progress on implementation of a public register of state aid and a scoreboard as important tools for promoting transparency and democratic control, even if I embarrass Commissioner Monti by saying that his practical demonstration of the scoreboard to our committee was frustrated by technical problems.
We view such widespread public access to information as essential. In the same light we welcome the continuing commitment to hold competition day seminars under each Council presidency, although we are keen to see wider public knowledge of, and participation in, such events.
Finally, on an entirely personal note, I would like to express my concern that the Commission has made particularly slow progress over complaints concerning the Spanish government's treatment of Gibraltar citizens in relation to telecoms matters. These complaints have been outstanding with the Commission for over five years, whilst the Commission has itself recently initiated a state aids investigation of Gibraltar's investment schemes, ordering it to cease forthwith until the Commission investigation is concluded. I am bound to say that this hardly seems to me to be an even-handed approach and I hope Commissioner Monti will agree to look into this. Otherwise I commend Mr Agag Longo's excellent report to the House.
Mr President, ladies and gentlemen, in recent times, especially since the Stockholm European Council, the European Union has reached a turning point in competition policy. That can be seen in the increasing conservation of structures. The Agag Longo report rightly mentions this. Following the successful liberalisations of the 1990s, postal services, electricity and gas are now trying to escape the annoyance of competition again. First liberalisation, then regulation again, and the heading for this scenario is self-preservation.
The agenda for the Heads of State and Government in Laeken expressly provides for a discussion of the tension between competition and the preservation of existing interests. We are all anxious to see whether competition can win through there. If we ask about the difference between our modern, open society and another society marked by classes and castes, the answer is clear: in our open society competition has become the order, the principle on which our culture is based. General acceptance of the principle of competition is therefore a tremendous cultural achievement. But the state has never submitted itself to this principle. It has always sheltered its education system, its banks, its railway, its airlines, its postal service, its telephone networks and its housing associations from the cold wind of competition. Many sectors of the economy, too, claim that competition cannot work for them or that exposure to competition could be detrimental to the objectives they pursue..
There are plenty of examples. Coal is valued because supplies are secure. The market is said to be harmful to the health service because patients would be unable to assess the services provided. In agriculture, the market is said to be inappropriate because farmers allegedly produce even more if prices are lower. The postal service cannot be set free to compete - not completely, at any rate - because it has social functions to fulfil. So we could go on. But all these paltry excuses have one thing in common: they all recognise competition in principle, but simply claim that the principle is not applicable in their most particular case.
The situation in Europe has without a doubt become more difficult again for competition policy. That is why it is important - and the Committee on Economic and Monetary Affairs is calling for this - that EU competition policy should now finally be extended to energy, transport and pharmaceuticals. Let us therefore continue together to plan, campaign and argue for freedom.
Mr President, I must say firstly that I am truly perplexed. I am perplexed by the fact that a British Member, though talking in place of a Spanish Member, has raised an issue that in no way relates to the rules on competition, that in no way relates to the reports on competition, but which relates to the unacceptable existence of the only territory in the European Union still to be decolonised. It seems to me that to use the speaking time of a Spanish Member to raise these issues is, to say the very least, a discourtesy.
Anyway, leaving that aside, I believe that the discussion of the annual report on competition policy is a good opportunity to consider a debate on the progress and guidelines relating to this important European policy.
If we are to be self-critical, I would like to ask you whether we are really holding this debate or whether we are simply restricting ourselves to voting on a resolution which, if we are going to be honest, is more a cause for pity than for glory. Please do not interpret this as a criticism of the Commissioner, Mr Monti, since I am more than happy to acknowledge his work in the area of competition and he has always been prepared to hold any necessary debates with this Parliament and has always been in favour of informing us promptly of the positions of his department. Neither do I have any intention of criticising the rapporteur, who has produced a report of high quality and has also done so with flexibility and tolerance, accepting the positions of various political groups.
I therefore believe that my comments relate more to the behaviour of this Parliament and, fundamentally, to the vestiges of an era when its was simply a consultative assembly and did not have the co-legislative role which it has now. We therefore have a tendency to issue documents, this document on the annual report on competition, and then go back to considering other issues on which we have already contributed as legislators, although unfortunately competition rules are excluded from the codecision procedure. Furthermore, there is not always coherence between what we say at one moment and what we say at another.
Returning to the report, I would like to congratulate Mr Agag once again on its content, most of which we agree with, and to make a comment. Once the Commission has taken its decision, I believe that there is no need for, and we should remove, the section relating to the prohibition of public companies investing capital in companies from the liberalised sectors - think of the conflict between Electricité de France and Hidrocantábrico - which Mr Agag introduces in his desire to stick up for and assist certain positions of the Spanish government.
Mr President, Commissioner, ladies and gentlemen, I should like to thank the rapporteur - who is now represented by Mr Evans - for a really sound report. I should like to express my gratitude for the cooperation I have received from Mr Longo in preparing the report. I should also like to thank Commissioner Monti for his strong commitment to competition policy in the EU.
I should also like to take the opportunity to emphasise that the fight for free competition is a fight that must be engaged in ceaselessly. There are at present quite a few good examples of free competition' s being threatened as soon as the opportunity arises for disrupting it. The first, very telling example is the proposal tabled by the Commission to introduce an interim subsidy arrangement for certain types of shipbuilding. The background to the proposal is that we in Europe believe we are exposed to unfair competition from South Korea. Obviously, many interested parties try to exploit the situation in order to introduce a much higher level of subsidy than is justified by the realities of the situation. Where this matter is concerned, I therefore wish to call upon the European Parliament and my fellow MEPs here in the House to stand by the Council' s resolution from last year to abolish all direct subsidies for shipbuilding.
The next example of an attempt to exploit the situation is provided by the aviation industry which is experiencing a lot of turbulence in these very days and weeks. This has led many to campaign for the introduction of subsidies. I should like to remind you that the problems experienced by a number of carriers are not primarily due to the tragic events of 11 September, but rather to the fact that the airline companies are now facing the harsh realities earlier than expected. The whole sector has for a long time been in need of radical restructuring and, as politicians, we must ensure that the present frenzied and tumultuous situation is not used to introduce a mass of subsidies that are to be paid for by ourselves as taxpayers and that are designed to bail out a host of unprofitable companies and routes for which, as consumers, we shall have to pay the excess price over and above what we have paid in tax.
To conclude, I should like to return to a couple of specific points in the report. I think it important that we should hold the Commission to its assurance that the new competition rules do not mean a renationalisation of competition policy. It is also important that the Commission should continue to produce its annual report on State subsidies, even though it has now introduced the scoreboard for which I myself, for example, have for a long time been pressing and which I am very pleased about. It is also my hope that the Commission will be attentive to the desire for a start to be made as soon as possible on looking into the rules for the repayment of unlawfully allocated State subsidies - an area which leaves a lot to be desired. Finally, I hope that the Commission will follow up the request to look more closely into the possibility of improving the legal position of companies hit by losses and of involving third parties more extensively whenever the Commission deals with practical matters.
Mr President, ladies and gentlemen, first of all I should like to express my thanks to the rapporteur, Mr Agag Longo, and to Mr Evans for his speech. I admire the quality of Mr Agag Longo' s report and appreciate the many constructive observations that have been made. It does not escape me that the report also contains critical notes, and I assure you that, although it is impossible in this House to take a definite stand on all the observations made in the report, I can guarantee that all of them will be very carefully examined. I am also grateful to the other speakers in this sitting - Messrs Konrad and Berenguer Fuster and Ms Riis-Jørgensen - for their political and, I must add, their cultural support for the European Union' s competition policy.
The thirtieth annual report summarises the developments that have occurred during 2000. A quick glance is enough to realise that the competition sector has continued to show intense activity, with a total of 1206 new files, 564 cases of State aid, 345 mergers and acquisitions and 297 cases of monopolies. Work in the legislative field has focused on reform of our basic rules and regulations. This activity has led to approval of new regulations on block exemptions in horizontal agreement issues. New guidelines on vertical restraints have been adopted, in addition to the new 1999 block exemption regulation. You will know that these new formulations give greater weight to economic guidance.
The fact that the number of cases of monopolies has fallen may be due to these new rules on vertical restraints, which have substantially reduced the obligation to notify this kind of agreement, and this gives the offices more room to concentrate on the more serious and difficult cases. Considerable progress has been made towards a reform of the competition rules, to which Parliament gave decisive support a month ago, adopting Mr Evans' s report by such a large majority.
On the issue of mergers, a communication on corrective provisions has been adopted, as has a simplified procedure for certain straightforward types of operation, so that now about 40 per cent of merger cases can be dealt with in this way. On the issue of controlling State aid, the Commission has introduced, for the first time, three groups of exemption regulations: on the application of the de minimis rule, on aid to small and medium-sized enterprises, and on aid for training. I accept Ms Riis-Jørgensen' s point about recovering illegal State aid, because I too believe it to be very important for overall credibility.
As regards aid levels, the general trend that they are falling is confirmed, although this does not alter the fact that they remain very high. Allow me, Mr President, to highlight the fact that, in relation to State aid and contrary to what paragraph 2 of your motion for a resolution would suggest, the Commission has effectively already instigated proceedings against State aid in the form of tax facilities and, on 11 July, the number of them had risen to 15. We are also intensifying our efforts to recover the sums wrongly paid out in the form of State aid.
Let me now point out three aspects to which we are devoting special attention, not only in the last annual report but also in our everyday operations. The first and most important is the impact of competition policy on consumers. I know that Parliament shares our opinion that the consumer should be the final beneficiary of competition policy. It is certainly necessary to make consumers more aware of the benefits of competition policy and to inform citizens about our activity and the effects it has for them.
As you will have noticed, the report gives examples of certain decisions, showing the benefits resulting from them for consumers. A good example is the decision against OPEL Nederland to defend the right of consumers to buy a car without hindrance in a Member State in which prices are lower; other, more recent examples are an analogous decision against Volkswagen and the setting-up of an enquiry into mobile telecommunications prices charged by roaming operators. On the subject of cars, I accept what Mr Evans said: the Commission is working hard to draw up a proposal for the period subsequent to 30 September 2002, when the regulation for block exemption from the motor vehicle distribution agreement comes to an end. I intend to present a new draft regulation by the end of the year, and I am sure you will be glad to express your opinion on it, given the extreme interest Parliament has so far shown in this subject.
With regard to consumer information, may I remind you of the initiative of the European Competition Days, which grew out of discussions in this Parliament. After Lisbon, Paris and Stockholm, the next will be held under the Belgian Presidency in Antwerp on 11 October, and will focus on competition in the pharmaceutical sector.
A second priority we are working on - one which several people have mentioned this evening - concerns State aid, not only to make control stricter but also to make this subject more transparent through initiatives like the public register and the scoreboard, which is, in fact, readily available on the Internet.
The third priority area of work concerns globalisation: how competition policy, by seeking greater coordination among the various parts of the world, can make its contribution to the governance of globalisation. In this respect - apart, of course, from the highly intense relationships within the European Union with the national competition authorities - outside the European Union we have set up close bilateral working relationships and begun most welcome and far-reaching cooperation in particular with the competition authorities of the United States, and last week we held an intense session of work in Washington, at which we planned further development of such bilateral cooperation.
I think, however, that the bilateral dimension is not enough, and we are proceeding, with all the weight of conviction that the European Union has in this area, to develop two forms of multilateral cooperation. One is the proposal to introduce some basic, binding competition standards within the World Trade Organisation. The other is the recent initiative to launch a global competition forum to provide a venue for world-level discussions among competition authorities.
Among our short-term priorities is the work now under way of modernising the competition rules, which we have been carrying out with even greater conviction - if that is possible - ever since Parliament gave us that vote by such a decisive majority. Within the year we intend to conclude the revision of the de minimis communication, which, by specifying which agreements between companies are not forbidden under Article 81, Paragraph 1, will reduce the burden on companies, especially smaller ones, of conforming to the rules.
Having already mentioned the exemption regulation on cars, I should also like to refer to the policy against cartels, which is a basic pillar of any competition authority. By the end of this year we shall have further developed and updated the policy of indulgence, based on non-prosecution or reduced fines for those who collaborate in disclosing cartels. This is yet another area of convergence between the American and European approaches. In the matter of controlling mergers, the Commission' s priority for 2001 will be to continue to re-examine the mergers regulation. In this respect, during the year I intend to draw up a formal consultation document on this subject.
As for the way new cases are dealt with, our work is focusing particularly on the recently liberalised markets, which were mentioned particularly by Messrs Konrad, Evans and others, such as energy, air transport, telecommunications and postal services, in an attempt to prevent the former monopoly holders from abusing the positions of strength that they traditionally enjoyed.
I thank you all once again for the expressions of support and encouragement you have given to the Commission in matters of competition: you know how important it is for the Commission and for me personally to have the support of Parliament in our everyday work, and how seriously we take your critical comments, which we value highly.
Thank you very much, Mr Monti.
The debate is closed.
The vote will take place tomorrow at 12 noon.
E-commerce and financial services
The next item is the debate on the report (A5-0301/2001) by Mr Huhne, on behalf of the Committee on Economic and Monetary Affairs, on the
communication from the Commission to the Council and the European Parliament: 'E-commerce and financial services' [COM(2001) 66 - C5-0257/2001 - 2001/2119(COS)]
Mr President, financial services should be the big winner from e-commerce, because the sector does not have the problems of physical delivery, unlike booksellers or grocery supermarkets. A financial service, whether a savings vehicle like a pension or a mutual fund or just a simple bank account, is by its nature ethereal and intangible.
Many transactions in banking and stockbrokerage are already taking place online. UNICE, the EU employers' organisation, estimates that nearly one-fifth of banking transactions in Europe are now executed through the Internet, direct dial, mobile phone, or digital television, nearly double the proportion in the US. In the Nordic countries of the Union, the overall proportion is more than a third. However, the vast majority of those transactions happen within an EU Member State. Cross-border e-commerce in financial services is in its infancy and it has not chased prices down to the level of the cheapest Member State. Indeed, the most recent survey suggests that bank charges vary more widely around the average than they did in the mid-80s at the beginning of the single market programme. There is a lot still to do.
The e-commerce directive past last year was designed to encourage cross-border trade by enshrining the country-of-origin principle. This is one of the essential market-opening principles of the internal market. If harmonising rules is too difficult, at least recognise the right of any company to do business anywhere in the Union once authorised by one Member State. The key judgment was that consumers would benefit more from increased competition than they might lose from the greater difficulty of seeking legal redress from a far-flung and delinquent supplier. That is simply because the country-of-origin principle ensures the maximum amount of extra competition and extra competition is ultimately the consumer's best friend.
True, the e-commerce directive allows exceptions still subject to national regulation of incoming services, notably insurance in unit trusts. In general, most of the liberally-minded market-opening fraternity were pleased to get it on the statute book. As its full implications have sunk in, some Member States have been quietly attempting to restrict the scope of its application and backpedal on its implications. This is the real significance of the Commission's White Paper on e-commerce and financial services. It is designed to clear up the bits left out of the e-commerce directive and the report we are debating tonight is designed to support the Commission's resolve to open up the single market; if necessary, by insisting on the provisions of the e-commerce directive despite the reservations of some Member States.
We must maintain the liberal thrust of the e-commerce directive. That means also setting a clear timetable to include both insurance and advertising of unit trusts in the general country-of-origin approach. Insurance services, for example, are particularly suited to e-commerce provision. It also means basing any guidance from the Commission to Member States about consumer protection on real documented problems, not on imagined ones. Of course, there are real difficulties. The Commission needs to look at these difficulties carefully and attempt to set out a clear road map to allow e-commerce and financial services to flourish. Consumers are concerned about security, particularly with cross-border transactions.
Soft law provisions, alternative dispute procedures, should be made effective so that they can deal with the vast majority of problematic cases and we have asked for a regular report on that. Some convergence of national rules on consumer contracts is clearly desirable, though this should not be used as an excuse to delay the single market. Some standard features of terrestrial banking, like applying the money-laundering provisions by looking your depositor in the eye to ask where her or his money came from, require fresh thought in an e-depositing world. It is also the case that financial services transactions are rarely entirely online without any offline elements, so we need to work as far as possible to ensure coherence.
The prize for getting this framework right is very great. E-commerce and the euro can make a reality of cross-border financial services, not just for business but also for savers and the extra competition will, as it always does, bring long-lasting and real benefits. So, I urge the House to stick to the line that we have set in the past in asking for opening up of this market.
, draftsman of the opinion of the Committee on Legal Affairs and the Internal Market. Mr President, it gives me great pleasure this evening, on behalf of the Committee on Legal Affairs and the Internal Market, to give our opinion on what is an excellent report. We started work having the benefit of the full text of the rapporteur, Mr Huhne's report, and so our role was very much to improve on what we felt was already an excellent text.
From the perspective of the legal Affairs Committee, which was responsible for the E-commerce directive, we feel that the rapporteur's thrust - as he emphasised just now and in relation to the country-of-origin principle - is in line with our own opinion. We would add our voice very strongly to that of the Committee on Economic and Monetary Affairs in encouraging the Commission to move down this line.
I want to pick up a couple of points on our amendments. We are very grateful to the rapporteur for accepting all of the amendments of the Legal Affairs Committee and to the committee for voting them into the final report. We lay particular emphasis on the question of a payment and payment systems. It is quite clear from recent studies across the European Union that one of the things that is deterring consumers from shopping in the electronic age is worry about the security of their payments. This will be absolutely crucial if financial services are to move forward. So we have suggested a number of methods for improving the security of electronic payments. We have encouraged the Commission, particularly, to take a look at emerging forms of electronic payment. While at the moment a very high level of consumer transactions are made by credit cards, we think that new formats will emerge and that the Commission needs to take that into account.
In conclusion, legislation has to enable contracts to be concluded by means of electronic signatures in financial services transactions. We pointed that out as a specific area to be addressed.
This is a very good report. I encourage the House to give it its full support when we vote on it tomorrow.
Mr President, Commissioner, Mr Huhne, I, too, would like to add my congratulations to those of the previous speaker, Mr Harbour. This is an excellent report and it was a pleasure to work with you. I can already say that tomorrow we shall be fully supporting the line taken by this report.
There are at present two developments running in parallel that are very important for this field. The Internet is growing in importance. Trade over the Internet is growing more and more. And on the other hand we are in the process of completing the internal market for financial services in Europe. Our target is the year 2005.
Financial services in particular, because they are not material, are pre-eminently suitable to be offered internationally on the Internet. I believe we will in the foreseeable future have a situation where customers buy insurance or banking services over the Internet not from a local bank but across the border in a neighbouring country and that the Internet is an excellent way of making comparisons in this field.
It is also important, however, that we win consumers over for this kind of commerce. It is consumer protection that I am addressing here; competition has already been discussed. But consumers will make e-commerce in financial services a success only if they have confidence in it, if the contractual or non-contractual provisions are in place to safeguard their rights and to give them appropriate help if they have complaints in cross-border business. I support the Commission' s initiative here of setting up extra-judicial arbitration procedures such as FIN-NET. Only if consumers are convinced that any problems they have in future will be sorted out will they make use of the net in future.
The third thing was mentioned by the previous speaker: technical systems. Many people are still afraid and have misgivings about using the Internet. I still have myself. I am not going to put my credit card number on the Internet just like that. There are still reservations and inhibitions about that sort of thing. Online and offline commerce are moving closer and closer together and we therefore need to harmonise the legal provisions here, too. I can only back what the previous speaker has said, that we must abide firmly by the country-of-origin principle, that the Commission must stand firm. Parliament will also be making its position known tomorrow.
In smaller areas, too, however, like the abolition of national marketing and competition rules that stand in the way of the development of the Internet - fortunately, this was included in the report - we need to move forwards in order not to hinder development. I would like to say in conclusion that e-commerce in this area will take a turn for the better, even if we may have gained a different impression from the stock markets in the last few months, but it will take off, it will continue to develop positively. We need to make Europe fit for global competition, ensuring that in Europe, too, financial services can be offered in this way. I therefore believe that this report shows the way and is a good step forwards, as is the Commission's support for it.
Mr President, I too congratulate the rapporteur on the report which he will present to us tomorrow. We know he has worked extremely hard on this report and very closely with others in this Chamber to ensure its success.
Clearly the changing industry of financial services lends itself very well to the new technologies which have emerged and continue to emerge across the world. The ability of consumers, confusing as it can be, to pick such technologies, to choose a variety of financial services within the individual Member States, has been with us now for some little time. But the choice of financial products across borders inside Europe is even more recent an affair. This means that services, rather than physical products - and the rights of consumers to have confidence in the performance of those services - is as vital here as it is for manufactured products. The marketing and advertising of services, the claims and boasts of providers, must be checked against the need to allay the fears of risk to consumers, to safeguard their purchases and exchanges by electronic means. This is why my group has so high a regard for the element of consumer safety.
The country-of-origin principle is simply the best agreed way of approaching the process of harmonising the standards for attaining an EU-wide application of the guidance for those standards which are to be expected in those nations. At the same time Brussels, too, is clearly more than just an element for consideration by the Commission in this process. The amendments before the House allow for the flexibility required to pursue the exciting new medium of technology, as does the text.
In particular I would like to recognise Mr Herzog's concerns, where he rightly points out in his amendments that we need to keep pace with technological change in order to reduce the possibility of criminality, of fraud and of money laundering. My group believes that so long as consumer interests can be asserted and maintained as an essential element of the provisions of this report, then it is obviously going to be willing to withdraw any amendments that might suggest derogations or deletions to the country- of-origin principle.
The liberation of e-commerce is the element of any dynamic European economy of the future; the counterbalance that has to be struck and which has to be fully realised is the effects it has on those who would use it as consumers. I commend this report to the House.
Mr President, the country-of-origin principle should meet the challenge of offering financial services electronically. I have one comment to make.
First of all the scope for national policy. The country-of-origin principle respects national legislation. In addition, it is possible for Member States to deviate from the country-of-origin principle, but only on the basis of well-defined reasons. That is why, in the report, the rapporteur might have provided more extensive reasoning with regard to the effect the principle has on national policy. This would probably have prevented a number of unfortunate, socialist amendments from being tabled.
Furthermore, the report is based on the assumption that more competition can only benefit the consumer. He should know the rules with which the supplier complies. Otherwise, confidence in e-trade will not grow. That is why the rapporteur might have been more specific in explaining consumer protection at European level.
If bottlenecks occur, it can become difficult to allow for exceptions because not all Member States will agree that there is a need for these to be made. It is therefore useful to continue to monitor closely whether e-trade will be satisfactory to suppliers and consumers alike.
Mr President, I, too, would like to begin by congratulating the rapporteur very warmly on his report. My colleague Mr Skinner has already indicated that our group will be able to withdraw most of our amendments if we can get clarification on one point that is very important for us and which is also concerned with consumer protection - and the rapporteur has already indicated a willingness to accommodate.
I am also willing to accept that members of the Committee on Economic and Monetary Affairs, who have a responsibility for financial services in particular, naturally have a slightly different focus than so many members of the Committee on Legal Affairs and the Internal Market. As a lawyer specialising in European law I do still often consult the EU Treaties. Perhaps we should no longer do that so often. Because when I turn to Article 50, which is about services that have not been harmonised, I read something about a market location principle, not a country-of-origin principle. We are all aware that these provisions are creating a lot of problems today. That is why Mr Harbour, on behalf of the Committee on Legal Affairs and the Internal Market, has introduced the proposal to amend the Treaty. If we are lucky, we will be able to do that by 2006 at the earliest. But until then we shall have to come up with something to cope with this problem. I think we have found the e-commerce directive to be very well balanced in its conception. I was myself shadow rapporteur for my group at the time and I hold fast to the belief that by combining harmonisation, country-of-origin principle and a few exceptions, we have found a very well balanced solution that we should probably try to use in other areas, too. I am not a believer in magic formulas or cure-alls. We are now at last getting the Council' s Common Position on the distance marketing of financial services. We shall all have to put our thinking caps on to find a sensible solution for dealing with the problems that the Member States have also seen. I think we will make it easier for ourselves if we go for pragmatic legislation rather than fight over principles and stay high and dry.
The Commission takes heart from the broad support for the Commission's objectives in the field of e-commerce and financial services - support evidenced by the report of your Economic and Monetary Affairs Committee. I welcome that report as being most balanced and constructive. I draw strength from Parliament's clear commitment to the country-of-origin approach which, if I am not mistaken, has been supported by all who spoke on this subject this evening.
In particular I welcome the report's rejection of any attempt to roll-back the e-commerce directive in the area of financial services. That is a position very much shared by the Commission and strongly defended during the negotiations on the distance marketing directive which, as Members may or may not know, resulted in a political agreement at last Thursday's Internal Market Council. We will follow that line in future proposals and negotiations.
I should like to pick up on a few key points made in the report. They are points which were also raised by various Members in the debate.
On the need for a road map setting out what needs to be done and when, in May the Commission published a financial services policy group report to the Ecofin Council. That contains just such a road map and hopefully brings greater clarity about the way forward. Amongst other things that road map sets out the concrete steps that must now be taken to enable the country-of-origin approach to apply across the board to cover those financial services currently derogated and to be applied to other traditional distance training modes.
In broad terms, that would involve further convergence in national consumer protection rules, in particular by updating EU legislation which predates the e-commerce directive.
On the Commission's guidance, where it is our aim to add transparency to situations under which Article 3(4) might be invoked, I should like to inform Parliament that this exercise was launched in July. We are now in the process of receiving the first replies from Member States. I should like to assure Parliament that it is not the Commission's intention for the guidance to represent a de facto additional derogation to the country-of-origin approach and that the guidance will be reviewed to take account of progress and further harmonisation of consumer protection rules, with the aim that it should become redundant by the 2005 Lisbon deadline for an integrated European market in financial services.
In respect of this point I would particularly like to say to Mr Radwan that earlier this year the Commission helped to put in place a network for the handling of cross-border complaints in financial services which ought to serve to raise still further the level of confidence of consumers who venture onto the Internet. I hope that is to the liking of Mr Radwan.
May I further welcome Parliament's call for a single payments area in which it would be easy and cheap to transfer money across borders. I should like to recall that in July the Commission adopted a proposal for a regulation to align the costs of cross-border payments with those made at national level.
I can also inform Parliament that with a view to making payments more secure, the Commission in February adopted a communication on the prevention of fraud and counterfeiting of non-cash means of payment, which set out a three-year action plan. This point was also raised by Mr Harbour and I should like to add that the Commission is looking into the possibility of refunds. I will inform Mr Harbour later of the progress in this respect.
Finally, I take note of Parliament's interesting suggestions that the Commission should seek to negotiate mutual recognition agreements with third countries, at least with those third countries that provide similar levels of prudential supervision and investor protection. The Commission finds that a very valuable suggestion and we should like to consider it further.
In conclusion, I very much welcome the draft report as its stands. I should like to thank the rapporteur, Mr Huhne, for his strong support for the country-of-origin principle. Indeed all speakers this evening have echoed this strong support. I nonetheless express concern about a number of the amendments which were recently tabled by some honourable Members. Several of the amendments, unfortunately, are not acceptable to the Commission. They would shift the balance of this report unfavourably and undermine the strong support which Parliament has shown for the Commission's e-commerce strategy in the past. That support was so manifest and so vital at the time of the adoption of the electronic commerce directive last year, when Members voted unanimously in favour of the directive and the underlying country-of-origin approach. That is precisely the approach which the Commission, with the support of Parliament, would like to continue.
Thank you very much, Mr Bolkestein.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Internal market strategy for services
The next item is the debate on the report (A5-0310/2001) by Mrs Berger, on behalf of the Committee on Legal Affairs and the Internal Market, on the
communication from the Commission to the Council and the European Parliament: An Internal Market Strategy for Services [COM(2000) 888 - C5-0103/2001 - 2001/2052(COS)]
Mr President, I would like to begin by taking the opportunity to reassure Commissioner Bolkestein. We have already said in the two interventions on the Huhne Report that most of our amendments have already been withdrawn. Both of us have emphasised that here. So far as I know, there are two amendments remaining. The Commission can easily live with that and I hope the rapporteur can, too. A vote will be taken on the amendments tomorrow.
Now to my own report, however. We know from experience in this House that the agenda is very often changed. We are often glad about that to a greater or lesser extent. This time there is a real point to it - my report was deferred so that the debate on the humanitarian situation in Afghanistan could be held yesterday. That is certainly more important than the further refinements we want to make to the internal market. It also allows us to hold a kind of joint debate today. The field of financial services, services generally and also Mr Radwan' s report, which will be debated next, go together very well.
I am sure we all agree that services generally as well as financial services and information services deserve our special attention. They are rightly described as the key area of the European economy today. Two thirds of Europe' s workforce are already employed in the service sector. Above all, the dynamism and innovation that make this sector so important will enable us to achieve the objective set in Lisbon.
If my report has given rise to some differences of opinion, they are never about the objective, only about what we consider to be the most appropriate means of achieving that objective. I am sure we can support the Commission' s approach of identifying all the barriers in a first phase, listing all the obstacles encountered by service providers, and then in a second phase proposing suitable remedies. But we have no time to lose. We now have the remedy of treaty infringement proceedings. In many cases, better information from authorities, professional bodies and similar institutions about the law as it currently stands could perhaps help to remove some unjustified obstacles.
In all but one of the urgent legislative measures listed by the Commission - I have to admit it is the reform of public contracting - Parliament has not been responsible for any undue delay on any other points. The call for certain legislative measures to be speeded up should therefore be addressed primarily to the Council. I have already mentioned that we have now at last received the common position on the distance marketing of financial services. Discussions in the Council took a very long time. I hope we can make up some of the lost ground in Parliament and make rapid progress.
Something else that has already been before the Council for a very long time is the two directives on the situation of third country citizens when it comes to providing services - employees on the one hand and self-employed on the other, where the introduction of a service provision card could make a major contribution to achieving freedom in the provision of services. I am also sorry that the Commission itself no longer lists these measures as priority measures in this communication today.
Essentially, our differences of opinion are over which legal instruments will be suitable. We should not rule any instrument out. We will need further harmonisation. I am sure we will be able to implement the country-of-origin principle on the basis of harmonised, coordinated, largely approximated laws in our Member States. Article 50 of the EC Treaty will probably also continue to be used in a number of remaining areas.
I do, of course have a problem when harmonisation is automatically described as over-regulation and when the country-of-origin principle is to be used as a magic bullet, the cure all to solve every problem at a stroke. Unfortunately, things are not like that. We have to go this laborious way of finding the appropriate instrument for every problem that arises. I would again like to point out that even in the e-commerce directive - important as the role of the country-of-origin principle is there, and I fully support the content of that directive - the regulating principle is not the only one to apply.
The amendments that have been tabled for tomorrow follow two principles: preserving freedom of choice of legal instruments, not confining ourselves to one instrument, and not making any sector-specific changes. That is also in line with the Commission' s wishes, since it deliberately wanted to present a document applicable to all sectors.
Mr President, I would first like to express my thanks to the rapporteur and my colleagues Messrs Harbour and Beysen who, in the responsible committee, have done an excellent job of including and taking into account the views expressed by the Committee on Industry, External Trade, Research and Energy on this matter.
I am very glad that the European Parliament is now about to take a decision on supporting the Commission' s proposed strategy for creating an internal market for services. The need for this is enormous - for economic growth, for the advancement of companies, for employment and for consumers. An internal market for services has for a long time been a missing element in a European growth policy, a policy which must also be supplemented by measures to speed up the liberalisation process in sectors such as postal services, electricity and energy - something which cannot be said too often.
The Commission' s overall course of action is good. We cannot continue with sectoral regulation of services, something which has so far proved to hinder, rather than facilitate, the creation of an internal market. Ninety-nine per cent of European companies are small and medium-sized. These employ 66 per cent of workers and generate 55 per cent of turnover. Bearing in mind the significance of these companies for the European economy, it is necessary for them to be able to benefit fully from the internal market for services - a market which quite simply cannot function well without them. It is also important that the candidate countries should be involved as soon as possible. What is known as the enlarged internal market for services must also be well prepared.
Finally, in order for this work to be a success, the Commission must not be left alone. We have a major responsibility here in Parliament, but the Member States too have a great responsibility to involve themselves in the process and to work at political, legislative and administrative levels to remove obstacles to the exchange of services. Without political will at all levels, the goal cannot be achieved.
Mr President, I should like to thank Mrs Berger very much for her clear statement of support for this proposal this evening. Those of you who have looked at the report will know that she withdrew her original explanatory statement. I was delighted to hear this evening that she had confirmed her full support.
This report, with the support of the Committee on Industry, External Trade, Research and Energy and my colleague, Mr Beysen, and with Mrs Berger's assistance also, now strikes the right balance by giving the Commission a clear indication of the support of our committee and others for this important initiative. I am delighted that Mrs Berger is going with the flow of that for many of us felt that her initial report really did not do full justice to what we regard as an imaginative proposal, a wide-ranging proposal, and one that is of crucial economic importance to the future of the European Union.
We must not ignore the continual structural change in the world economies, in particular in developed economies like the European Union. We are seeing services and manufacturing business starting to converge. We are seeing more integration of traditional service providers, with their manufacturing arms looking to focus on customers in a very different way. Therefore, opening up the single market for services is going to be of great importance.
One thing I particularly welcome from the Commission's analysis - something it has indicated in the report that it will now do more work on - is that it highlights the importance of a highly competitive service infrastructure in the overall competitiveness of European industry. So many businesses depend on high-quality, effective, low-cost, efficient services to deliver their businesses. Indeed the whole of the electronic commerce area, which we talked about in financial services earlier on, is facilitating and opening up these sorts of markets. Therefore, this communication is extremely welcome. We look forward, in the Legal Affairs Committee as well as in the Industry Committee, to working with the Commission and to moving forward with the necessary legal framework and the other actions that will be necessary to achieve it.
I want to reinforce what Mrs Grönfeldt Bergman said about the role of the small- and medium-sized enterprises in this sector. Again we are seeing the combination of increasing importance of services combined with electronic commerce and the electronic means of delivering those services. That is an area, particularly crucial in the business-to-business sector, where small- and medium-sized enterprises have a crucial role to play in the European economy. Again, these provisions will help. I refer back to the country-of-origin principle. I share Mrs Berger's view that by a happy coincidence we have a set of reports tonight with a common thread running through them.
I do not regard the country-of-origin principle as a magic bullet to achieve market integration at a single stroke. Clearly there is a lot of work to be done. Yet, by operating the country-of-origin principle vigorously and consistently we will actually achieve competition and higher standards for consumers more quickly than by any other means. Consumers are going to be well-informed and intelligent enough to know where the best standards of consumer protection are. They are going to demand them from other countries. This is not a question of harmonising down. It is an effective means of making the market operate in the interests of consumers, which is exactly what Commissioner Monti told us in addressing the competition report earlier on.
Mr President, Commissioner, ladies and gentlemen, the attainment of a real internal market for services will afford the small and medium-sized enterprises added incentive for innovation - as was already underlined in the debate, in fact. It will also improve the competitiveness of European industry and will provide more benefits to the consumers who will be offered a whole series of high-quality competitive services.
I am therefore of the opinion that it is of crucial importance for the internal market strategy to build on the strength of the e-commerce directive and the principle of mutual recognition. Mutual recognition forms the keystone of the European Union and the European internal market, in particular. Mutual recognition is only possible if the consumer enjoys equivalent protection right across the Union. This means that harmonisation is only required if this equivalent protection does not exist. Furthermore, a business based in the Union is guaranteed completely free cross-border trade in services.
I therefore believe that the report, as it has now been approved by the Committee on Legal Affairs and the Internal Market, after inserting, inter alia, a number of amendments which I myself tabled, reflects and supports the Commission' s balanced approach.
Finally, I am delighted to find out that the Commission adopted a regulation on sales stimulation yesterday. This shows that the Commission is really serious about further developing the internal market. In the current economic climate, we cannot afford to lose momentum in the direction of a real internal market.
Mr President, firstly the Commission would like to emphasise the economic and political importance of its communication on a new internal market strategy for services, which I hope, will henceforth enjoy the European Parliament's full support.
A functioning internal market in services, far from being a reality, remains an objective to be achieved. It is an objective which ought to be considered a priority if we really want the European economy to become the most competitive in the world by the end of this decade - the ambition we set ourselves in March 2000 in Lisbon. Just to quote a single fact, services account for two-thirds of the European economy and, therefore, any progress we make on that front will greatly benefit the citizens of this continent.
Achieving that goal is rendered all the important by the growing dynamic of the information society, with all its potential for cross-border trade, and by the imminent introduction of the euro, which will increase the transparency of costs and encourage businesses and consumers to look beyond national boundaries for the provision of services.
Unfortunately, at present there are still too many legal and administrative obstacles preventing our businesses and consumers from considering the whole of the European Community as their true domestic market. That means that we are failing to realise the enormous potential for growth and establish a framework in which millions of new jobs can be created.
At no other time in our recent history has it been more important to encourage entrepreneurship, innovation and opportunity. Just as the 1992 campaign enabled us to focus on - and to a large extent achieve - an internal market in goods, it is now crucial for us to concentrate on dismantling the barriers to trade and services. This new strategy seeks, above all to enable two groups - namely small and medium-sized enterprises and consumers - to reap the full benefits of the internal market.
In many instances, small and medium-sized enterprises - which Mr Harbour and Mr Beysen have mentioned also evening - will not have the means to establish themselves in all or several Member States. If they try to do so, they will be faced with the need to expand their infrastructure and with extra financial and administrative burdens. Therefore, they must be allowed to offer their services freely throughout the Community from their establishment.
As far as consumers are concerned, this strategy is designed above all for them. We shall not have succeeded until European consumers have greater access to and a wider choice of, safe and reliable services at more competitive prices, and that means there must be more competition between service providers. The strategy is the first attempt to apply, at Community level, a horizontal approach to trade and services since the General Programme for the removal of barriers to services of 1962 was introduced almost forty years ago. It calls for the cooperation and support of national authorities, the participation of all interested parties and the active engagement of the Community institutions.
The report by Parliament's Committee on Legal Affairs and the Internal Market has highlighted many of the difficult issues preventing an effective internal market in services from functioning. I am delighted that the Committee on Legal Affairs and the Internal Market shares the Commission's philosophy and supports its ambitious approach. I also hope to be able to count on the full support of the European Parliament in implementing both the first and second phases of the strategy. The first phase is now being carried out. This means that existing restrictions to the freedom to provide services and the freedom of establishment are being identified and evaluated. In the second phase, legal and operational instruments for the elimination of barriers will be put in place and our approach will be based on harmonisation, assuring a high level of consumer protection combined with the principles of country of origin and mutual recognition enshrined in the Treaty.
Accordingly, the Commission would not welcome the newly tabled amendments. Those amendments appear to run counter to the principles of mutual recognition and country of origin and, in the Commission's view, would undermine the positive and well-balanced approach of the report, for which the Commission is duly grateful. I should like to thank Mrs Berger on behalf of the Commission for having drafted that report. The Commission feels that the newly tabled amendments would significantly weaken the support of the European Parliament for the proposed internal market approach.
In conclusion, I refer to the earlier discussion between Mrs Berger, Mr Harbour and Mr Beysen on the various merits and demerits of harmonisation, mutual recognition and the country of origin. Large-scale harmonisation may waste time, prove unnecessarily bureaucratic and divert political goodwill and attention away from the key issues that Member States should agree on. It may also contravene the subsidiarity principle in the Treaty.
On the other hand, it must be admitted that harmonisation may be necessary where there is a need to establish a high level of protection, notably for consumers. Mutual recognition, on the other hand, can be made to work more satisfactorily if it is implemented through secondary Community legislation which clearly identifies the areas in which mutual recognition must be accepted. Both principles have their merits and demerits, but by and large I am inclined to agree with Mr Harbour's view that the quickest way of achieving an adequate level of protection for the consumer is to adopt the country-of-origin principle.
In conclusion, may I thank Mr Beysen for his kind remarks on the sales promotion directive adopted by the Commission this week. Lastly may I apologise to Mrs Berger for having omitted previously to thank her on the Commission's behalf for having withdrawn almost all of the amendments tabled on the previous matter.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Pre-contractual information on home loans
The next item is the debate on the report (A5-0290/2001) by Mr Radwan, on behalf of the Committee on Economic and Monetary Affairs, on the
Commission recommendation on pre-contractual information to be given to consumers by lenders offering home loans [C5-0256/2001 - 2001/2121(COS)]
Mr President, Commissioner, we have now reached the last item on the agenda and I hope that the crush of Members will not now be too much.
What is this report about? It is about the question of precontractual information on home loans. We are in the process of creating an EU internal market by 2005, and one of the objectives is that in future cross-border home loans should be offered and taken up by customers.
An agreement in the matter has been reached at European level between consumer associations and banking associations. We need that to be put into effect relatively quickly. It would be gratifying if that were to happen in less than twelve months. I would like at this point to expressly highlight the positive role played by the Commission, which managed to bring the two sides together repeatedly and in the end achieve a result in this difficult moderation process.
This may become the first positive example of self-regulation in the European Union. But there are still things that need to be done. First, we must look at the moderation process itself. It took about four years and according to some participants was not always very transparent. We call on the Commission to report to the Committee on Economic and Monetary Affairs about the experience gained from this moderation process and the conclusions to be drawn for future self-regulation processes. As I have already said, it may be a positive example. But if it proves not to be a positive example of self-regulation, the Commission really will have to put forward its own proposal for a directive. A few points are still outstanding here.
Firstly, of course, we need a commitment not only from the banking associations, but we need a Europe-wide commitment from the banks themselves. The extent to which the banks will participate is an open question here.
Secondly, the register that is published must of course also be posted on the Internet. We also need similar forms throughout Europe. It is already foreseeable that some Member States that were very keen on producing a standard form, especially at the outset, will want to go their own way and may take a different route in future. At all events, comparability must be preserved here, in the interests of the customer. We ought to try to extend this agreement to the candidate countries. We should also extend the mediation body you have just mentioned, Commissioner, to this field. We should not retain the internal mediation body proposed in the agreements, but follow the Commission' s initiative here.
We also need comparability of data. The effective annual interest rate in particular is highly important for the consumer. The figure at the end is not the only important thing, but the basis on which it is calculated, too. The effective annual interest rate is still calculated in different ways in Europe. We should work towards getting a uniform method of calculation.
I would very much welcome it if this did not have to come from the Commission, but if the banks themselves could manage to agree on a method within a very short space of time. We should then also apply all this to services offered over the Internet. We have, after all, just had the Huhne report, which also said we wanted to press forward with this. We should have this information there in future, too. And finally, as the Huhne report recommends, future legislation should be harmonised with the legal terms used in this code.
In conclusion I would like to stress that I very much welcome this voluntary code of conduct. It now requires critical appraisal and monitoring. We hope the Commission will before long present the Committee with a report on how successful the code has been and whether we can continue along that road or whether we must introduce legislation.
Mr President, I express my sincere appreciation of Mr Radwan' s motion for a resolution regarding pre-contractual information for home loans.
There is no doubt that work to reorganise and tidy up this rather confused sector has now begun. Unfortunately, some debatable if not downright censurable behaviour has been seen on the part of European lenders.
The importance of the work that has been done lies essentially in the fact that for the first time a collection of indications and regulations is not the result of self-regulation, as has often happened in the past. I refer to the inter-bank agreements on conditions, in which the banks dictated the rules more so as not to have to face fierce competition within the sector rather than to set up transparent contractual schemes to supply to the end-customers, but by means of an agreement, even though a voluntary one, between banks and consumers' associations.
Also important is the choice of transparency and publicity laid down in Articles 21, 22, 23 and 24 of the Code itself, and especially Article 25, which states that an offer made over the Internet should be made in accordance with the European scheme and in compliance with all the provisions and indications that are laid down.
In conclusion, I should like to point out that this code will require further additions and corrections. The practical stage will be to give the necessary indications. I am just troubled by the fact that the committee did not accept an amendment I tabled to set a limit - the total amount - on the loan to be registered. My reason for this amendment was the fact that in some Member States the credit institutions triple the loan figure registered compared with the amount actually lent, which is doubly harmful to the consumer: first, there is a question of image, in that, to an inexperienced person the debt might appear to be three times as large as it really is; and secondly, a matter of costs, particularly notarial costs, which are calculated on the registered amount of the loan. I hope that in future this aspect can be reconsidered.
Mr President, I want to congratulate the rapporteur on his report and thank him for his cooperation. Completing the internal market for financial services and affording consumers a high level of protection is a Community priority. Signing a home loan agreement is often the most important and the biggest financial obligation a consumer takes on in his working life. We must therefore welcome the fact that a voluntary agreement has been reached at European level between banking and consumer associations on the duty to provide precontractual information. That the code of conduct and the register of home loan providers to be kept by the Commission will also be made available on the Internet is also a positive move.
In this connection, in order to improve the comparability of consumer information, a precise definition of a common effective annual interest rate for home loans should be included in the European Standardised Information Sheet; it should be calculated in the same way throughout the Community and be consistent with the consumer protection directive. The information sheet should be designed to include all the data needed to check how the loan is calculated. This means, in particular, the manner in which advance and deferred interest is calculated. That is one of the most important consumer policy concerns in this sector.
It is also desirable for Parliament to be included in talks about voluntary agreements in future so that absolute transparency can be guaranteed in drawing up the code of conduct. I hope that this example of a voluntary agreement between market participants and consumer associations will prove successful so that it can be extended to other areas of financial services.
This will be a major contribution to the swift creation of the internal market in financial services. But since the consumer side has relatively few resources available, concrete measures must be taken if the voluntary agreement is not kept. Otherwise, the instrument of the voluntary agreement - a very good instrument in itself - might prove to be inexpedient because in the end the agreement is only kept by those who cause no problems anyway. That alone would not be enough and would be of no benefit.
Mr President, I should like to begin by saying that the Commission is in a very comfortable position because it agrees entirely with the content of the resolution adopted almost unanimously on 28 August of this year by the Committee on Economic and Monetary Affairs.
The voluntary code of conduct which underpins the Commission's recommendation is the very first example of an agreement reached between banking and consumer associations on the standardisation of information which must be made available to consumers before a contract is concluded. Its existence proves, as has rightly been pointed out in the resolution, that market participants are best placed to negotiate proper solutions and to ensure an appropriate balance of interests between contractual parties. But however well placed they might be, market participants need a neutral and indefatigable broker to accompany, and sometimes remotivate them, during the long and difficult negotiations of this code. Tribute has been paid by the rapporteur to the Commission's role and the Commission is duly appreciative and grateful to the rapporteur for that acknowledgement.
As agreed between and called for by all parties, the broker, that is, the Commission, will now transform itself into a notary and, if need be, into a referee. As a notary, the Commission will, in line with the resolution, keep a register of home-loan lenders who adhere to the code. That register will be kept up-to-date and made available online. I say this in particular to Mr Radwan who wanted this code to be on the Internet and it will be. It will be made available online on the Commission's website and appropriate transparency will therefore be ensured. During the negotiation phase the lack of appropriate transparency was deplored in the report. It is a point well taken by the Commission, but at least when the register is on the net then that transparency will be restored. That is with the Commission as a notary.
As a referee the Commission will monitor compliance with its recommendation and assess its effectiveness. The Commission made it clear in its recommendation that it will consider presenting binding legislation should the terms of its recommendation not be fully complied with. Parliament will, as is rightly called for in the resolution, be closely informed - that also is a point that was raised tonight - about our monitoring and compliance-assessment work.
I am convinced that the code and our related recommendation will play a very significant role in the completion of the internal market for financial services to which Parliament regularly reiterates its support. I am also hopeful, like the rapporteur, that this pioneer initiative, once again the first of its kind, will not be a one-off experience. Its success will, however, depend on the commitment of all parties - and I am pleased to inform this Parliament that the number of companies having notified their adherence to the code is now already significant, although not entirely satisfactory in some Member States. I can assure Parliament that the Commission will work hard in order to ensure adherence of the entire sector.
In conclusion, Mr Ettl has put forward certain wishes. The Commission takes note of those wishes but would like to point out that this affair is restricted to precontractual information and therefore information on interest rates and so on is beyond the scope of this instrument. So the Commission takes note of what Mr Ettl has just said but it does not see its way to complying with those wishes.
Thank you very much, Mr Bolkestein, for your dedication to Parliament this evening.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.50 p.m.)